

113 HR 4870 RS: Department of Defense Appropriations Act, 2015
U.S. House of Representatives
2014-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 472113th CONGRESS2d SessionH. R. 4870[Report No. 113–211]IN THE SENATE OF THE UNITED STATESJune 25, 2014Received; read twice and referred to the Committee on AppropriationsJuly 17, 2014Reported by Mr. Durbin, with an amendmentStrike out all after the enacting clause and insert the part printed in italicAN ACTMaking appropriations for the Department of Defense for the fiscal year ending September 30, 2015,
			 and for other purposes.That the following sums are appropriated, out of any money in the Treasury not otherwise
			 appropriated, for the fiscal year ending September 30, 2015, for military
			 functions administered by the Department of Defense and for other
			 purposes, namely:IMilitary PersonnelMilitary Personnel, ArmyFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent
			 change of station travel (including all expenses thereof for
			 organizational movements), and expenses of temporary duty travel between
			 permanent duty stations, for members of the Army on active duty, (except
			 members of reserve components provided for elsewhere), cadets, and
			 aviation cadets; for members of the Reserve Officers' Training Corps; and
			 for payments pursuant to section 156 of Public Law 97–377, as amended (42
			 U.S.C. 402 note), and to the Department of Defense Military Retirement
			 Fund, $41,183,729,000.Military Personnel, NavyFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent
			 change of station travel (including all expenses thereof for
			 organizational movements), and expenses of temporary duty travel between
			 permanent duty stations, for members of the Navy on active duty (except
			 members of the Reserve provided for elsewhere), midshipmen, and aviation
			 cadets; for members of the Reserve Officers' Training Corps; and for
			 payments pursuant to section 156 of Public Law 97–377, as amended (42
			 U.S.C. 402 note), and to the Department of Defense Military Retirement
			 Fund, $27,387,344,000.Military Personnel, Marine CorpsFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent
			 change of station travel (including all expenses thereof for
			 organizational movements), and expenses of temporary duty travel between
			 permanent duty stations, for members of the Marine Corps on active duty
			 (except members of the Reserve provided for elsewhere); and for payments
			 pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402
			 note), and to the Department of Defense Military Retirement Fund,
			 $12,785,431,000.Military Personnel, Air ForceFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent
			 change of station travel (including all expenses thereof for
			 organizational movements), and expenses of temporary duty travel between
			 permanent duty stations, for members of the Air Force on active duty
			 (except members of reserve components provided for elsewhere), cadets, and
			 aviation cadets; for members of the Reserve Officers' Training Corps; and
			 for payments pursuant to section 156 of Public Law 97–377, as amended (42
			 U.S.C. 402 note), and to the Department of Defense Military Retirement
			 Fund, $27,564,362,000.Reserve Personnel, ArmyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel
			 of the Army Reserve on active duty under sections 10211, 10302, and 3038
			 of title 10, United States Code, or while serving on active duty under
			 section 12301(d) of title 10, United States Code, in connection with
			 performing duty specified in section 12310(a) of title 10, United States
			 Code, or while undergoing reserve training, or while performing drills or
			 equivalent duty or other duty, and expenses authorized by section 16131 of
			 title 10, United States Code; and for payments to the Department of
			 Defense Military Retirement Fund, $4,304,159,000.Reserve Personnel, NavyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel
			 of the Navy Reserve on active duty under section 10211 of title 10, United
			 States Code, or while serving on active duty under section 12301(d) of
			 title 10, United States Code, in connection with performing duty specified
			 in section 12310(a) of title 10, United States Code, or while undergoing
			 reserve training, or while performing drills or equivalent duty, and
			 expenses authorized by section 16131 of title 10, United States Code; and
			 for payments to the Department of Defense Military Retirement Fund,
			 $1,836,024,000.Reserve Personnel, Marine CorpsFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel
			 of the Marine Corps Reserve on active duty under section 10211 of title
			 10, United States Code, or while serving on active duty under section
			 12301(d) of title 10, United States Code, in connection with performing
			 duty specified in section 12310(a) of title 10, United States Code, or
			 while undergoing reserve training, or while performing drills or
			 equivalent duty, and for members of the Marine Corps platoon leaders
			 class, and expenses authorized by section 16131 of title 10, United States
			 Code; and for payments to the Department of Defense Military Retirement
			 Fund, $659,224,000.Reserve Personnel, Air ForceFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel
			 of the Air Force Reserve on active duty under sections 10211, 10305, and
			 8038 of title 10, United States Code, or while serving on active duty
			 under section 12301(d) of title 10, United States Code, in connection with
			 performing duty specified in section 12310(a) of title 10, United States
			 Code, or while undergoing reserve training, or while performing drills or
			 equivalent duty or other duty, and expenses authorized by section 16131 of
			 title 10, United States Code; and for payments to the Department of
			 Defense Military Retirement Fund, $1,652,148,000.National Guard Personnel, ArmyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel
			 of the Army National Guard while on duty under section 10211, 10302, or
			 12402 of title 10 or section 708 of title 32, United States Code, or while
			 serving on duty under section 12301(d) of title 10 or section 502(f) of
			 title 32, United States Code, in connection with performing duty specified
			 in section 12310(a) of title 10, United States Code, or while undergoing
			 training, or while performing drills or equivalent duty or other duty, and
			 expenses authorized by section 16131 of title 10, United States Code; and
			 for payments to the Department of Defense Military Retirement Fund,
			 $7,644,632,000.National Guard Personnel, Air ForceFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel
			 of the Air National Guard on duty under section 10211, 10305, or 12402 of
			 title 10 or section 708 of title 32, United States Code, or while serving
			 on duty under section 12301(d) of title 10 or section 502(f) of title 32,
			 United States Code, in connection with performing duty specified in
			 section 12310(a) of title 10, United States Code, or while undergoing
			 training, or while performing drills or equivalent duty or other duty, and
			 expenses authorized by section 16131 of title 10, United States Code; and
			 for payments to the Department of Defense Military Retirement Fund,
			 $3,110,587,000.IIOperation and maintenanceOperation and Maintenance, ArmyFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Army,
			 as authorized by law, $32,671,980,000: Provided, That not to exceed $12,478,000 can be used for emergencies and extraordinary expenses, to be
			 expended on the approval or authority of the Secretary of the Army, and
			 payments may be made on his certificate of necessity for confidential
			 military purposes.Operation and Maintenance, NavyFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Navy
			 and the Marine Corps, as authorized by law, $39,073,543,000: Provided, That not to exceed $15,055,000 can be used for emergencies and extraordinary expenses, to be
			 expended on the approval or authority of the Secretary of the Navy, and
			 payments may be made on his certificate of necessity for confidential
			 military purposes.Operation and Maintenance, Marine CorpsFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Marine
			 Corps, as authorized by law, $5,984,680,000.Operation and Maintenance, Air ForceFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Air
			 Force, as authorized by law, $35,024,160,000: Provided, That not to exceed $7,699,000 can be used for emergencies and extraordinary expenses, to be
			 expended on the approval or authority of the Secretary of the Air Force,
			 and payments may be made on his certificate of necessity for confidential
			 military purposes.Operation and Maintenance, Defense-Wide(including transfer of funds)For expenses, not otherwise provided for, necessary for the operation and maintenance of activities
			 and agencies of the Department of Defense (other than the military
			 departments), as authorized by law, $30,896,741,000 (reduced by
			 $5,000,000) (reduced by $500,000) (reduced by $5,000,000) (reduced by
			 $10,000,000) (reduced by $21,000,000) (increased by $21,000,000) (reduced
			 by $3,500,000) (reduced by $2,000,000) (reduced by $10,000,000) (increased
			 by $10,000,000) (reduced by $6,000,000) (reduced by $24,000,000) (reduced
			 by $5,000,000) (increased by $5,000,000) (reduced by $10,000,000): Provided, That not more than $15,000,000 may be used for the Combatant Commander Initiative Fund authorized
			 under section 166a of title 10, United States Code: Provided further, That not to exceed $36,000,000 can be used for emergencies and extraordinary expenses, to be
			 expended on the approval or authority of the Secretary of Defense, and
			 payments may be made on his certificate of necessity for confidential
			 military purposes: Provided further, That of the funds provided under this heading, not less than $36,262,000 shall be made available
			 for the Procurement Technical Assistance Cooperative Agreement Program, of
			 which not less than $3,600,000 shall be available for centers defined in
			 10 U.S.C. 2411(1)(D): Provided further, That none of the funds appropriated or otherwise made available by this Act may be used to plan
			 or implement the consolidation of a budget or appropriations liaison
			 office of the Office of the Secretary of Defense, the office of the
			 Secretary of a military department, or the service headquarters of one of
			 the Armed Forces into a legislative affairs or legislative liaison office: Provided further, That $8,881,000, to remain available until expended, is available only for expenses relating to
			 certain classified activities, and may be transferred as necessary by the
			 Secretary of Defense to operation and maintenance appropriations or
			 research, development, test and evaluation appropriations, to be merged
			 with and to be available for the same time period as the appropriations to
			 which transferred: Provided further, That any ceiling on the investment item unit cost of items that may be purchased with operation
			 and maintenance funds shall not apply to the funds described in the
			 preceding proviso: Provided further, That the transfer authority provided under this heading is in addition to any other transfer
			 authority provided elsewhere in this Act.Operation and Maintenance, Army ReserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including
			 training, organization, and administration, of the Army Reserve; repair of
			 facilities and equipment; hire of passenger motor vehicles; travel and
			 transportation; care of the dead; recruiting; procurement of services,
			 supplies, and equipment; and communications, $2,535,606,000.Operation and Maintenance, Navy ReserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including
			 training, organization, and administration, of the Navy Reserve; repair of
			 facilities and equipment; hire of passenger motor vehicles; travel and
			 transportation; care of the dead; recruiting; procurement of services,
			 supplies, and equipment; and communications, $1,011,827,000.Operation and Maintenance, Marine Corps ReserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including
			 training, organization, and administration, of the Marine Corps Reserve;
			 repair of facilities and equipment; hire of passenger motor vehicles;
			 travel and transportation; care of the dead; recruiting; procurement of
			 services, supplies, and equipment; and communications, $270,485,000.Operation and Maintenance, Air Force ReserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including
			 training, organization, and administration, of the Air Force Reserve;
			 repair of facilities and equipment; hire of passenger motor vehicles;
			 travel and transportation; care of the dead; recruiting; procurement of
			 services, supplies, and equipment; and communications, $2,989,214,000.Operation and Maintenance, Army National GuardFor expenses of training, organizing, and administering the Army National Guard, including medical
			 and hospital treatment and related expenses in non-Federal hospitals;
			 maintenance, operation, and repairs to structures and facilities; hire of
			 passenger motor vehicles; personnel services in the National Guard Bureau;
			 travel expenses (other than mileage), as authorized by law for Army
			 personnel on active duty, for Army National Guard division, regimental,
			 and battalion commanders while inspecting units in compliance with
			 National Guard Bureau regulations when specifically authorized by the
			 Chief, National Guard Bureau; supplying and equipping the Army National
			 Guard as authorized by law; and expenses of repair, modification,
			 maintenance, and issue of supplies and equipment (including aircraft),
			 $6,116,307,000 (increased by $5,000,000).Operation and Maintenance, Air National GuardFor expenses of training, organizing, and administering the Air National Guard, including medical
			 and hospital treatment and related expenses in non-Federal hospitals;
			 maintenance, operation, and repairs to structures and facilities;
			 transportation of things, hire of passenger motor vehicles; supplying and
			 equipping the Air National Guard, as authorized by law; expenses for
			 repair, modification, maintenance, and issue of supplies and equipment,
			 including those furnished from stocks under the control of agencies of the
			 Department of Defense; travel expenses (other than mileage) on the same
			 basis as authorized by law for Air National Guard personnel on active
			 Federal duty, for Air National Guard commanders while inspecting units in
			 compliance with National Guard Bureau regulations when specifically
			 authorized by the Chief, National Guard Bureau, $6,393,919,000.United States Court of Appeals for the Armed ForcesFor salaries and expenses necessary for the United States Court of Appeals for the Armed Forces,
			 $13,723,000, of which not to exceed $5,000 may be used for official
			 representation purposes.Environmental Restoration, Army(including transfer of funds)For the Department of the Army, $201,560,000, to remain available until transferred: Provided, That the Secretary of the Army shall, upon determining that such funds are required for
			 environmental restoration, reduction and recycling of hazardous waste,
			 removal of unsafe buildings and debris of the Department of the Army, or
			 for similar purposes, transfer the funds made available by this
			 appropriation to other appropriations made available to the Department of
			 the Army, to be merged with and to be available for the same purposes and
			 for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are
			 not necessary for the purposes provided herein, such amounts may be
			 transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer
			 authority provided elsewhere in this Act.Environmental Restoration, Navy(including transfer of funds)For the Department of the Navy, $277,294,000, to remain available until transferred: Provided, That the Secretary of the Navy shall, upon determining that such funds are required for
			 environmental restoration, reduction and recycling of hazardous waste,
			 removal of unsafe buildings and debris of the Department of the Navy, or
			 for similar purposes, transfer the funds made available by this
			 appropriation to other appropriations made available to the Department of
			 the Navy, to be merged with and to be available for the same purposes and
			 for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are
			 not necessary for the purposes provided herein, such amounts may be
			 transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer
			 authority provided elsewhere in this Act.Environmental Restoration, Air Force(including transfer of funds)For the Department of the Air Force, $408,716,000 (reduced by $37,000,000), to remain available
			 until transferred: Provided, That the Secretary of the Air Force shall, upon determining that such funds are required for
			 environmental restoration, reduction and recycling of hazardous waste,
			 removal of unsafe buildings and debris of the Department of the Air Force,
			 or for similar purposes, transfer the funds made available by this
			 appropriation to other appropriations made available to the Department of
			 the Air Force, to be merged with and to be available for the same purposes
			 and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are
			 not necessary for the purposes provided herein, such amounts may be
			 transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer
			 authority provided elsewhere in this Act.Environmental Restoration, Defense-Wide(including transfer of funds)For the Department of Defense, $8,547,000, to remain available until transferred: Provided, That the Secretary of Defense shall, upon determining that such funds are required for
			 environmental restoration, reduction and recycling of hazardous waste,
			 removal of unsafe buildings and debris of the Department of Defense, or
			 for similar purposes, transfer the funds made available by this
			 appropriation to other appropriations made available to the Department of
			 Defense, to be merged with and to be available for the same purposes and
			 for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are
			 not necessary for the purposes provided herein, such amounts may be
			 transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer
			 authority provided elsewhere in this Act.Environmental Restoration, Formerly Used Defense Sites(including transfer of funds)For the Department of the Army, $233,353,000, to remain available until transferred: Provided, That the Secretary of the Army shall, upon determining that such funds are required for
			 environmental restoration, reduction and recycling of hazardous waste,
			 removal of unsafe buildings and debris at sites formerly used by the
			 Department of Defense, transfer the funds made available by this
			 appropriation to other appropriations made available to the Department of
			 the Army, to be merged with and to be available for the same purposes and
			 for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are
			 not necessary for the purposes provided herein, such amounts may be
			 transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer
			 authority provided elsewhere in this Act.Overseas Humanitarian, Disaster, and Civic AidFor expenses relating to the Overseas Humanitarian, Disaster, and Civic Aid programs of the
			 Department of Defense (consisting of the programs provided under sections
			 401, 402, 404, 407, 2557, and 2561 of title 10, United States Code),
			 $103,000,000 to remain available until September 30, 2016.Cooperative Threat Reduction AccountFor assistance to the republics of the former Soviet Union and, with appropriate authorization by
			 the Department of Defense and Department of State, to countries outside of
			 the former Soviet Union, including assistance provided by contract or by
			 grants, for facilitating the elimination and the safe and secure
			 transportation and storage of nuclear, chemical and other weapons; for
			 establishing programs to prevent the proliferation of weapons, weapons
			 components, and weapon-related technology and expertise; for programs
			 relating to the training and support of defense and military personnel for
			 demilitarization and protection of weapons, weapons components and weapons
			 technology and expertise, and for defense and military contacts,
			 $365,108,000, to remain available until September 30, 2017.Department of Defense Acquisition Workforce Development FundFor the Department of Defense Acquisition Workforce Development Fund, $51,875,000.IIIProcurementAircraft Procurement, ArmyFor construction, procurement, production, modification, and modernization of aircraft, equipment,
			 including ordnance, ground handling equipment, spare parts, and
			 accessories therefor; specialized equipment and training devices;
			 expansion of public and private plants, including the land necessary
			 therefor, for the foregoing purposes, and such lands and interests
			 therein, may be acquired, and construction prosecuted thereon prior to
			 approval of title; and procurement and installation of equipment,
			 appliances, and machine tools in public and private plants; reserve plant
			 and Government and contractor-owned equipment layaway; and other expenses
			 necessary for the foregoing purposes, $5,295,957,000, to remain available
			 for obligation until September 30, 2017.Missile Procurement, ArmyFor construction, procurement, production, modification, and modernization of missiles, equipment,
			 including ordnance, ground handling equipment, spare parts, and
			 accessories therefor; specialized equipment and training devices;
			 expansion of public and private plants, including the land necessary
			 therefor, for the foregoing purposes, and such lands and interests
			 therein, may be acquired, and construction prosecuted thereon prior to
			 approval of title; and procurement and installation of equipment,
			 appliances, and machine tools in public and private plants; reserve plant
			 and Government and contractor-owned equipment layaway; and other expenses
			 necessary for the foregoing purposes, $1,217,483,000, to remain available
			 for obligation until September 30, 2017.Procurement of Weapons and Tracked Combat Vehicles, ArmyFor construction, procurement, production, and modification of weapons and tracked combat vehicles,
			 equipment, including ordnance, spare parts, and accessories therefor;
			 specialized equipment and training devices; expansion of public and
			 private plants, including the land necessary therefor, for the foregoing
			 purposes, and such lands and interests therein, may be acquired, and
			 construction prosecuted thereon prior to approval of title; and
			 procurement and installation of equipment, appliances, and machine tools
			 in public and private plants; reserve plant and Government and
			 contractor-owned equipment layaway; and other expenses necessary for the
			 foregoing purposes, $1,703,736,000, to remain available for obligation
			 until September 30, 2017.Procurement of Ammunition, ArmyFor construction, procurement, production, and modification of ammunition, and accessories
			 therefor; specialized equipment and training devices; expansion of public
			 and private plants, including ammunition facilities, authorized by section
			 2854 of title 10, United States Code, and the land necessary therefor, for
			 the foregoing purposes, and such lands and interests therein, may be
			 acquired, and construction prosecuted thereon prior to approval of title;
			 and procurement and installation of equipment, appliances, and machine
			 tools in public and private plants; reserve plant and Government and
			 contractor-owned equipment layaway; and other expenses necessary for the
			 foregoing purposes, $1,011,477,000, to remain available for obligation
			 until September 30, 2017.Other Procurement, ArmyFor construction, procurement, production, and modification of vehicles, including tactical,
			 support, and non-tracked combat vehicles; the purchase of passenger motor
			 vehicles for replacement only; communications and electronic equipment;
			 other support equipment; spare parts, ordnance, and accessories therefor;
			 specialized equipment and training devices; expansion of public and
			 private plants, including the land necessary therefor, for the foregoing
			 purposes, and such lands and interests therein, may be acquired, and
			 construction prosecuted thereon prior to approval of title; and
			 procurement and installation of equipment, appliances, and machine tools
			 in public and private plants; reserve plant and Government and
			 contractor-owned equipment layaway; and other expenses necessary for the
			 foregoing purposes, $4,812,234,000, to remain available for obligation
			 until September 30, 2017.Aircraft Procurement, NavyFor construction, procurement, production, modification, and modernization of aircraft, equipment,
			 including ordnance, spare parts, and accessories therefor; specialized
			 equipment; expansion of public and private plants, including the land
			 necessary therefor, and such lands and interests therein, may be acquired,
			 and construction prosecuted thereon prior to approval of title; and
			 procurement and installation of equipment, appliances, and machine tools
			 in public and private plants; reserve plant and Government and
			 contractor-owned equipment layaway, $14,054,523,000, to remain available
			 for obligation until September 30, 2017.Weapons Procurement, NavyFor construction, procurement, production, modification, and modernization of missiles, torpedoes,
			 other weapons, and related support equipment including spare parts, and
			 accessories therefor; expansion of public and private plants, including
			 the land necessary therefor, and such lands and interests therein, may be
			 acquired, and construction prosecuted thereon prior to approval of title;
			 and procurement and installation of equipment, appliances, and machine
			 tools in public and private plants; reserve plant and Government and
			 contractor-owned equipment layaway, $3,111,931,000, to remain available
			 for obligation until September 30, 2017.Procurement of Ammunition, Navy and Marine CorpsFor construction, procurement, production, and modification of ammunition, and accessories
			 therefor; specialized equipment and training devices; expansion of public
			 and private plants, including ammunition facilities, authorized by section
			 2854 of title 10, United States Code, and the land necessary therefor, for
			 the foregoing purposes, and such lands and interests therein, may be
			 acquired, and construction prosecuted thereon prior to approval of title;
			 and procurement and installation of equipment, appliances, and machine
			 tools in public and private plants; reserve plant and Government and
			 contractor-owned equipment layaway; and other expenses necessary for the
			 foregoing purposes, $629,372,000, to remain available for obligation until
			 September 30, 2017.Shipbuilding and conversion, navyFor expenses necessary for the construction, acquisition, or conversion of vessels as authorized by
			 law, including armor and armament thereof, plant equipment, appliances,
			 and machine tools and installation thereof in public and private plants;
			 reserve plant and Government and contractor-owned equipment layaway;
			 procurement of critical, long lead time components and designs for vessels
			 to be constructed or converted in the future; and expansion of public and
			 private plants, including land necessary therefor, and such lands and
			 interests therein, may be acquired, and construction prosecuted thereon
			 prior to approval of title, as follows:Carrier Replacement Program, $1,289,425,000;Virginia Class Submarine, $3,507,175,000;Virginia Class Submarine (AP), $2,301,825,000;CVN Refueling Overhauls (AP), $491,100,000;DDG–1000 Program, $419,532,000;DDG–51 Destroyer, $2,655,785,000;DDG–51 Destroyer (AP), $134,039,000;Littoral Combat Ship, $951,366,000;LPD–17 Amphibious Transport Dock, $12,565,000;LHA replacement (AP), $29,093,000;Moored Training Ship, $737,268,000;Moored Training Ship (AP), $64,388,000;LCAC Service Life Extension Program, $40,485,000;Outfitting, post delivery, conversions, and first destination transportation, $491,797,000; andShip to Shore Connector, $123,233,000;For completion of Prior Year Shipbuilding Programs, $1,007,285,000.In all: $14,256,361,000, to remain available for obligation until September 30, 2019: 
Provided, That additional obligations may be incurred after September 30, 2019, for engineering services,
			 tests, evaluations, and other such budgeted work that must be performed in
			 the final stage of ship construction: 
Provided further, That none of the funds provided under this heading for the construction or conversion of any
			 naval vessel to be constructed in shipyards in the United States shall be
			 expended in foreign facilities for the construction of major components of
			 such vessel: 
Provided further, That none of the funds provided under this heading shall be used for the construction of any
			 naval vessel in foreign shipyards.Other Procurement, NavyFor procurement, production, and modernization of support equipment and materials not otherwise
			 provided for, Navy ordnance (except ordnance for new aircraft, new ships,
			 and ships authorized for conversion); the purchase of passenger motor
			 vehicles for replacement only; expansion of public and private plants,
			 including the land necessary therefor, and such lands and interests
			 therein, may be acquired, and construction prosecuted thereon prior to
			 approval of title; and procurement and installation of equipment,
			 appliances, and machine tools in public and private plants; reserve plant
			 and Government and contractor-owned equipment layaway, $5,923,379,000, to
			 remain available for obligation until September 30, 2017.Procurement, Marine CorpsFor expenses necessary for the procurement, manufacture, and modification of missiles, armament,
			 military equipment, spare parts, and accessories therefor; plant
			 equipment, appliances, and machine tools, and installation thereof in
			 public and private plants; reserve plant and Government and
			 contractor-owned equipment layaway; vehicles for the Marine Corps,
			 including the purchase of passenger motor vehicles for replacement only;
			 and expansion of public and private plants, including land necessary
			 therefor, and such lands and interests therein, may be acquired, and
			 construction prosecuted thereon prior to approval of title, $927,232,000,
			 to remain available for obligation until September 30, 2017.Aircraft Procurement, Air ForceFor construction, procurement, and modification of aircraft and equipment, including armor and
			 armament, specialized ground handling equipment, and training devices,
			 spare parts, and accessories therefor; specialized equipment; expansion of
			 public and private plants, Government-owned equipment and installation
			 thereof in such plants, erection of structures, and acquisition of land,
			 for the foregoing purposes, and such lands and interests therein, may be
			 acquired, and construction prosecuted thereon prior to approval of title;
			 reserve plant and Government and contractor-owned equipment layaway; and
			 other expenses necessary for the foregoing purposes including rents and
			 transportation of things, $12,046,941,000, to remain available for
			 obligation until September 30, 2017.Missile Procurement, Air ForceFor construction, procurement, and modification of missiles, spacecraft, rockets, and related
			 equipment, including spare parts and accessories therefor, ground handling
			 equipment, and training devices; expansion of public and private plants,
			 Government-owned equipment and installation thereof in such plants,
			 erection of structures, and acquisition of land, for the foregoing
			 purposes, and such lands and interests therein, may be acquired, and
			 construction prosecuted thereon prior to approval of title; reserve plant
			 and Government and contractor-owned equipment layaway; and other expenses
			 necessary for the foregoing purposes including rents and transportation of
			 things, $4,546,211,000, to remain available for obligation until September
			 30, 2017.Procurement of Ammunition, Air ForceFor construction, procurement, production, and modification of ammunition, and accessories
			 therefor; specialized equipment and training devices; expansion of public
			 and private plants, including ammunition facilities, authorized by section
			 2854 of title 10, United States Code, and the land necessary therefor, for
			 the foregoing purposes, and such lands and interests therein, may be
			 acquired, and construction prosecuted thereon prior to approval of title;
			 and procurement and installation of equipment, appliances, and machine
			 tools in public and private plants; reserve plant and Government and
			 contractor-owned equipment layaway; and other expenses necessary for the
			 foregoing purposes, $648,200,000, to remain available for obligation until
			 September 30, 2017.Other Procurement, Air ForceFor procurement and modification of equipment (including ground guidance and electronic control
			 equipment, and ground electronic and communication equipment), and
			 supplies, materials, and spare parts therefor, not otherwise provided for;
			 the purchase of passenger motor vehicles for replacement only; lease of
			 passenger motor vehicles; and expansion of public and private plants,
			 Government-owned equipment and installation thereof in such plants,
			 erection of structures, and acquisition of land, for the foregoing
			 purposes, and such lands and interests therein, may be acquired, and
			 construction prosecuted thereon, prior to approval of title; reserve plant
			 and Government and contractor-owned equipment layaway, $16,633,023,000
			 (increased by $6,000,000), to remain available for obligation until
			 September 30, 2017.Procurement, Defense-WideFor expenses of activities and agencies of the Department of Defense (other than the military
			 departments) necessary for procurement, production, and modification of
			 equipment, supplies, materials, and spare parts therefor, not otherwise
			 provided for; the purchase of passenger motor vehicles for replacement
			 only; expansion of public and private plants, equipment, and installation
			 thereof in such plants, erection of structures, and acquisition of land
			 for the foregoing purposes, and such lands and interests therein, may be
			 acquired, and construction prosecuted thereon prior to approval of title;
			 reserve plant and Government and contractor-owned equipment layaway,
			 $4,358,121,000 (reduced by $5,000,000), to remain available for obligation
			 until September 30, 2017.Defense Production Act PurchasesFor activities by the Department of Defense pursuant to sections 108, 301, 302, and 303 of the
			 Defense Production Act of 1950 (50 U.S.C. App. 2078, 2091, 2092, and
			 2093), $51,638,000, to remain available until expended.IVResearch, Development, Test and EvaluationResearch, Development, Test and Evaluation, ArmyFor expenses necessary for basic and applied scientific research, development, test and evaluation,
			 including maintenance, rehabilitation, lease, and operation of facilities
			 and equipment, $6,720,000,000, to remain available for obligation until
			 September 30, 2016.Research, Development, Test and Evaluation, NavyFor expenses necessary for basic and applied scientific research, development, test and evaluation,
			 including maintenance, rehabilitation, lease, and operation of facilities
			 and equipment, $15,877,770,000, to remain available for obligation until
			 September 30, 2016: Provided, That funds appropriated in this paragraph which are available for the V–22 may be used to meet
			 unique operational requirements of the Special Operations Forces.Research, Development, Test and Evaluation, Air ForceFor expenses necessary for basic and applied scientific research, development, test and evaluation,
			 including maintenance, rehabilitation, lease, and operation of facilities
			 and equipment, $23,438,982,000 (reduced by $10,000,000) (increased by
			 $10,000,000), to remain available for obligation until September 30, 2016.Research, Development, Test and Evaluation, Defense-Wide(including transfer of funds)For expenses of activities and agencies of the Department of Defense (other than the military
			 departments), necessary for basic and applied scientific research,
			 development, test and evaluation; advanced research projects as may be
			 designated and determined by the Secretary of Defense, pursuant to law;
			 maintenance, rehabilitation, lease, and operation of facilities and
			 equipment, $17,077,900,000 (reduced by $10,000,000), to remain available
			 for obligation until September 30, 2016: Provided, That of the funds made available in this paragraph, $250,000,000 for the Defense Rapid Innovation
			 Program shall only be available for expenses, not otherwise provided for,
			 to include program management and oversight, to conduct research,
			 development, test and evaluation to include proof of concept
			 demonstration; engineering, testing, and validation; and transition to
			 full-scale production: Provided further, That the Secretary of Defense may transfer funds provided herein for the Defense Rapid Innovation
			 Program to appropriations for research, development, test and evaluation
			 to accomplish the purpose provided herein: Provided further, That this transfer authority is in addition to any other transfer authority available to the
			 Department of Defense: Provided further, That the Secretary of Defense shall, not fewer than 30 days prior to making transfers from this
			 appropriation, notify the congressional defense committees in writing of
			 the details of any such transfer.Operational Test and Evaluation, DefenseFor expenses, not otherwise provided for, necessary for the independent activities of the Director,
			 Operational Test and Evaluation, in the direction and supervision of
			 operational test and evaluation, including initial operational test and
			 evaluation which is conducted prior to, and in support of, production
			 decisions; joint operational testing and evaluation; and administrative
			 expenses in connection therewith, $248,238,000, to remain available for
			 obligation until September 30, 2016.VRevolving and management fundsDefense Working Capital FundsFor the Defense Working Capital Funds, $1,334,468,000.VIother department of defense programsDefense Health ProgramFor expenses, not otherwise provided for, for medical and health care programs of the Department of
			 Defense as authorized by law, $31,634,870,000 (increased by $5,000,000)
			 (increased by $500,000) (increased by $10,000,000) (increased by
			 $3,000,000) (increased by $2,000,000) (increased by $10,000,000)
			 (increased by $10,000,000) (increased by $5,000,000) (increased by
			 $10,000,000) (reduced by $1,000,000) (increased by $1,000,000) (reduced by
			 $30,000,000) (increased by $30,000,000); of which $30,080,563,000
			 (increased by $3,000,000) (increased by $10,000,000) shall be for
			 operation and maintenance, of which not to exceed one percent shall remain
			 available for obligation until September 30, 2016, and of which up to
			 $14,582,044,000 may be available for contracts entered into under the
			 TRICARE program; of which $308,413,000, to remain available for obligation
			 until September 30, 2017, shall be for procurement; and of which
			 $1,245,894,000 (increased by $5,000,000) (increased by $500,000)
			 (increased by $10,000,000) (increased by $2,000,000) (increased by
			 $10,000,000) (increased by $5,000,000) (increased by $10,000,000) (reduced
			 by $1,000,000) (increased by $1,000,000) (reduced by $30,000,000)
			 (increased by $30,000,000), to remain available for obligation until
			 September 30, 2016, shall be for research, development, test and
			 evaluation: Provided, That, notwithstanding any other provision of law, of the amount made available under this heading
			 for research, development, test and evaluation, not less than $8,000,000
			 shall be available for HIV prevention educational activities undertaken in
			 connection with United States military training, exercises, and
			 humanitarian assistance activities conducted primarily in African nations: Provided further, That of the funds provided under this heading for operation and maintenance, procurement, and
			 research, development, test and evaluation for the Interagency Program
			 Office, the Defense Healthcare Management Systems Modernization (DHMSM)
			 program, and the Defense Medical Information Exchange, not more than 25
			 percent may be obligated until the Secretary of Defense submits to the
			 Committees on Appropriations of the House of Representatives and the
			 Senate, and such Committees approve, a plan for expenditure that
			 describes: (1) the status of the final request for proposal for DHMSM and
			 how the program office used comments received from industry from draft
			 requests for proposal to refine the final request for proposal; (2) any
			 changes to the deployment timeline, including benchmarks, for full
			 operating capability; (3) any refinements to the cost estimate for full
			 operating capability and the total life cycle cost of the project; (4) an
			 assurance that the acquisition strategy will comply with the acquisition
			 rules, requirements, guidelines, and systems acquisition management
			 practices of the Federal Government; (5) the status of the effort to
			 achieve interoperability between the electronic health record systems of
			 the Department of Defense and the Department of Veterans Affairs,
			 including the scope, cost, schedule, mapping to health data standards, and
			 performance benchmarks of the interoperable record; and (6) the progress
			 toward developing, implementing, and fielding the interoperable electronic
			 health record throughout the two Departments’ medical facilities.Chemical Agents and Munitions Destruction, DefenseFor expenses, not otherwise provided for, necessary for the destruction of the United States
			 stockpile of lethal chemical agents and munitions in accordance with the
			 provisions of section 1412 of the Department of Defense Authorization Act,
			 1986 (50 U.S.C. 1521), and for the destruction of other chemical warfare
			 materials that are not in the chemical weapon stockpile, $828,868,000, of
			 which $222,728,000 shall be for operation and maintenance, of which no
			 less than $52,102,000 shall be for the Chemical Stockpile Emergency
			 Preparedness Program, consisting of $21,016,000 for activities on military
			 installations and $31,086,000, to remain available until September 30,
			 2016, to assist State and local governments; $10,227,000 shall be for
			 procurement, to remain available until September 30, 2017, of which
			 $3,225,000 shall be for the Chemical Stockpile Emergency Preparedness
			 Program to assist State and local governments; and $595,913,000, to remain
			 available until September 30, 2016, shall be for research, development,
			 test and evaluation, of which $575,808,000 shall only be for the Assembled
			 Chemical Weapons Alternatives program.Drug Interdiction and Counter-Drug Activities, Defense(including transfer of funds)For drug interdiction and counter-drug activities of the Department of Defense, for transfer to
			 appropriations available to the Department of Defense for military
			 personnel of the reserve components serving under the provisions of title
			 10 and title 32, United States Code; for operation and maintenance; for
			 procurement; and for research, development, test and evaluation,
			 $944,687,000, of which $669,631,000 shall be for counter-narcotics
			 support; $105,591,000 shall be for the drug demand reduction program; and
			 $169,465,000 shall be for the National Guard counter-drug program: Provided, That the funds appropriated under this heading shall be available for obligation for the same
			 time period and for the same purpose as the appropriation to which
			 transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are
			 not necessary for the purposes provided herein, such amounts may be
			 transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer
			 authority contained elsewhere in this Act.Joint Improvised Explosive Device Defeat Fund(including transfer of funds)For the Joint Improvised Explosive Device Defeat Fund, $65,464,000, to remain available until September 30, 2017: Provided, That such funds shall be available to the Secretary of Defense, notwithstanding any other
			 provision of law, for the purpose of allowing the Director of the Joint
			 Improvised Explosive Device Defeat Organization to investigate, develop
			 and provide equipment, supplies, services, training, facilities, personnel
			 and funds to assist United States forces in the defeat of improvised
			 explosive devices: Provided further, That the Secretary of Defense may transfer funds provided herein to appropriations for military
			 personnel; operation and maintenance; procurement; research, development,
			 test and evaluation; and defense working capital funds to accomplish the
			 purpose provided herein: Provided further, That this transfer authority is in addition to any other transfer authority available to the
			 Department of Defense: Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to making transfers from this
			 appropriation, notify the congressional defense committees in writing of
			 the details of any such transfer.Office of the Inspector GeneralFor expenses and activities of the Office of the Inspector General in carrying out the provisions
			 of the Inspector General Act of 1978, as amended, $311,830,000, of which
			 $310,830,000 shall be for operation and maintenance, of which not to
			 exceed $700,000 is available for emergencies and extraordinary expenses to
			 be expended on the approval or authority of the Inspector General, and
			 payments may be made on the Inspector General's certificate of necessity
			 for confidential military purposes; and of which $1,000,000, to remain
			 available until September 30, 2017, shall be for procurement.support for international sporting competitionsFor logistical and security support for international sporting competitions (including pay and
			 non-travel related allowances only for members of the Reserve Components
			 of the Armed Forces of the United States called or ordered to active duty
			 in connection with providing such support), $10,000,000, to remain
			 available until expended.VIIRelated agenciesCentral Intelligence Agency Retirement and Disability System FundFor payment to the Central Intelligence Agency Retirement and Disability System Fund, to maintain
			 the proper funding level for continuing the operation of the Central
			 Intelligence Agency Retirement and Disability System, $514,000,000.Intelligence Community Management AccountFor necessary expenses of the Intelligence Community Management Account, $501,194,000 (reduced by
			 $2,000,000) (increased by $2,000,000).VIIIGeneral Provisions8001.No part of any appropriation contained in this Act shall be used for publicity or propaganda
			 purposes not authorized by the Congress.8002.During the current fiscal year, provisions of law prohibiting the payment of compensation to, or
			 employment of, any person not a citizen of the United States shall not
			 apply to personnel of the Department of Defense: Provided, That salary increases granted to direct and indirect hire foreign national employees of the
			 Department of Defense funded by this Act shall not be at a rate in excess
			 of the percentage increase authorized by law for civilian employees of the
			 Department of Defense whose pay is computed under the provisions of
			 section 5332 of title 5, United States Code, or at a rate in excess of the
			 percentage increase provided by the appropriate host nation to its own
			 employees, whichever is higher: Provided further, That this section shall not apply to Department of Defense foreign service national employees
			 serving at United States diplomatic missions whose pay is set by the
			 Department of State under the Foreign Service Act of 1980: Provided further, That the limitations of this provision shall not apply to foreign national employees of the
			 Department of Defense in the Republic of Turkey.8003.No part of any appropriation contained in this Act shall remain available for obligation beyond the
			 current fiscal year, unless expressly so provided herein.8004.No more than 20 percent of the appropriations in this Act which are limited for obligation during
			 the current fiscal year shall be obligated during the last 2 months of the
			 fiscal year: Provided, That this section shall not apply to obligations for support of active duty training of reserve
			 components or summer camp training of the Reserve Officers' Training
			 Corps.(transfer of funds)8005.Upon determination by the Secretary of Defense that such action is necessary in the national
			 interest, he may, with the approval of the Office of Management and
			 Budget, transfer not to exceed $5,000,000,000 of working capital funds of
			 the Department of Defense or funds made available in this Act to the
			 Department of Defense for military functions (except military
			 construction) between such appropriations or funds or any subdivision
			 thereof, to be merged with and to be available for the same purposes, and
			 for the same time period, as the appropriation or fund to which
			 transferred: Provided, That such authority to transfer may not be used unless for higher priority items, based on
			 unforeseen military requirements, than those for which originally
			 appropriated and in no case where the item for which funds are requested
			 has been denied by the Congress: Provided further, That the Secretary of Defense shall notify the Congress promptly of all transfers made pursuant
			 to this authority or any other authority in this Act: Provided further, That no part of the funds in this Act shall be available to prepare or present a request to the
			 Committees on Appropriations for reprogramming of funds, unless for higher
			 priority items, based on unforeseen military requirements, than those for
			 which originally appropriated and in no case where the item for which
			 reprogramming is requested has been denied by the Congress: Provided further, That a request for multiple reprogrammings of funds using authority provided in this section
			 shall be made prior to June 30, 2015: Provided further, That transfers among military personnel appropriations shall not be taken into account for
			 purposes of the limitation on the amount of funds that may be transferred
			 under this section.8006.(a)With regard to the list of specific programs, projects, and activities (and the dollar amounts and
			 adjustments to budget activities corresponding to such programs, projects,
			 and activities) contained in the tables titled Explanation of Project Level Adjustments in the explanatory statement regarding this Act, the obligation and expenditure of amounts
			 appropriated or otherwise made available in this Act for those programs,
			 projects, and activities for which the amounts appropriated exceed or are
			 less than the amounts requested are hereby required by law to be carried
			 out in the manner provided by such tables to the same extent as if the
			 tables were included in the text of this Act.(b)Amounts specified in the referenced tables described in subsection (a) shall not be treated as
			 subdivisions of appropriations for purposes of section 8005 of this Act: Provided, That section 8005 shall apply when transfers of the amounts described in subsection (a) occur
			 between appropriation accounts.8007.(a)Not later than 60 days after enactment of this Act, the Department of Defense shall submit a report
			 to the congressional defense committees to establish the baseline for
			 application of reprogramming and transfer authorities for fiscal year
			 2015: Provided, That the report shall include—(1)a table for each appropriation with a separate column to display the President's budget request,
			 adjustments made by Congress, adjustments due to enacted rescissions, if
			 appropriate, and the fiscal year enacted level;(2)a delineation in the table for each appropriation both by budget activity and program, project, and
			 activity as detailed in the Budget Appendix; and(3)an identification of items of special congressional interest.(b)Notwithstanding section 8005 of this Act, none of the funds provided in this Act shall be available
			 for reprogramming or transfer until the report identified in subsection
			 (a) is submitted to the congressional defense committees, unless the
			 Secretary of Defense certifies in writing to the congressional defense
			 committees that such reprogramming or transfer is necessary as an
			 emergency requirement.(transfer of funds)8008.During the current fiscal year, cash balances in working capital funds of the Department of Defense
			 established pursuant to section 2208 of title 10, United States Code, may
			 be maintained in only such amounts as are necessary at any time for cash
			 disbursements to be made from such funds: Provided, That transfers may be made between such funds: Provided further, That transfers may be made between working capital funds and the Foreign Currency Fluctuations, Defense appropriation and the Operation and Maintenance appropriation accounts in such amounts as may be determined by the Secretary of Defense, with the
			 approval of the Office of Management and Budget, except that such
			 transfers may not be made unless the Secretary of Defense has notified the
			 Congress of the proposed transfer. Except in amounts equal to the amounts
			 appropriated to working capital funds in this Act, no obligations may be
			 made against a working capital fund to procure or increase the value of
			 war reserve material inventory, unless the Secretary of Defense has
			 notified the Congress prior to any such obligation.8009.Funds appropriated by this Act may not be used to initiate a special access program without prior
			 notification 30 calendar days in advance to the congressional defense
			 committees.8010.None of the funds provided in this Act shall be available to initiate: (1) a multiyear contract
			 that employs economic order quantity procurement in excess of $20,000,000
			 in any one year of the contract or that includes an unfunded contingent
			 liability in excess of $20,000,000; or (2) a contract for advance
			 procurement leading to a multiyear contract that employs economic order
			 quantity procurement in excess of $20,000,000 in any one year, unless the
			 congressional defense committees have been notified at least 30 days in
			 advance of the proposed contract award: Provided, That no part of any appropriation contained in this Act shall be available to initiate a
			 multiyear contract for which the economic order quantity advance
			 procurement is not funded at least to the limits of the Government's
			 liability: Provided further, That no part of any appropriation contained in this Act shall be available to initiate multiyear
			 procurement contracts for any systems or component thereof if the value of
			 the multiyear contract would exceed $500,000,000 unless specifically
			 provided in this Act: Provided further, That no multiyear procurement contract can be terminated without 10-day prior notification to the
			 congressional defense committees: Provided further, That the execution of multiyear authority shall require the use of a present value analysis to
			 determine lowest cost compared to an annual procurement: Provided further, That none of the funds provided in this Act may be used for a multiyear contract executed after
			 the date of the enactment of this Act unless in the case of any such
			 contract—(1)the Secretary of Defense has submitted to Congress a budget request for full funding of units to be
			 procured through the contract and, in the case of a contract for
			 procurement of aircraft, that includes, for any aircraft unit to be
			 procured through the contract for which procurement funds are requested in
			 that budget request for production beyond advance procurement activities
			 in the fiscal year covered by the budget, full funding of procurement of
			 such unit in that fiscal year;(2)cancellation provisions in the contract do not include consideration of recurring manufacturing
			 costs of the contractor associated with the production of unfunded units
			 to be delivered under the contract;(3)the contract provides that payments to the contractor under the contract shall not be made in
			 advance of incurred costs on funded units; and(4)the contract does not provide for a price adjustment based on a failure to award a follow-on
			 contract.8011.Within the funds appropriated for the operation and maintenance of the Armed Forces, funds are
			 hereby appropriated pursuant to section 401 of title 10, United States
			 Code, for humanitarian and civic assistance costs under chapter 20 of
			 title 10, United States Code. Such funds may also be obligated for
			 humanitarian and civic assistance costs incidental to authorized
			 operations and pursuant to authority granted in section 401 of chapter 20
			 of title 10, United States Code, and these obligations shall be reported
			 as required by section 401(d) of title 10, United States Code: Provided, That funds available for operation and maintenance shall be available for providing humanitarian
			 and similar assistance by using Civic Action Teams in the Trust
			 Territories of the Pacific Islands and freely associated states of
			 Micronesia, pursuant to the Compact of Free Association as authorized by
			 Public Law 99–239: Provided further, That upon a determination by the Secretary of the Army that such action is beneficial for
			 graduate medical education programs conducted at Army medical facilities
			 located in Hawaii, the Secretary of the Army may authorize the provision
			 of medical services at such facilities and transportation to such
			 facilities, on a nonreimbursable basis, for civilian patients from
			 American Samoa, the Commonwealth of the Northern Mariana Islands, the
			 Marshall Islands, the Federated States of Micronesia, Palau, and Guam.8012.(a)During fiscal year 2015, the civilian personnel of the Department of Defense may not be managed on
			 the basis of any end-strength, and the management of such personnel during
			 that fiscal year shall not be subject to any constraint or limitation
			 (known as an end-strength) on the number of such personnel who may be
			 employed on the last day of such fiscal year.(b)The fiscal year 2016 budget request for the Department of Defense as well as all justification
			 material and other documentation supporting the fiscal year 2016
			 Department of Defense budget request shall be prepared and submitted to
			 the Congress as if subsections (a) and (b) of this provision were
			 effective with regard to fiscal year 2016.(c)As required by section 1107 of the National Defense Authorization Act for Fiscal Year 2014 (Public
			 Law 113–66; 10 U.S.C. 2358 note) civilian personnel at the Department of
			 Army Science and Technology Reinvention Laboratories may not be managed on
			 the basis of the Table of Distribution and Allowances, and the management
			 of the workforce strength shall be done in a manner consistent with the
			 budget available with respect to such Laboratories.(d)Nothing in this section shall be construed to apply to military (civilian) technicians.8013.None of the funds made available by this Act shall be used in any way, directly or indirectly, to
			 influence congressional action on any legislation or appropriation matters
			 pending before the Congress.8014.None of the funds appropriated by this Act shall be available for the basic pay and allowances of
			 any member of the Army participating as a full-time student and receiving
			 benefits paid by the Secretary of Veterans Affairs from the Department of
			 Defense Education Benefits Fund when time spent as a full-time student is
			 credited toward completion of a service commitment: Provided, That this section shall not apply to those members who have reenlisted with this option prior to
			 October 1, 1987: Provided further, That this section applies only to active components of the Army.(transfer of funds)8015.Funds appropriated in title III of this Act for the Department of Defense Pilot Mentor-Protege
			 Program may be transferred to any other appropriation contained in this
			 Act solely for the purpose of implementing a Mentor-Protege Program
			 developmental assistance agreement pursuant to section 831 of the National
			 Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10
			 U.S.C. 2302 note), as amended, under the authority of this provision or
			 any other transfer authority contained in this Act.8016.None of the funds in this Act may be available for the purchase by the Department of Defense (and
			 its departments and agencies) of welded shipboard anchor and mooring chain
			 4 inches in diameter and under unless the anchor and mooring chain are
			 manufactured in the United States from components which are substantially
			 manufactured in the United States: Provided, That for the purpose of this section, the term manufactured shall include cutting, heat treating, quality control, testing of chain and welding (including the
			 forging and shot blasting process): Provided further, That for the purpose of this section substantially all of the components of anchor and mooring
			 chain shall be considered to be produced or manufactured in the United
			 States if the aggregate cost of the components produced or manufactured in
			 the United States exceeds the aggregate cost of the components produced or
			 manufactured outside the United States: Provided further, That when adequate domestic supplies are not available to meet Department of Defense requirements
			 on a timely basis, the Secretary of the service responsible for the
			 procurement may waive this restriction on a case-by-case basis by
			 certifying in writing to the Committees on Appropriations that such an
			 acquisition must be made in order to acquire capability for national
			 security purposes.8017.None of the funds available to the Department of Defense in the current fiscal year or any fiscal
			 year hereafter may be used to demilitarize or dispose of M–1 Carbines, M–1
			 Garand rifles, M–14 rifles, .22 caliber rifles, .30 caliber rifles, or
			 M–1911 pistols, or to demilitarize or destroy small arms ammunition or
			 ammunition components that are not otherwise prohibited from commercial
			 sale under Federal law, unless the small arms ammunition or ammunition
			 components are certified by the Secretary of the Army or designee as
			 unserviceable or unsafe for further use.8018.No more than $500,000 of the funds appropriated or made available in this Act shall be used during
			 a single fiscal year for any single relocation of an organization, unit,
			 activity or function of the Department of Defense into or within the
			 National Capital Region: Provided, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in
			 writing to the congressional defense committees that such a relocation is
			 required in the best interest of the Government.8019.Of the funds made available in this Act, $15,000,000 shall be available for incentive payments
			 authorized by section 504 of the Indian Financing Act of 1974 (25 U.S.C.
			 1544): Provided, That a prime contractor or a subcontractor at any tier that makes a subcontract award to any
			 subcontractor or supplier as defined in section 1544 of title 25, United
			 States Code, or a small business owned and controlled by an individual or
			 individuals defined under section 4221(9) of title 25, United States Code,
			 shall be considered a contractor for the purposes of being allowed
			 additional compensation under section 504 of the Indian Financing Act of
			 1974 (25 U.S.C. 1544) whenever the prime contract or subcontract amount is
			 over $500,000 and involves the expenditure of funds appropriated by an Act
			 making appropriations for the Department of Defense with respect to any
			 fiscal year: Provided further, That notwithstanding section 1906 of title 41, United States Code, this section shall be
			 applicable to any Department of Defense acquisition of supplies or
			 services, including any contract and any subcontract at any tier for
			 acquisition of commercial items produced or manufactured, in whole or in
			 part, by any subcontractor or supplier defined in section 1544 of title
			 25, United States Code, or a small business owned and controlled by an
			 individual or individuals defined under section 4221(9) of title 25,
			 United States Code.8020.Funds appropriated by this Act for the Defense Media Activity shall not be used for any national or
			 international political or psychological activities.8021.During the current fiscal year, the Department of Defense is authorized to incur obligations of not
			 to exceed $350,000,000 for purposes specified in section 2350j(c) of title
			 10, United States Code, in anticipation of receipt of contributions, only
			 from the Government of Kuwait, under that section: Provided, That upon receipt, such contributions from the Government of Kuwait shall be credited to the
			 appropriations or fund which incurred such obligations.8022.(a)Of the funds made available in this Act, not less than $39,500,000 shall be available for the Civil
			 Air Patrol Corporation, of which—(1)$27,400,000 shall be available from Operation and Maintenance, Air Force to support Civil Air Patrol Corporation operation and maintenance, readiness, counter-drug
			 activities, and drug demand reduction activities involving youth programs;(2)$10,400,000 shall be available from Aircraft Procurement, Air Force; and(3)$1,700,000 shall be available from Other Procurement, Air Force for vehicle procurement.(b)The Secretary of the Air Force should waive reimbursement for any funds used by the Civil Air
			 Patrol for counter-drug activities in support of Federal, State, and local
			 government agencies.8023.(a)None of the funds appropriated in this Act are available to establish a new Department of Defense
			 (department) federally funded research and development center (FFRDC),
			 either as a new entity, or as a separate entity administrated by an
			 organization managing another FFRDC, or as a nonprofit membership
			 corporation consisting of a consortium of other FFRDCs and other nonprofit
			 entities.(b)No member of a Board of Directors, Trustees, Overseers, Advisory Group, Special Issues Panel,
			 Visiting Committee, or any similar entity of a defense FFRDC, and no paid
			 consultant to any defense FFRDC, except when acting in a technical
			 advisory capacity, may be compensated for his or her services as a member
			 of such entity, or as a paid consultant by more than one FFRDC in a fiscal
			 year: Provided, That a member of any such entity referred to previously in this subsection shall be allowed
			 travel expenses and per diem as authorized under the Federal Joint Travel
			 Regulations, when engaged in the performance of membership duties.(c)Notwithstanding any other provision of law, none of the funds available to the department from any
			 source during fiscal year 2015 may be used by a defense FFRDC, through a
			 fee or other payment mechanism, for construction of new buildings, for
			 payment of cost sharing for projects funded by Government grants, for
			 absorption of contract overruns, or for certain charitable contributions,
			 not to include employee participation in community service and/or
			 development.(d)Notwithstanding any other provision of law, of the funds available to the department during fiscal
			 year 2015, not more than 5,750 staff years of technical effort (staff
			 years) may be funded for defense FFRDCs: Provided, That of the specific amount referred to previously in this subsection, not more than 1,125 staff
			 years may be funded for the defense studies and analysis FFRDCs: Provided further, That this subsection shall not apply to staff years funded in the National Intelligence Program
			 (NIP) and the Military Intelligence Program (MIP).(e)The Secretary of Defense shall, with the submission of the department's fiscal year 2016 budget
			 request, submit a report presenting the specific amounts of staff years of
			 technical effort to be allocated for each defense FFRDC during that fiscal
			 year and the associated budget estimates.(f)Notwithstanding any other provision of this Act, the total amount appropriated in this Act for
			 FFRDCs is hereby reduced by $40,000,000.8024.None of the funds appropriated or made available in this Act shall be used to procure carbon,
			 alloy, or armor steel plate for use in any Government-owned facility or
			 property under the control of the Department of Defense which were not
			 melted and rolled in the United States or Canada: Provided, That these procurement restrictions shall apply to any and all Federal Supply Class 9515,
			 American Society of Testing and Materials (ASTM) or American Iron and
			 Steel Institute (AISI) specifications of carbon, alloy or armor steel
			 plate: Provided further, That the Secretary of the military department responsible for the procurement may waive this
			 restriction on a case-by-case basis by certifying in writing to the
			 Committees on Appropriations of the House of Representatives and the
			 Senate that adequate domestic supplies are not available to meet
			 Department of Defense requirements on a timely basis and that such an
			 acquisition must be made in order to acquire capability for national
			 security purposes: Provided further, That these restrictions shall not apply to contracts which are in being as of the date of the
			 enactment of this Act.8025.For the purposes of this Act, the term congressional defense committees means the Armed Services Committee of the House of Representatives, the Armed Services Committee
			 of the Senate, the Subcommittee on Defense of the Committee on
			 Appropriations of the Senate, and the Subcommittee on Defense of the
			 Committee on Appropriations of the House of Representatives.8026.During the current fiscal year, the Department of Defense may acquire the modification, depot
			 maintenance and repair of aircraft, vehicles and vessels as well as the
			 production of components and other Defense-related articles, through
			 competition between Department of Defense depot maintenance activities and
			 private firms: Provided, That the Senior Acquisition Executive of the military department or Defense Agency concerned,
			 with power of delegation, shall certify that successful bids include
			 comparable estimates of all direct and indirect costs for both public and
			 private bids: Provided further, That Office of Management and Budget Circular A–76 shall not apply to competitions conducted
			 under this section.8027.(a)(1)If the Secretary of Defense, after consultation with the United States Trade Representative,
			 determines that a foreign country which is party to an agreement described
			 in paragraph (2) has violated the terms of the agreement by discriminating
			 against certain types of products produced in the United States that are
			 covered by the agreement, the Secretary of Defense shall rescind the
			 Secretary's blanket waiver of the Buy American Act with respect to such
			 types of products produced in that foreign country.(2)An agreement referred to in paragraph (1) is any reciprocal defense procurement memorandum of
			 understanding, between the United States and a foreign country pursuant to
			 which the Secretary of Defense has prospectively waived the Buy American
			 Act for certain products in that country.(b)The Secretary of Defense shall submit to the Congress a report on the amount of Department of
			 Defense purchases from foreign entities in fiscal year 2015. Such report
			 shall separately indicate the dollar value of items for which the Buy
			 American Act was waived pursuant to any agreement described in subsection
			 (a)(2), the Trade Agreement Act of 1979 (19 U.S.C. 2501 et seq.), or any
			 international agreement to which the United States is a party.(c)For purposes of this section, the term Buy American Act means chapter 83 of title 41, United States Code.8028.During the current fiscal year, amounts contained in the Department of Defense Overseas Military
			 Facility Investment Recovery Account established by section 2921(c)(1) of
			 the National Defense Authorization Act of 1991 (Public Law 101–510; 10
			 U.S.C. 2687 note) shall be available until expended for the payments
			 specified by section 2921(c)(2) of that Act.8029.(a)Notwithstanding any other provision of law, the Secretary of the Air Force may convey at no cost to
			 the Air Force, without consideration, to Indian tribes located in the
			 States of Nevada, Idaho, North Dakota, South Dakota, Montana, Oregon,
			 Minnesota, and Washington relocatable military housing units located at
			 Grand Forks Air Force Base, Malmstrom Air Force Base, Mountain Home Air
			 Force Base, Ellsworth Air Force Base, and Minot Air Force Base that are
			 excess to the needs of the Air Force.(b)The Secretary of the Air Force shall convey, at no cost to the Air Force, military housing units
			 under subsection (a) in accordance with the request for such units that
			 are submitted to the Secretary by the Operation Walking Shield Program on
			 behalf of Indian tribes located in the States of Nevada, Idaho, North
			 Dakota, South Dakota, Montana, Oregon, Minnesota, and Washington. Any such
			 conveyance shall be subject to the condition that the housing units shall
			 be removed within a reasonable period of time, as determined by the
			 Secretary.(c)The Operation Walking Shield Program shall resolve any conflicts among requests of Indian tribes
			 for housing units under subsection (a) before submitting requests to the
			 Secretary of the Air Force under subsection (b).(d)In this section, the term Indian tribe means any recognized Indian tribe included on the current list published by the Secretary of the
			 Interior under section 104 of the Federally Recognized Indian Tribe Act of
			 1994 (Public Law 103–454; 108 Stat. 4792; 25 U.S.C. 479a–1).8030.During the current fiscal year, appropriations which are available to the Department of Defense for
			 operation and maintenance may be used to purchase items having an
			 investment item unit cost of not more than $250,000.8031.(a)During the current fiscal year, none of the appropriations or funds available to the Department of
			 Defense Working Capital Funds shall be used for the purchase of an
			 investment item for the purpose of acquiring a new inventory item for sale
			 or anticipated sale during the current fiscal year or a subsequent fiscal
			 year to customers of the Department of Defense Working Capital Funds if
			 such an item would not have been chargeable to the Department of Defense
			 Business Operations Fund during fiscal year 1994 and if the purchase of
			 such an investment item would be chargeable during the current fiscal year
			 to appropriations made to the Department of Defense for procurement.(b)The fiscal year 2016 budget request for the Department of Defense as well as all justification
			 material and other documentation supporting the fiscal year 2016
			 Department of Defense budget shall be prepared and submitted to the
			 Congress on the basis that any equipment which was classified as an end
			 item and funded in a procurement appropriation contained in this Act shall
			 be budgeted for in a proposed fiscal year 2016 procurement appropriation
			 and not in the supply management business area or any other area or
			 category of the Department of Defense Working Capital Funds.8032.None of the funds appropriated by this Act for programs of the Central Intelligence Agency shall
			 remain available for obligation beyond the current fiscal year, except for
			 funds appropriated for the Reserve for Contingencies, which shall remain
			 available until September 30, 2016: Provided, That funds appropriated, transferred, or otherwise credited to the Central Intelligence Agency
			 Central Services Working Capital Fund during this or any prior or
			 subsequent fiscal year shall remain available until expended: Provided further, That any funds appropriated or transferred to the Central Intelligence Agency for advanced
			 research and development acquisition, for agent operations, and for covert
			 action programs authorized by the President under section 503 of the
			 National Security Act of 1947 (50 U.S.C. 3093) shall remain available
			 until September 30, 2016.8033.Notwithstanding any other provision of law, funds made available in this Act for the Defense
			 Intelligence Agency may be used for the design, development, and
			 deployment of General Defense Intelligence Program intelligence
			 communications and intelligence information systems for the Services, the
			 Unified and Specified Commands, and the component commands.8034.Of the funds appropriated to the Department of Defense under the heading Operation and Maintenance, Defense-Wide, not less than $12,000,000 shall be made available only for the mitigation of environmental
			 impacts, including training and technical assistance to tribes, related
			 administrative support, the gathering of information, documenting of
			 environmental damage, and developing a system for prioritization of
			 mitigation and cost to complete estimates for mitigation, on Indian lands
			 resulting from Department of Defense activities.8035.(a)None of the funds appropriated in this Act may be expended by an entity of the Department of
			 Defense unless the entity, in expending the funds, complies with the Buy
			 American Act. For purposes of this subsection, the term Buy American Act means chapter 83 of title 41, United States Code.(b)If the Secretary of Defense determines that a person has been convicted of intentionally affixing a
			 label bearing a Made in America inscription to any product sold in or shipped to the United States that is not made in America,
			 the Secretary shall determine, in accordance with section 2410f of title
			 10, United States Code, whether the person should be debarred from
			 contracting with the Department of Defense.(c)In the case of any equipment or products purchased with appropriations provided under this Act, it
			 is the sense of the Congress that any entity of the Department of Defense,
			 in expending the appropriation, purchase only American-made equipment and
			 products, provided that American-made equipment and products are
			 cost-competitive, quality competitive, and available in a timely fashion.8036.None of the funds appropriated by this Act shall be available for a contract for studies, analysis,
			 or consulting services entered into without competition on the basis of an
			 unsolicited proposal unless the head of the activity responsible for the
			 procurement determines—(1)as a result of thorough technical evaluation, only one source is found fully qualified to perform
			 the proposed work;(2)the purpose of the contract is to explore an unsolicited proposal which offers significant
			 scientific or technological promise, represents the product of original
			 thinking, and was submitted in confidence by one source; or(3)the purpose of the contract is to take advantage of unique and significant industrial
			 accomplishment by a specific concern, or to insure that a new product or
			 idea of a specific concern is given financial support: Provided, That this limitation shall not apply to contracts in an amount of less than $25,000, contracts
			 related to improvements of equipment that is in development or production,
			 or contracts as to which a civilian official of the Department of Defense,
			 who has been confirmed by the Senate, determines that the award of such
			 contract is in the interest of the national defense.8037.(a)Except as provided in subsections (b) and (c), none of the funds made available by this Act may be
			 used—(1)to establish a field operating agency; or(2)to pay the basic pay of a member of the Armed Forces or civilian employee of the department who is
			 transferred or reassigned from a headquarters activity if the member or
			 employee's place of duty remains at the location of that headquarters.(b)The Secretary of Defense or Secretary of a military department may waive the limitations in
			 subsection (a), on a case-by-case basis, if the Secretary determines, and
			 certifies to the Committees on Appropriations of the House of
			 Representatives and the Senate that the granting of the waiver will reduce
			 the personnel requirements or the financial requirements of the
			 department.(c)This section does not apply to—(1)field operating agencies funded within the National Intelligence Program;(2)an Army field operating agency established to eliminate, mitigate, or counter the effects of
			 improvised explosive devices, and, as determined by the Secretary of the
			 Army, other similar threats;(3)an Army field operating agency established to improve the effectiveness and efficiencies of
			 biometric activities and to integrate common biometric technologies
			 throughout the Department of Defense; or(4)an Air Force field operating agency established to administer the Air Force Mortuary Affairs
			 Program and Mortuary Operations for the Department of Defense and
			 authorized Federal entities.8038.(a)None of the funds appropriated by this Act shall be available to convert to contractor performance
			 an activity or function of the Department of Defense that, on or after the
			 date of the enactment of this Act, is performed by Department of Defense
			 civilian employees unless—(1)the conversion is based on the result of a public-private competition that includes a most
			 efficient and cost effective organization plan developed by such activity
			 or function;(2)the Competitive Sourcing Official determines that, over all performance periods stated in the
			 solicitation of offers for performance of the activity or function, the
			 cost of performance of the activity or function by a contractor would be
			 less costly to the Department of Defense by an amount that equals or
			 exceeds the lesser of—(A)10 percent of the most efficient organization's personnel-related costs for performance of that
			 activity or function by Federal employees; or(B)$10,000,000; and(3)the contractor does not receive an advantage for a proposal that would reduce costs for the
			 Department of Defense by—(A)not making an employer-sponsored health insurance plan available to the workers who are to be
			 employed in the performance of that activity or function under the
			 contract; or(B)offering to such workers an employer-sponsored health benefits plan that requires the employer to
			 contribute less towards the premium or subscription share than the amount
			 that is paid by the Department of Defense for health benefits for civilian
			 employees under chapter 89 of title 5, United States Code.(b)(1)The Department of Defense, without regard to subsection (a) of this section or subsection (a), (b),
			 or (c) of section 2461 of title 10, United States Code, and
			 notwithstanding any administrative regulation, requirement, or policy to
			 the contrary shall have full authority to enter into a contract for the
			 performance of any commercial or industrial type function of the
			 Department of Defense that—(A)is included on the procurement list established pursuant to section 2 of the Javits-Wagner-O'Day
			 Act (section 8503 of title 41, United States Code);(B)is planned to be converted to performance by a qualified nonprofit agency for the blind or by a
			 qualified nonprofit agency for other severely handicapped individuals in
			 accordance with that Act; or(C)is planned to be converted to performance by a qualified firm under at least 51 percent ownership
			 by an Indian tribe, as defined in section 4(e) of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)), or a
			 Native Hawaiian Organization, as defined in section 8(a)(15) of the Small
			 Business Act (15 U.S.C. 637(a)(15)).(2)This section shall not apply to depot contracts or contracts for depot maintenance as provided in
			 sections 2469 and 2474 of title 10, United States Code.(c)The conversion of any activity or function of the Department of Defense under the authority
			 provided by this section shall be credited toward any competitive or
			 outsourcing goal, target, or measurement that may be established by
			 statute, regulation, or policy and is deemed to be awarded under the
			 authority of, and in compliance with, subsection (h) of section 2304 of
			 title 10, United States Code, for the competition or outsourcing of
			 commercial activities.(rescissions)8039.Of the funds appropriated in Department of Defense Appropriations Acts, the following funds are
			 hereby rescinded from the following accounts and programs in the specified
			 amounts:Aircraft Procurement, Army, 2013/2015, $27,000,000;Weapons and Tracked Combat Vehicles, Army, 2013/2015, $5,000,000;Other Procurement, Army, 2013/2015, $30,000,000;Aircraft Procurement, Navy, 2013/2015, $47,200,000;Weapons Procurement, Navy, 2013/2015, $27,000,000;Aircraft Procurement, Air Force, 2013/2015, $71,100,000;Missile Procurement, Air Force, 2013/2015, $13,800,000;Other Procurement, Army, 2014/2016, $200,000,000;Aircraft Procurement, Navy, 2014/2016, $171,622,000;Weapons Procurement, Navy, 2014/2016, $91,436,000;Other Procurement, Navy, 2014/2016, $1,505,000;Aircraft Procurement, Air Force, 2014/2016, $47,400,000;Missile Procurement, Air Force, 2014/2016, $121,185,000;Research, Development, Test and Evaluation, Army, 2014/2015, $5,000,000; andResearch, Development, Test and Evaluation, Navy, 2014/2015, $105,400,000:Provided, That no amounts may be canceled from amounts that were designated by the Congress for Overseas
			 Contingency Operations/Global War on Terrorism or as an emergency
			 requirement pursuant to the Concurrent Resolution on the Budget or the
			 Balanced Budget and Emergency Deficit Control Act of 1985, as amended.8040.None of the funds available in this Act may be used to reduce the authorized positions for military
			 technicians (dual status) of the Army National Guard, Air National Guard,
			 Army Reserve and Air Force Reserve for the purpose of applying any
			 administratively imposed civilian personnel ceiling, freeze, or reduction
			 on military technicians (dual status), unless such reductions are a direct
			 result of a reduction in military force structure.8041.None of the funds appropriated or otherwise made available in this Act may be obligated or expended
			 for assistance to the Democratic People's Republic of Korea unless
			 specifically appropriated for that purpose.8042.Funds appropriated in this Act for operation and maintenance of the Military Departments, Combatant
			 Commands and Defense Agencies shall be available for reimbursement of pay,
			 allowances and other expenses which would otherwise be incurred against
			 appropriations for the National Guard and Reserve when members of the
			 National Guard and Reserve provide intelligence or counterintelligence
			 support to Combatant Commands, Defense Agencies and Joint Intelligence
			 Activities, including the activities and programs included within the
			 National Intelligence Program and the Military Intelligence Program: Provided, That nothing in this section authorizes deviation from established Reserve and National Guard
			 personnel and training procedures.8043.During the current fiscal year, none of the funds appropriated in this Act may be used to reduce
			 the civilian medical and medical support personnel assigned to military
			 treatment facilities below the September 30, 2003, level: Provided, That the Service Surgeons General may waive this section by certifying to the congressional
			 defense committees that the beneficiary population is declining in some
			 catchment areas and civilian strength reductions may be consistent with
			 responsible resource stewardship and capitation-based budgeting.8044.(a)None of the funds available to the Department of Defense for any fiscal year for drug interdiction
			 or counter-drug activities may be transferred to any other department or
			 agency of the United States except as specifically provided in an
			 appropriations law.(b)None of the funds available to the Central Intelligence Agency for any fiscal year for drug
			 interdiction or counter-drug activities may be transferred to any other
			 department or agency of the United States except as specifically provided
			 in an appropriations law.8045.None of the funds appropriated by this Act may be used for the procurement of ball and roller
			 bearings other than those produced by a domestic source and of domestic
			 origin: Provided, That the Secretary of the military department responsible for such procurement may waive this
			 restriction on a case-by-case basis by certifying in writing to the
			 Committees on Appropriations of the House of Representatives and the
			 Senate, that adequate domestic supplies are not available to meet
			 Department of Defense requirements on a timely basis and that such an
			 acquisition must be made in order to acquire capability for national
			 security purposes: Provided further, That this restriction shall not apply to the purchase of commercial items, as defined by section 4(12) of the Office of Federal Procurement Policy Act, except that the
			 restriction shall apply to ball or roller bearings purchased as end items.8046.None of the funds in this Act may be used to purchase any supercomputer which is not manufactured
			 in the United States, unless the Secretary of Defense certifies to the
			 congressional defense committees that such an acquisition must be made in
			 order to acquire capability for national security purposes that is not
			 available from United States manufacturers.8047.None of the funds made available in this or any other Act may be used to pay the salary of any
			 officer or employee of the Department of Defense who approves or
			 implements the transfer of administrative responsibilities or budgetary
			 resources of any program, project, or activity financed by this Act to the
			 jurisdiction of another Federal agency not financed by this Act without
			 the express authorization of Congress: Provided, That this limitation shall not apply to transfers of funds expressly provided for in Defense
			 Appropriations Acts, or provisions of Acts providing supplemental
			 appropriations for the Department of Defense.8048.(a)Notwithstanding any other provision of law, none of the funds available to the Department of
			 Defense for the current fiscal year may be obligated or expended to
			 transfer to another nation or an international organization any defense
			 articles or services (other than intelligence services) for use in the
			 activities described in subsection (b) unless the congressional defense
			 committees, the Committee on Foreign Affairs of the House of
			 Representatives, and the Committee on Foreign Relations of the Senate are
			 notified 15 days in advance of such transfer.(b)This section applies to—(1)any international peacekeeping or peace-enforcement operation under the authority of chapter VI or
			 chapter VII of the United Nations Charter under the authority of a United
			 Nations Security Council resolution; and(2)any other international peacekeeping, peace-enforcement, or humanitarian assistance operation.(c)A notice under subsection (a) shall include the following:(1)A description of the equipment, supplies, or services to be transferred.(2)A statement of the value of the equipment, supplies, or services to be transferred.(3)In the case of a proposed transfer of equipment or supplies—(A)a statement of whether the inventory requirements of all elements of the Armed Forces (including
			 the reserve components) for the type of equipment or supplies to be
			 transferred have been met; and(B)a statement of whether the items proposed to be transferred will have to be replaced and, if so,
			 how the President proposes to provide funds for such replacement.8049.None of the funds available to the Department of Defense under this Act shall be obligated or
			 expended to pay a contractor under a contract with the Department of
			 Defense for costs of any amount paid by the contractor to an employee
			 when—(1)such costs are for a bonus or otherwise in excess of the normal salary paid by the contractor to
			 the employee; and(2)such bonus is part of restructuring costs associated with a business combination.(including transfer of funds)8050.During the current fiscal year, no more than $30,000,000 of appropriations made in this Act under
			 the heading Operation and Maintenance, Defense-Wide may be transferred to appropriations available for the pay of military personnel, to be merged
			 with, and to be available for the same time period as the appropriations
			 to which transferred, to be used in support of such personnel in
			 connection with support and services for eligible organizations and
			 activities outside the Department of Defense pursuant to section 2012 of
			 title 10, United States Code.8051.During the current fiscal year, in the case of an appropriation account of the Department of
			 Defense for which the period of availability for obligation has expired or
			 which has closed under the provisions of section 1552 of title 31, United
			 States Code, and which has a negative unliquidated or unexpended balance,
			 an obligation or an adjustment of an obligation may be charged to any
			 current appropriation account for the same purpose as the expired or
			 closed account if—(1)the obligation would have been properly chargeable (except as to amount) to the expired or closed
			 account before the end of the period of availability or closing of that
			 account;(2)the obligation is not otherwise properly chargeable to any current appropriation account of the
			 Department of Defense; and(3)in the case of an expired account, the obligation is not chargeable to a current appropriation of
			 the Department of Defense under the provisions of section 1405(b)(8) of
			 the National Defense Authorization Act for Fiscal Year 1991, Public Law
			 101–510, as amended (31 U.S.C. 1551 note): Provided, That in the case of an expired account, if subsequent review or investigation discloses that
			 there was not in fact a negative unliquidated or unexpended balance in the
			 account, any charge to a current account under the authority of this
			 section shall be reversed and recorded against the expired account: Provided further, That the total amount charged to a current appropriation under this section may not exceed an
			 amount equal to 1 percent of the total appropriation for that account.8052.(a)Notwithstanding any other provision of law, the Chief of the National Guard Bureau may permit the
			 use of equipment of the National Guard Distance Learning Project by any
			 person or entity on a space-available, reimbursable basis. The Chief of
			 the National Guard Bureau shall establish the amount of reimbursement for
			 such use on a case-by-case basis.(b)Amounts collected under subsection (a) shall be credited to funds available for the National Guard
			 Distance Learning Project and be available to defray the costs associated
			 with the use of equipment of the project under that subsection. Such funds
			 shall be available for such purposes without fiscal year limitation.8053.Using funds made available by this Act or any other Act, the Secretary of the Air Force, pursuant
			 to a determination under section 2690 of title 10, United States Code, may
			 implement cost-effective agreements for required heating facility
			 modernization in the Kaiserslautern Military Community in the Federal
			 Republic of Germany: Provided, That in the City of Kaiserslautern and at the Rhine Ordnance Barracks area, such agreements will
			 include the use of United States anthracite as the base load energy for
			 municipal district heat to the United States Defense installations: Provided further, That at Landstuhl Army Regional Medical Center and Ramstein Air Base, furnished heat may be
			 obtained from private, regional or municipal services, if provisions are
			 included for the consideration of United States coal as an energy source.8054.None of the funds appropriated in title IV of this Act may be used to procure end-items for
			 delivery to military forces for operational training, operational use or
			 inventory requirements: Provided, That this restriction does not apply to end-items used in development, prototyping, and test
			 activities preceding and leading to acceptance for operational use: Provided further, That this restriction does not apply to programs funded within the National Intelligence Program: Provided further, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in
			 writing to the Committees on Appropriations of the House of
			 Representatives and the Senate that it is in the national security
			 interest to do so.8055.(a)The Secretary of Defense may, on a case-by-case basis, waive with respect to a foreign country each
			 limitation on the procurement of defense items from foreign sources
			 provided in law if the Secretary determines that the application of the
			 limitation with respect to that country would invalidate cooperative
			 programs entered into between the Department of Defense and the foreign
			 country, or would invalidate reciprocal trade agreements for the
			 procurement of defense items entered into under section 2531 of title 10,
			 United States Code, and the country does not discriminate against the same
			 or similar defense items produced in the United States for that country.(b)Subsection (a) applies with respect to—(1)contracts and subcontracts entered into on or after the date of the enactment of this Act; and(2)options for the procurement of items that are exercised after such date under contracts that are
			 entered into before such date if the option prices are adjusted for any
			 reason other than the application of a waiver granted under subsection
			 (a).(c)Subsection (a) does not apply to a limitation regarding construction of public vessels, ball and
			 roller bearings, food, and clothing or textile materials as defined by
			 section 11 (chapters 50–65) of the Harmonized Tariff Schedule and products
			 classified under headings 4010, 4202, 4203, 6401 through 6406, 6505, 7019,
			 7218 through 7229, 7304.41 through 7304.49, 7306.40, 7502 through 7508,
			 8105, 8108, 8109, 8211, 8215, and 9404.8056.(a)In general(1)None of the funds made available by this Act may be used for any training, equipment, or other
			 assistance for the members of a unit of a foreign security force if the
			 Secretary of Defense has credible information that the unit has committed
			 a gross violation of human rights.(2)The Secretary of Defense, in consultation with the Secretary of State, shall ensure that prior to a
			 decision to provide any training, equipment, or other assistance to a unit
			 of a foreign security force full consideration is given to any credible
			 information available to the Department of State relating to human rights
			 violations by such unit.(b)ExceptionThe prohibition in subsection (a)(1) shall not apply if the Secretary of Defense, after
			 consultation with the Secretary of State, determines that the government
			 of such country has taken all necessary corrective steps, or if the
			 equipment or other assistance is necessary to assist in disaster relief
			 operations or other humanitarian or national security emergencies.(c)WaiverThe Secretary of Defense, after consultation with the Secretary of State, may waive the prohibition
			 in subsection (a)(1) if the Secretary of Defense determines that such
			 waiver is required by extraordinary circumstances.(d)ProceduresThe Secretary of Defense shall establish, and periodically update, procedures to ensure that any
			 information in the possession of the Department of Defense about gross
			 violations of human rights by units of foreign security forces is shared
			 on a timely basis with the Department of State.(e)ReportNot more than 15 days after the application of any exception under subsection (b) or the exercise
			 of any waiver under subsection (c), the Secretary of Defense shall submit
			 to the appropriate congressional committees a report—(1)in the case of an exception under subsection (b), providing notice of the use of the exception and
			 stating the grounds for the exception; and(2)in the case of a waiver under subsection (c), describing the information relating to the gross
			 violation of human rights; the extraordinary or other circumstances that
			 necessitate the waiver; the purpose and duration of the training,
			 equipment, or other assistance; and the United States forces and the
			 foreign security force unit involved.(f)DefinitionFor purposes of this section the term appropriate congressional committees means the congressional defense committees and the Committees on Appropriations.8057.None of the funds appropriated or otherwise made available by this or other Department of Defense
			 Appropriations Acts may be obligated or expended for the purpose of
			 performing repairs or maintenance to military family housing units of the
			 Department of Defense, including areas in such military family housing
			 units that may be used for the purpose of conducting official Department
			 of Defense business.8058.Notwithstanding any other provision of law, funds appropriated in this Act under the heading Research, Development, Test and Evaluation, Defense-Wide for any new start advanced concept technology demonstration project or joint capability
			 demonstration project may only be obligated 45 days after a report,
			 including a description of the project, the planned acquisition and
			 transition strategy and its estimated annual and total cost, has been
			 provided in writing to the congressional defense committees: Provided, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying to
			 the congressional defense committees that it is in the national interest
			 to do so.8059.The Secretary of Defense shall provide a classified quarterly report beginning 30 days after
			 enactment of this Act, to the House and Senate Appropriations Committees,
			 Subcommittees on Defense on certain matters as directed in the classified
			 annex accompanying this Act.8060.During the current fiscal year, none of the funds available to the Department of Defense may be
			 used to provide support to another department or agency of the United
			 States if such department or agency is more than 90 days in arrears in
			 making payment to the Department of Defense for goods or services
			 previously provided to such department or agency on a reimbursable basis: Provided, That this restriction shall not apply if the department is authorized by law to provide support
			 to such department or agency on a nonreimbursable basis, and is providing
			 the requested support pursuant to such authority: Provided further, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in
			 writing to the Committees on Appropriations of the House of
			 Representatives and the Senate that it is in the national security
			 interest to do so.8061.Notwithstanding section 12310(b) of title 10, United States Code, a Reserve who is a member of the
			 National Guard serving on full-time National Guard duty under section
			 502(f) of title 32, United States Code, may perform duties in support of
			 the ground-based elements of the National Ballistic Missile Defense
			 System.8062.None of the funds provided in this Act may be used to transfer to any nongovernmental entity
			 ammunition held by the Department of Defense that has a center-fire
			 cartridge and a United States military nomenclature designation of armor penetrator, armor piercing (AP), armor piercing incendiary (API), or armor-piercing incendiary tracer (API-T), except to an entity performing demilitarization services for the Department of Defense under a
			 contract that requires the entity to demonstrate to the satisfaction of
			 the Department of Defense that armor piercing projectiles are either: (1)
			 rendered incapable of reuse by the demilitarization process; or (2) used
			 to manufacture ammunition pursuant to a contract with the Department of
			 Defense or the manufacture of ammunition for export pursuant to a License
			 for Permanent Export of Unclassified Military Articles issued by the
			 Department of State.8063.Notwithstanding any other provision of law, the Chief of the National Guard Bureau, or his
			 designee, may waive payment of all or part of the consideration that
			 otherwise would be required under section 2667 of title 10, United States
			 Code, in the case of a lease of personal property for a period not in
			 excess of 1 year to any organization specified in section 508(d) of title
			 32, United States Code, or any other youth, social, or fraternal nonprofit
			 organization as may be approved by the Chief of the National Guard Bureau,
			 or his designee, on a case-by-case basis.8064.None of the funds appropriated by this Act shall be used for the support of any nonappropriated
			 funds activity of the Department of Defense that procures malt beverages
			 and wine with nonappropriated funds for resale (including such alcoholic
			 beverages sold by the drink) on a military installation located in the
			 United States unless such malt beverages and wine are procured within that
			 State, or in the case of the District of Columbia, within the District of
			 Columbia, in which the military installation is located: Provided, That in a case in which the military installation is located in more than one State, purchases
			 may be made in any State in which the installation is located: Provided further, That such local procurement requirements for malt beverages and wine shall apply to all alcoholic
			 beverages only for military installations in States which are not
			 contiguous with another State: Provided further, That alcoholic beverages other than wine and malt beverages, in contiguous States and the
			 District of Columbia shall be procured from the most competitive source,
			 price and other factors considered.(including transfer of funds)8065.Of the amounts appropriated in this Act under the heading Operation and Maintenance, Army, $106,189,900 shall remain available until expended: Provided, That notwithstanding any other provision of law, the Secretary of Defense is authorized to
			 transfer such funds to other activities of the Federal Government: Provided further, That the Secretary of Defense is authorized to enter into and carry out contracts for the
			 acquisition of real property, construction, personal services, and
			 operations related to projects carrying out the purposes of this section: Provided further, That contracts entered into under the authority of this section may provide for such
			 indemnification as the Secretary determines to be necessary: Provided further, That projects authorized by this section shall comply with applicable Federal, State, and local
			 law to the maximum extent consistent with the national security, as
			 determined by the Secretary of Defense.8066.Section 8106 of the Department of Defense Appropriations Act, 1997 (titles I through VIII of the
			 matter under subsection 101(b) of Public Law 104–208; 110 Stat. 3009–111;
			 10 U.S.C. 113 note) shall continue in effect to apply to disbursements
			 that are made by the Department of Defense in fiscal year 2015.(including transfer of funds)8067.During the current fiscal year, not to exceed $200,000,000 from funds available under Operation and Maintenance, Defense-Wide may be transferred to the Department of State Global Security Contingency Fund: Provided, That this transfer authority is in addition to any other transfer authority available to the
			 Department of Defense: Provided further, That the Secretary of Defense shall, not fewer than 30 days prior to making transfers to the
			 Department of State Global Security Contingency Fund, notify the congressional defense committees in writing with the source of funds and a detailed
			 justification, execution plan, and timeline for each proposed project.8068.In addition to amounts provided elsewhere in this Act, $4,000,000 (increased by $16,000,000) is
			 hereby appropriated to the Department of Defense, to remain available for
			 obligation until expended: Provided, That notwithstanding any other provision of law, that upon the determination of the Secretary of
			 Defense that it shall serve the national interest, these funds shall be
			 available only for a grant to the Fisher House Foundation, Inc., only for
			 the construction and furnishing of additional Fisher Houses to meet the
			 needs of military family members when confronted with the illness or
			 hospitalization of an eligible military beneficiary.(including transfer of funds)8069.Of the amounts appropriated in this Act under the headings Procurement, Defense-Wide and Research, Development, Test and Evaluation, Defense-Wide, $619,814,000 shall be for the Israeli Cooperative Programs: Provided, That of this amount, $350,972,000 shall be for the Secretary of Defense to provide to the
			 Government of Israel for the procurement of the Iron Dome defense system
			 to counter short-range rocket threats; $137,934,000 shall be for the Short
			 Range Ballistic Missile Defense (SRBMD) program, including cruise missile
			 defense research and development under the SRBMD program; $74,707,000
			 shall be for an upper-tier component to the Israeli Missile Defense
			 Architecture; and $56,201,000 shall be for the Arrow System Improvement
			 Program including development of a long range, ground and airborne,
			 detection suite: Provided further, That funds made available under this provision for production of missiles and missile components
			 may be transferred to appropriations available for the procurement of
			 weapons and equipment, to be merged with and to be available for the same
			 time period and the same purposes as the appropriation to which
			 transferred: Provided further, That the transfer authority provided under this provision is in addition to any other transfer
			 authority contained in this Act.8070.None of the funds available to the Department of Defense may be obligated to modify command and
			 control relationships to give Fleet Forces Command operational and
			 administrative control of United States Navy forces assigned to the
			 Pacific fleet: Provided, That the command and control relationships which existed on October 1, 2004, shall remain in
			 force unless changes are specifically authorized in a subsequent Act: Provided further, That this section does not apply to administrative control of Navy Air and Missile Defense
			 Command.(including transfer of funds)8071.Of the amounts appropriated in this Act under the heading Shipbuilding and Conversion, Navy, $1,007,285,000 shall be available until September 30, 2015, to fund prior year shipbuilding cost
			 increases: Provided, That upon enactment of this Act, the Secretary of the Navy shall transfer funds to the following
			 appropriations in the amounts specified: Provided further, That the amounts transferred shall be merged with and be available for the same purposes as the
			 appropriations to which transferred to:(1)Under the heading Shipbuilding and Conversion, Navy, 2008/2015: Carrier Replacement Program $663,000,000;(2)Under the heading Shipbuilding and Conversion, Navy, 2009/2015: LPD–17 Amphibious Transport Dock Program $54,096,000;(3)Under the heading Shipbuilding and Conversion, Navy, 2010/2015: DDG–51 Destroyer $65,771,000;(4)Under the heading Shipbuilding and Conversion, Navy, 2010/2015: Littoral Combat Ship $51,345,000;(5)Under the heading ‘‘Shipbuilding and Conversion, Navy’’, 2011/2015: DDG–51 Destroyer $63,373,000;(6)Under the heading ‘‘Shipbuilding and Conversion, Navy’’, 2011/2015: Littoral Combat Ship
			 $41,700,000;(7)Under the heading ‘‘Shipbuilding and Conversion, Navy’’, 2011/2015: Joint High Speed Vessel
			 $9,340,000;(8)Under the heading ‘‘Shipbuilding and Conversion, Navy’’, 2012/2015: CVN Refueling Overhauls Program
			 $54,000,000;(9)Under the heading ‘‘Shipbuilding and Conversion, Navy’’, 2012/2015: Joint High Speed Vessel
			 $2,620,000; and(10)Under the heading ‘‘Shipbuilding and Conversion, Navy’’, 2013/2015: Joint High Speed Vessel
			 $2,040,000.8072.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for
			 intelligence activities are deemed to be specifically authorized by the
			 Congress for purposes of section 504 of the National Security Act of 1947
			 (50 U.S.C. 3094) during fiscal year 2015 until the enactment of the
			 Intelligence Authorization Act for Fiscal Year 2015.8073.None of the funds provided in this Act shall be available for obligation or expenditure through a
			 reprogramming of funds that creates or initiates a new program, project,
			 or activity unless such program, project, or activity must be undertaken
			 immediately in the interest of national security and only after written
			 prior notification to the congressional defense committees.8074.The budget of the President for fiscal year 2016 submitted to the Congress pursuant to section 1105
			 of title 31, United States Code, shall include separate budget
			 justification documents for costs of United States Armed Forces'
			 participation in contingency operations for the Military Personnel
			 accounts, the Operation and Maintenance accounts, the Procurement
			 accounts, and the Research, Development, Test and Evaluation accounts: Provided, That these documents shall include a description of the funding requested for each contingency
			 operation, for each military service, to include all Active and Reserve
			 components, and for each appropriations account: Provided further, That these documents shall include estimated costs for each element of expense or object class, a
			 reconciliation of increases and decreases for each contingency operation,
			 and programmatic data including, but not limited to, troop strength for
			 each Active and Reserve component, and estimates of the major weapons
			 systems deployed in support of each contingency: Provided further, That these documents shall include budget exhibits OP–5 and OP–32 (as defined in the Department
			 of Defense Financial Management Regulation) for all contingency operations
			 for the budget year and the two preceding fiscal years.8075.None of the funds in this Act may be used for research, development, test, evaluation, procurement,
			 or deployment of nuclear armed interceptors of a missile defense system.8076.In addition to the amounts appropriated or otherwise made available elsewhere in this Act,
			 $44,000,000 is hereby appropriated to the Department of Defense: Provided, That upon the determination of the Secretary of Defense that it shall serve the national
			 interest, the Secretary shall make grants in the amounts specified as
			 follows: $20,000,000 to the United Service Organizations and $24,000,000
			 to the Red Cross.8077.None of the funds appropriated or made available in this Act shall be used to reduce or
			 disestablish the operation of the 53rd Weather Reconnaissance Squadron of
			 the Air Force Reserve, if such action would reduce the WC–130 Weather
			 Reconnaissance mission below the levels funded in this Act: Provided, That the Air Force shall allow the 53rd Weather Reconnaissance Squadron to perform other missions
			 in support of national defense requirements during the non-hurricane
			 season.8078.None of the funds provided in this Act shall be available for integration of foreign intelligence
			 information unless the information has been lawfully collected and
			 processed during the conduct of authorized foreign intelligence
			 activities: Provided, That information pertaining to United States persons shall only be handled in accordance with
			 protections provided in the Fourth Amendment of the United States
			 Constitution as implemented through Executive Order No. 12333.8079.(a)At the time members of reserve components of the Armed Forces are called or ordered to active duty
			 under section 12302(a) of title 10, United States Code, each member shall
			 be notified in writing of the expected period during which the member will
			 be mobilized.(b)The Secretary of Defense may waive the requirements of subsection (a) in any case in which the
			 Secretary determines that it is necessary to do so to respond to a
			 national security emergency or to meet dire operational requirements of
			 the Armed Forces.8080.For purposes of section 7108 of title 41, United States Code, any subdivision of appropriations
			 made under the heading Shipbuilding and Conversion, Navy that is not closed at the time reimbursement is made shall be available to reimburse the Judgment
			 Fund and shall be considered for the same purposes as any subdivision
			 under the heading Shipbuilding and Conversion, Navy appropriations in the current fiscal year or any prior fiscal year.8081.(a)None of the funds appropriated by this Act may be used to transfer research and development,
			 acquisition, or other program authority relating to current tactical
			 unmanned aerial vehicles (TUAVs) from the Army.(b)The Army shall retain responsibility for and operational control of the MQ–1C Gray Eagle Unmanned
			 Aerial Vehicle (UAV) in order to support the Secretary of Defense in
			 matters relating to the employment of unmanned aerial vehicles.8082.Up to $15,000,000 of the funds appropriated under the heading Operation and Maintenance, Navy may be made available for the Asia Pacific Regional Initiative Program for the purpose of enabling
			 the Pacific Command to execute Theater Security Cooperation activities
			 such as humanitarian assistance, and payment of incremental and personnel
			 costs of training and exercising with foreign security forces: Provided, That funds made available for this purpose may be used, notwithstanding any other funding
			 authorities for humanitarian assistance, security assistance or combined
			 exercise expenses: Provided further, That funds may not be obligated to provide assistance to any foreign country that is otherwise
			 prohibited from receiving such type of assistance under any other
			 provision of law.8083.None of the funds appropriated by this Act for programs of the Office of the Director of National
			 Intelligence shall remain available for obligation beyond the current
			 fiscal year, except for funds appropriated for research and technology,
			 which shall remain available until September 30, 2016.8084.For purposes of section 1553(b) of title 31, United States Code, any subdivision of appropriations
			 made in this Act under the heading Shipbuilding and Conversion, Navy shall be considered to be for the same purpose as any subdivision under the heading Shipbuilding and Conversion, Navy appropriations in any prior fiscal year, and the 1 percent limitation shall apply to the total
			 amount of the appropriation.8085.(a)Not later than 60 days after the date of enactment of this Act, the Director of National
			 Intelligence shall submit a report to the congressional intelligence
			 committees to establish the baseline for application of reprogramming and
			 transfer authorities for fiscal year 2015: Provided, That the report shall include—(1)a table for each appropriation with a separate column to display the President's budget request,
			 adjustments made by Congress, adjustments due to enacted rescissions, if
			 appropriate, and the fiscal year enacted level;(2)a delineation in the table for each appropriation by Expenditure Center and project; and(3)an identification of items of special congressional interest.8086.None of the funds made available by this Act may be used to eliminate, restructure or realign Army
			 Contracting Command–New Jersey or make disproportionate personnel
			 reductions at any Army Contracting Command–New Jersey sites without 30-day
			 prior notification to the congressional defense committees.(including transfer of funds)8087.Of the funds appropriated in the Intelligence Community Management Account for the Program Manager
			 for the Information Sharing Environment, $20,000,000 is available for
			 transfer by the Director of National Intelligence to other departments and
			 agencies for purposes of Government-wide information sharing activities: Provided, That funds transferred under this provision are to be merged with and available for the same
			 purposes and time period as the appropriation to which transferred: Provided further, That the Office of Management and Budget must approve any transfers made under this provision.8088.(a)None of the funds provided for the National Intelligence Program in this or any prior
			 appropriations Act shall be available for obligation or expenditure
			 through a reprogramming or transfer of funds in accordance with section
			 102A(d) of the National Security Act of 1947 (50 U.S.C. 3024(d)) that—(1)creates a new start effort;(2)terminates a program with appropriated funding of $10,000,000 or more;(3)transfers funding into or out of the National Intelligence Program; or(4)transfers funding between appropriations,unless the congressional intelligence committees are notified 30 days in advance of such
			 reprogramming of funds; this notification period may be reduced for urgent
			 national security requirements.(b)None of the funds provided for the National Intelligence Program in this or any prior
			 appropriations Act shall be available for obligation or expenditure
			 through a reprogramming or transfer of funds in accordance with section
			 102A(d) or the National Security Act of 1947 (50 U.S.C. 3024(d)) that
			 results in a cumulative increase or decrease of the levels specified in
			 the classified annex accompanying the Act unless the congressional
			 intelligence committees are notified 30 days in advance of such
			 reprogramming of funds; this notification period may be reduced for urgent
			 national security requirements.8089.The Director of National Intelligence shall submit to Congress each year, at or about the time that
			 the President's budget is submitted to Congress that year under section
			 1105(a) of title 31, United States Code, a future-years intelligence
			 program (including associated annexes) reflecting the estimated
			 expenditures and proposed appropriations included in that budget. Any such
			 future-years intelligence program shall cover the fiscal year with respect
			 to which the budget is submitted and at least the four succeeding fiscal
			 years.8090.For the purposes of this Act, the term congressional intelligence committees means the Permanent Select Committee on Intelligence of the House of Representatives, the Select
			 Committee on Intelligence of the Senate, the Subcommittee on Defense of
			 the Committee on Appropriations of the House of Representatives, and the
			 Subcommittee on Defense of the Committee on Appropriations of the Senate.8091.The Department of Defense shall continue to report incremental contingency operations costs for
			 Operation Enduring Freedom on a monthly basis and any other operation
			 designated and identified by the Secretary of Defense for the purposes of
			 section 127a of title 10, United States Code, on a semi-annual basis in
			 the Cost of War Execution Report as prescribed in the Department of
			 Defense Financial Management Regulation Department of Defense Instruction
			 7000.14, Volume 12, Chapter 23 Contingency Operations, Annex 1, dated September 2005.(including transfer of funds)8092.During the current fiscal year, not to exceed $11,000,000 from each of the appropriations made in
			 title II of this Act for Operation and Maintenance, Army, Operation and Maintenance, Navy, and Operation and Maintenance, Air Force may be transferred by the military department concerned to its central fund established for Fisher
			 Houses and Suites pursuant to section 2493(d) of title 10, United States
			 Code.(including transfer of funds)8093.Funds appropriated by this Act for operation and maintenance may be available for the purpose of
			 making remittances and transfers to the Defense Acquisition Workforce
			 Development Fund in accordance with section 1705 of title 10, United
			 States Code.8094.(a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c),
			 post on the public website of that agency any report required to be
			 submitted by the Congress in this or any other Act, upon the determination
			 by the head of the agency that it shall serve the national interest.(b)Subsection (a) shall not apply to a report if—(1)the public posting of the report compromises national security; or(2)the report contains proprietary information.(c)The head of the agency posting such report shall do so only after such report has been made
			 available to the requesting Committee or Committees of Congress for no
			 less than 45 days.8095.(a)None of the funds appropriated or otherwise made available by this Act may be expended for any
			 Federal contract for an amount in excess of $1,000,000, unless the
			 contractor agrees not to—(1)enter into any agreement with any of its employees or independent contractors that requires, as a
			 condition of employment, that the employee or independent contractor agree
			 to resolve through arbitration any claim under title VII of the Civil
			 Rights Act of 1964 or any tort related to or arising out of sexual assault
			 or harassment, including assault and battery, intentional infliction of
			 emotional distress, false imprisonment, or negligent hiring, supervision,
			 or retention; or(2)take any action to enforce any provision of an existing agreement with an employee or independent
			 contractor that mandates that the employee or independent contractor
			 resolve through arbitration any claim under title VII of the Civil Rights
			 Act of 1964 or any tort related to or arising out of sexual assault or
			 harassment, including assault and battery, intentional infliction of
			 emotional distress, false imprisonment, or negligent hiring, supervision,
			 or retention.(b)None of the funds appropriated or otherwise made available by this Act may be expended for any
			 Federal contract unless the contractor certifies that it requires each
			 covered subcontractor to agree not to enter into, and not to take any
			 action to enforce any provision of, any agreement as described in
			 paragraphs (1) and (2) of subsection (a), with respect to any employee or
			 independent contractor performing work related to such subcontract. For
			 purposes of this subsection, a covered subcontractor is an entity that has a subcontract in excess of $1,000,000 on a contract subject to subsection
			 (a).(c)The prohibitions in this section do not apply with respect to a contractor's or subcontractor's
			 agreements with employees or independent contractors that may not be
			 enforced in a court of the United States.(d)The Secretary of Defense may waive the application of subsection (a) or (b) to a particular
			 contractor or subcontractor for the purposes of a particular contract or
			 subcontract if the Secretary or the Deputy Secretary personally determines
			 that the waiver is necessary to avoid harm to national security interests
			 of the United States, and that the term of the contract or subcontract is
			 not longer than necessary to avoid such harm. The determination shall set
			 forth with specificity the grounds for the waiver and for the contract or
			 subcontract term selected, and shall state any alternatives considered in
			 lieu of a waiver and the reasons each such alternative would not avoid
			 harm to national security interests of the United States. The Secretary of
			 Defense shall transmit to Congress, and simultaneously make public, any
			 determination under this subsection not less than 15 business days before
			 the contract or subcontract addressed in the determination may be awarded.(including transfer of funds)8096.From within the funds appropriated for operation and maintenance for the Defense Health Program in
			 this Act, up to $146,857,000, shall be available for transfer to the Joint
			 Department of Defense-Department of Veterans Affairs Medical Facility
			 Demonstration Fund in accordance with the provisions of section 1704 of
			 the National Defense Authorization Act for Fiscal Year 2010, Public Law
			 111–84: Provided, That for purposes of section 1704(b), the facility operations funded are operations of the
			 integrated Captain James A. Lovell Federal Health Care Center, consisting
			 of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory
			 Care Center, and supporting facilities designated as a combined Federal
			 medical facility as described by section 706 of Public Law 110–417: Provided further, That additional funds may be transferred from funds appropriated for operation and maintenance
			 for the Defense Health Program to the Joint Department of
			 Defense-Department of Veterans Affairs Medical Facility Demonstration Fund
			 upon written notification by the Secretary of Defense to the Committees on
			 Appropriations of the House of Representatives and the Senate.8097.The Office of the Director of National Intelligence shall not employ more Senior Executive
			 employees than are specified in the classified annex.8098.None of the funds appropriated or otherwise made available by this Act may be obligated or expended
			 to pay a retired general or flag officer to serve as a senior mentor
			 advising the Department of Defense unless such retired officer files a
			 Standard Form 278 (or successor form concerning public financial
			 disclosure under part 2634 of title 5, Code of Federal Regulations) to the
			 Office of Government Ethics.8099.Appropriations available to the Department of Defense may be used for the purchase of heavy and
			 light armored vehicles for the physical security of personnel or for force
			 protection purposes up to a limit of $250,000 per vehicle, notwithstanding
			 price or other limitations applicable to the purchase of passenger
			 carrying vehicles.8100.Of the amounts appropriated for Operation and Maintenance, Defense-Wide the following amounts shall be available to the Secretary of Defense, for the following authorized
			 purposes, notwithstanding any other provision of law, acting through the
			 Office of Economic Adjustment of the Department of Defense, to make
			 grants, conclude cooperative agreements, and supplement other Federal
			 funds, to remain available until expended, to support critical existing
			 and enduring military installations and missions on Guam, as well as any
			 potential Department of Defense growth, $80,596,000 for addressing the
			 need for civilian water and wastewater improvements: Provided, That the Secretary of Defense shall, not fewer than 15 days prior to obligating funds for the
			 forgoing purposes, notify the congressional defense committees in writing
			 of the details of any such obligation.8101.None of the funds made available by this Act may be used by the Secretary of Defense to take
			 beneficial occupancy of more than 3,000 parking spaces (other than
			 handicap-reserved spaces) to be provided by the BRAC 133 project: Provided, That this limitation may be waived in part if: (1) the Secretary of Defense certifies to Congress
			 that levels of service at existing intersections in the vicinity of the
			 project have not experienced failing levels of service as defined by the
			 Transportation Research Board Highway Capacity Manual over a consecutive
			 90-day period; (2) the Department of Defense and the Virginia Department
			 of Transportation agree on the number of additional parking spaces that
			 may be made available to employees of the facility subject to continued
			 90-day traffic monitoring; and (3) the Secretary of Defense notifies the
			 congressional defense committees in writing at least 14 days prior to
			 exercising this waiver of the number of additional parking spaces to be
			 made available.8102.The Secretary of Defense shall report quarterly the numbers of civilian personnel end strength by
			 appropriation account for each and every appropriation account used to
			 finance Federal civilian personnel salaries to the congressional defense
			 committees within 15 days after the end of each fiscal quarter.8103.(a)None of the funds appropriated in this or any other Act may be used to take any action to modify—(1)the appropriations account structure for the National Intelligence Program budget, including
			 through the creation of a new appropriation or new appropriations account;(2)how the National Intelligence Program budget request is presented, organized, and managed within
			 the Department of Defense budget;(3)how the National Intelligence Program appropriations are apportioned to the executing agencies; or(4)how the National Intelligence Program appropriations are allotted, obligated and disbursed.(b)The Director of National Intelligence and the Secretary of Defense may jointly, only for the
			 purposes of achieving auditable financial statements and improving fiscal
			 reporting, study and develop detailed proposals for alternative financial
			 management processes. Such study shall include a comprehensive
			 counterintelligence risk assessment to ensure that none of the alternative
			 processes will adversely affect counterintelligence.(c)Upon development of the detailed proposals defined under subsection (b), the Director of National
			 Intelligence and the Secretary of Defense shall—(1)provide the proposed alternatives to all affected agencies;(2)receive certification from all affected agencies attesting that the proposed alternatives will help
			 achieve auditability, improve fiscal reporting, and will not adversely
			 affect counterintelligence; and(3)not later than 30 days after receiving all necessary certifications under paragraph (2), present
			 the proposed alternatives and certifications to the congressional defense
			 and intelligence committees.(d)This section shall not be construed to alter or affect the application of section 924 of the
			 National Defense Authorization Act for Fiscal Year 2014 to the amounts
			 made available by this Act.(e)The Director of National Intelligence shall carry out a merger of the Foreign Counterintelligence
			 Program into the General Defense Intelligence Program: Provided, That such merger shall not go into effect until 30 days after the Director submits to the
			 congressional intelligence committees a written notification of such
			 merger. (including transfer of funds) 8104.Upon a determination by the Director of National Intelligence that such action is necessary and in
			 the national interest, the Director may, with the approval of the Office
			 of Management and Budget, transfer not to exceed $2,000,000,000 of the
			 funds made available in this Act for the National Intelligence Program: Provided, That such authority to transfer may not be used unless for higher priority items, based on
			 unforeseen intelligence requirements, than those for which originally
			 appropriated and in no case where the item for which funds are requested
			 has been denied by the Congress: Provided further, That a request for multiple reprogrammings of funds using authority provided in this section
			 shall be made prior to June 30, 2015.(including transfer of funds)8105.There is appropriated $540,000,000 for the Ship Modernization, Operations and Sustainment Fund, to remain available until September 30, 2021: Provided, That the Secretary of the Navy shall transfer funds from the Ship Modernization, Operations and Sustainment Fund to appropriations for military personnel; operation and maintenance; research, development, test
			 and evaluation; and procurement, only for the purposes of manning,
			 operating, sustaining, equipping and modernizing the Ticonderoga-class
			 guided missile cruisers CG–63, CG–64, CG–65, CG–66, CG–67, CG–68, CG–69,
			 CG–70, CG–71, CG–72, CG–73, and the Whidbey Island-class dock landing
			 ships LSD–41, LSD–42, and LSD–46: Provided further, That funds transferred shall be merged with and be available for the same purposes and for the
			 same time period as the appropriation to which they are transferred: Provided further, That the transfer authority provided herein shall be in addition to any other transfer authority
			 available to the Department of Defense: Provided further, That the Secretary of the Navy shall, not less than 30 days prior to making any transfer from the Ship Modernization, Operations and Sustainment Fund, notify the congressional defense committees in writing of the details of such transfer: Provided further, That the Secretary of the Navy shall transfer and obligate funds from the Ship Modernization, Operations and Sustainment Fund for modernization of not more than two Ticonderoga-class guided missile cruisers as detailed above
			 in fiscal year 2015: Provided further, That no more than six Ticonderoga-class guided missile cruisers shall be in a phased
			 modernization at any time: Provided further, That the Secretary of the Navy shall contract for the required modernization equipment in the
			 year prior to inducting a Ticonderoga-class cruiser for modernization: Provided further, That the prohibition in section 2244a(a) of title 10, United States Code, shall not apply to the
			 use of any funds transferred pursuant to this section.8106.Notwithstanding any other provision of this Act, to reflect savings due to favorable foreign
			 exchange rates, the total amount appropriated in this Act is hereby
			 reduced by $545,100,000.8107.None of the funds appropriated or otherwise made available in this or any other Act may be used to
			 transfer, release, or assist in the transfer or release to or within the
			 United States, its territories, or possessions Khalid Sheikh Mohammed or
			 any other detainee who—(1)is not a United States citizen or a member of the Armed Forces of the United States; and(2)is or was held on or after June 24, 2009, at the United States Naval Station, Guantanamo Bay, Cuba,
			 by the Department of Defense.8108.(a)None of the funds appropriated or otherwise made available in this or any other Act may be used to
			 construct, acquire, or modify any facility in the United States, its
			 territories, or possessions to house any individual described in
			 subsection (c) for the purposes of detention or imprisonment in the
			 custody or under the effective control of the Department of Defense.(b)The prohibition in subsection (a) shall not apply to any modification of facilities at United
			 States Naval Station, Guantanamo Bay, Cuba.(c)An individual described in this subsection is any individual who, as of June 24, 2009, is located
			 at United States Naval Station, Guantanamo Bay, Cuba, and who—(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and(2)is—(A)in the custody or under the effective control of the Department of Defense; or(B)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba.8109.None of the funds made available by this Act may be used to enter into a contract, memorandum of
			 understanding, or cooperative agreement with, make a grant to, or provide
			 a loan or loan guarantee to, any corporation that any unpaid Federal tax
			 liability that has been assessed, for which all judicial and
			 administrative remedies have been exhausted or have lapsed, and that is
			 not being paid in a timely manner pursuant to an agreement with the
			 authority responsible for collecting the tax liability, where the awarding
			 agency is aware of the unpaid tax liability, unless the agency has
			 considered suspension or debarment of the corporation and made a
			 determination that this further action is not necessary to protect the
			 interests of the Government.8110.None of the funds made available by this Act may be used to enter into a contract, memorandum of
			 understanding, or cooperative agreement with, make a grant to, or provide
			 a loan or loan guarantee to, any corporation that was convicted of a
			 felony criminal violation under any Federal law within the preceding 24
			 months, where the awarding agency is aware of the conviction, unless the
			 agency has considered suspension or debarment of the corporation and made
			 a determination that this further action is not necessary to protect the
			 interests of the Government.8111.None of the funds made available by this Act may be used in contravention of section 1590 or 1591
			 of title 18, United States Code, or in contravention of the requirements
			 of section 106(g) or (h) of the Trafficking Victims Protection Act of 2000
			 (22 U.S.C. 7104(g) or (h)).8112.None of the funds made available by this Act for excess defense articles, assistance under section
			 1206 of the National Defense Authorization Act for Fiscal Year 2006
			 (Public Law 109–163; 119 Stat. 3456), or peacekeeping operations for the
			 countries designated in 2013 to be in violation of the standards of the
			 Child Soldiers Prevention Act of 2008 may be used to support any military
			 training or operation that includes child soldiers, as defined by the
			 Child Soldiers Prevention Act of 2008 (Public Law 110–457; 22 U.S.C.
			 2370c–1), unless such assistance is otherwise permitted under section 404
			 of the Child Soldiers Prevention Act of 2008.8113.None of the funds made available by this Act may be used in contravention of the War Powers
			 Resolution (50 U.S.C. 1541 et seq.).8114.None of the funds made available by this Act may be used by the Department of Defense or any other
			 Federal agency to lease or purchase new light duty vehicles, for any
			 executive fleet, or for an agency's fleet inventory, except in accordance
			 with Presidential Memorandum-Federal Fleet Performance, dated May 24,
			 2011.8115.None of the funds made available by this Act may be used to enter into a contract with any person
			 or other entity listed in the Excluded Parties List System (EPLS)/System
			 for Award Management (SAM) as having been convicted of fraud against the
			 Federal Government.8116.(a)None of the funds made available by this Act may be used to enter into a contract (or subcontract
			 at any tier under such a contract), memorandum of understanding, or
			 cooperative agreement with, to make a grant to, or to provide a loan or
			 loan guarantee to Rosoboronexport.(b)The Secretary of Defense may waive the limitation in subsection (a) if the Secretary, in
			 consultation with the Secretary of State and the Director of National
			 Intelligence, certifies in writing to the congressional defense
			 committees, to the best of the Secretary’s knowledge, the following:(1)Rosoboronexport has ceased the transfer of lethal military equipment to, and the maintenance of
			 existing lethal military equipment for, the Government of the Syrian Arab
			 Republic.(2)The armed forces of the Russian Federation have withdrawn from Crimea, other than armed forces
			 present on military bases subject to agreements in force between the
			 Government of the Russian Federation and the Government of Ukraine.(3)The Government of the Russian Federation has withdrawn substantially all of the armed forces of the
			 Russian Federation from the immediate vicinity of the eastern border of
			 Ukraine.(4)Agents of the Russian Federation have ceased taking active measures to destabilize the control of
			 the Government of Ukraine over eastern Ukraine.(c)(1)The Inspector General of the Department of Defense shall conduct a review of any action involving
			 Rosoboronexport with respect to which a waiver is issued by the Secretary
			 of Defense pursuant to subsection (b).(2)A review conducted under paragraph (1) shall assess the accuracy of the factual and legal
			 conclusions made by the Secretary of Defense in the waiver covered by the
			 review, including—(A)whether there is any viable alternative to Rosoboronexport for carrying out the functions for which
			 funds will be obligated;(B)whether the Secretary has previously used an alternative vendor for carrying out the same functions
			 regarding the military equipment in question, and what vendor was
			 previously used;(C)whether other explanations for the issuance of the waiver are supportable; and(D)any other matter with respect to the waiver the Inspector General considers appropriate.(3)Not later than 90 days after the date on which a waiver is issued by the Secretary of Defense
			 pursuant to subsection (b), the Inspector General shall submit to the
			 congressional defense committees a report containing the results of the
			 review conducted under paragraph (1) with respect to such waiver.8117.None of the funds made available in this Act may be used for the purchase or manufacture of a flag
			 of the United States unless such flags are treated as covered items under
			 section 2533a(b) of title 10, United States Code.(including transfer of funds)8118.Of the amounts appropriated in this Act under the heading Operation and Maintenance, Defense-Wide, up to $5,709,000 shall be available for transfer to the Army, Navy, Marine Corps, and Air Force,
			 including Reserve and National Guard, to support high priority Sexual
			 Assault Prevention and Response Program requirements and activities,
			 including the training and funding of personnel: Provided, That funds transferred under this provision are to be merged with and available for the same
			 purposes and time period as the appropriation to which transferred: Provided further, That the transfer authority provided under this heading is in addition to any other transfer
			 authority provided elsewhere in this Act.8119.None of the funds appropriated in this, or any other Act, may be obligated or expended by the
			 United States Government for the direct personal benefit of the President
			 of Afghanistan.8120.(a)Of the funds appropriated in this Act for the Department of Defense, amounts may be made available,
			 under such regulations as the Secretary may prescribe, to local military
			 commanders appointed by the Secretary of Defense, or by an officer or
			 employee designated by the Secretary, to provide at their discretion ex
			 gratia payments in amounts consistent with subsection (d) of this section
			 for damage, personal injury, or death that is incident to combat
			 operations of the Armed Forces in a foreign country.(b)An ex gratia payment under this section may be provided only if—(1)the prospective foreign civilian recipient is determined by the local military commander to be
			 friendly to the United States;(2)a claim for damages would not be compensable under chapter 163 of title 10, United States Code
			 (commonly known as the Foreign Claims Act); and(3)the property damage, personal injury, or death was not caused by action by an enemy.(c)Nature of PaymentsAny payments provided under a program under subsection (a) shall not be considered an admission or
			 acknowledgement of any legal obligation to compensate for any damage,
			 personal injury, or death.(d)Amount of PaymentsIf the Secretary of Defense determines a program under subsection (a) to be appropriate in a
			 particular setting, the amounts of payments, if any, to be provided to
			 civilians determined to have suffered harm incident to combat operations
			 of the Armed Forces under the program should be determined pursuant to
			 regulations prescribed by the Secretary and based on an assessment, which
			 should include such factors as cultural appropriateness and prevailing
			 economic conditions.(e)Legal AdviceLocal military commanders shall receive legal advice before making ex gratia payments under this
			 subsection. The legal advisor, under regulations of the Department of
			 Defense, shall advise on whether an ex gratia payment is proper under this
			 section and applicable Department of Defense regulations.(f)Written RecordA written record of any ex gratia payment offered or denied shall be kept by the local commander
			 and on a timely basis submitted to the appropriate office in the
			 Department of Defense as determined by the Secretary of Defense.(g)ReportThe Secretary of Defense shall report to the congressional defense committees on an annual basis
			 the efficacy of the ex gratia payment program including the number of
			 types of cases considered, amounts offered, the response from ex gratia
			 payment recipients, and any recommended modifications to the program.(h)LimitationNothing in this section shall be deemed to provide any new authority to the Secretary of Defense.8121.None of the funds available to the Department of Defense shall be used to conduct any environmental
			 impact study, environmental assessment, or other environmental study
			 related to Minuteman III silos that contain a missile as of the date of
			 the enactment of this Act.8122.None of the funds made available by this Act may be used to cancel the avionics modernization
			 program of record for C–130 aircraft.8123.None of the funds made available by this Act may be used by the Secretary of the Air Force to
			 reduce the force structure at Lajes Field, Azores, Portugal, below the
			 force structure at such Air Force Base as of October 1, 2013, except in
			 accordance with section 1048 of the National Defense Authorization Act for
			 Fiscal Year 2015.8124.None of the Operation and Maintenance funds made available in this Act may be used in contravention
			 of section 41106 of title 49, United States Code.8125.None of the funds made available by this Act may be used to fund the performance of a flight
			 demonstration team at a location outside of the United States: Provided, That this prohibition applies only if a performance of a flight demonstration team at a location
			 within the United States was canceled during the current fiscal year due
			 to insufficient funding.8126.None of the funds appropriated or otherwise made available by this Act or any other Act may be used
			 by the Department of Defense or a component thereof in contravention of
			 section 1246(c) of the National Defense Authorization Act for Fiscal Year
			 2014, relating to limitations on providing certain missile defense
			 information to the Russian Federation.8127.None of the funds made available by this Act may be used by the National Security Agency to—(1)conduct an acquisition pursuant to section 702 of the Foreign Intelligence Surveillance Act of 1978
			 for the purpose of targeting a United States person; or(2)acquire, monitor, or store the contents (as such term is defined in section 2510(8) of title 18,
			 United States Code) of any electronic communication of a United States
			 person from a provider of electronic communication services to the public
			 pursuant to section 501 of the Foreign Intelligence Surveillance Act of
			 1978.(including transfer of funds)8128.From amounts appropriated in this Act for Operation and Maintenance, Navy, up to $291,000,000 may be transferred to the Ready Reserve Force, Maritime Administration account
			 of the United States Department of Transportation, to be merged with, and
			 to be available for the same purposes and the same time period as such
			 account, for expenses related to the National Defense Reserve Fleet
			 established under section 11 of the Merchant Ship Sales Act of 1946 (50
			 U.S.C. App. 1744): Provided, That the transfer authority provided under this provision is in addition to any other transfer
			 authority provided elsewhere in this Act.(including transfer of funds)8129.Of the amounts appropriated for Operation and Maintenance, Navy, up to $1,000,000 shall be available for transfer to the John C. Stennis Center for Public Service
			 Development Trust Fund established under section 116 of the John C.
			 Stennis Center for Public Service Training and Development Act (2 U.S.C.
			 1105).(including transfer of funds)8130.In addition to amounts provided elsewhere in this Act for pay for military personnel, including
			 active duty, reserve and National Guard personnel, $533,500,000 is hereby
			 appropriated to the Department of Defense and made available for transfer
			 only to military personnel accounts: Provided, That the transfer authority provided under this heading is in addition to any other transfer
			 authority provided elsewhere in this Act.(including transfer of funds)8131.In addition to amounts provided elsewhere in this Act for basic allowance for housing for military
			 personnel, including active duty, reserve and National Guard personnel,
			 $244,700,000 is hereby appropriated to the Department of Defense and made
			 available for transfer only to military personnel accounts: Provided, That the transfer authority provided under this heading is in addition to any other transfer
			 authority provided elsewhere in this Act.8132.None of the funds made available by this Act may be used to reduce, convert, decommission, or
			 otherwise move to nondeployed status (except warm status), or prepare to
			 reduce, convert, decommission, or otherwise move to nondeployed status
			 (except warm status), any Minuteman III ballistic missile silo that
			 contains a deployed missile as of the date of the enactment of this Act: Provided, That “warm status” means a status that enables any such silo to remain a fully functioning
			 element of the interconnected and redundant command and control system of
			 a missile field and be made fully operational with a deployed missile.8133.None of the funds made available by this Act may be obligated or expended to divest E–3 airborne
			 warning and control system aircraft, or disestablish any units of the
			 active or reserve component associated with such aircraft: Provided, That not later than 90 days following the date of enactment of this Act, the Secretary of the Air
			 Force shall submit to the congressional defense committees a report
			 providing a detailed explanation of how the Secretary will meet the
			 priority requirements of the commanders of the combatant commands related
			 to airborne warning and control with a fleet of fewer than 31 E–3
			 aircraft.8134.None of the funds made available by this Act may be obligated or expended to implement the Arms
			 Trade Treaty until the Senate approves a resolution of ratification for
			 the Treaty.(including transfer of funds)8135.In addition to amounts provided elsewhere in this Act, there is appropriated $139,000,000, for an
			 additional amount for Operation and Maintenance, Defense-Wide, to remain available until expended: Provided, That such funds shall only be available to the Secretary of Defense, acting through the Office of
			 Economic Adjustment of the Department of Defense, or for transfer to the
			 Secretary of Education, notwithstanding any other provision of law, to
			 make grants, conclude cooperative agreements, or supplement other Federal
			 funds to construct, renovate, repair, or expand elementary and secondary
			 public schools on military installations in order to address capacity or
			 facility condition deficiencies at such schools: Provided further, That in making such funds available, the Office of Economic Adjustment or the Secretary of
			 Education shall give priority consideration to those military
			 installations with schools having the most serious capacity or facility
			 condition deficiencies as determined by the Secretary of Defense: Provided further, That funds may not be made available for a school unless its enrollment of Department of
			 Defense-connected children is greater than 50 percent.8136.None of the funds made available by this Act may be used to transfer AH–64 Attack helicopters from
			 the Army National Guard to the active Army: Provided, That this section shall continue in effect through the date of enactment of the National Defense
			 Authorization Act for Fiscal Year 2015.(including transfer of funds)8137.In addition to amounts appropriated in title II or otherwise made available elsewhere in this Act,
			 $1,000,000,000 is hereby appropriated to the Department of Defense and
			 made available for transfer to the operation and maintenance accounts of
			 the Army, Navy, Marine Corps, and Air Force (including National Guard and
			 reserve) for purposes of improving military readiness: Provided, That the transfer authority provided under this provision is in addition to any other transfer
			 authority provided elsewhere in this Act.8138.Of the amounts made available under the heading Operation and Maintenance, Defense-Wide in title II and Operation and Maintenance in title IX of this Act, not to exceed $50,000,000 may be obligated for activities authorized
			 under section 1208 of the Ronald W. Reagan National Defense Authorization
			 Act for Fiscal Year 2005 (Public Law 112–81; 125 Stat. 1621): Provided, That none of the funds made available in this Act may be used under such section 1208 to initiate
			 support for, or expand support to, foreign forces, irregular forces,
			 groups, or individuals unless the congressional defense committees are
			 notified in accordance with the direction contained in the classified
			 annex accompanying this Act, not less than 15 days before initiating such
			 support: Provided further, That, none of the funds made available in this Act may be used under such section 1208 for any
			 activity that is not in support of an ongoing military operation being
			 conducted by United States Special Operations Forces to combat terrorism: Provided further, That the Secretary of Defense may waive the prohibitions in the preceding provisos if the
			 Secretary determines that such waiver is required by extraordinary
			 circumstances and, by not later than 72 hours after making such waiver,
			 notifies the congressional defense committees of such waiver.8139.None of the funds appropriated or otherwise made available by this Act or any other Act may be used
			 in contravention of section 1035 of the National Defense Authorization Act
			 for Fiscal Year 2014.8140.None of the funds made available by this Act may be used to implement the changes to hair standards
			 and grooming policies for female members of the Armed Forces, as contained
			 in paragraph 3–2 of Army Regulation 670–1, issued on March 31, 2014.IXoverseas deployments and other activitiesmilitary personnelFor an additional amount for Military Personnel, $5,100,000,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on
			 Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985.operation and maintenanceFor an additional amount for Operation and Maintenance, $58,675,000,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on
			 Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985.procurementFor an additional amount for Procurement, $12,220,000,000, to remain available until September 30, 2017: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on
			 Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985.national guard and reserve equipmentFor procurement of aircraft, missiles, tracked combat vehicles, ammunition, other weapons, and
			 other procurement for the reserve components of the Armed Forces,
			 $2,000,000,000, to remain available for obligation until September 30,
			 2017: 
Provided, That the Chiefs of the National Guard and Reserve components shall, not later than 30 days after
			 the enactment of this Act, individually submit to the congressional
			 defense committees the modernization priority assessment for their
			 respective National Guard or Reserve component: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on
			 Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985.other appropriations(including transfer of funds)For an additional amount for Other Appropriations, $1,450,000,000: Provided, That Other Appropriations means the Defense Health Program, Drug Interdiction and Counter-Drug Activities, Joint Improvised
			 Explosive Device Defeat Fund, Office of the Inspector General, and Defense
			 Working Capital Funds: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on
			 Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985.GENERAL PROVISIONS—THIS TITLE9001.Notwithstanding any other provision of law, funds made available in this title are in addition to
			 amounts appropriated or otherwise made available for the Department of
			 Defense for fiscal year 2015. (including transfer of funds) 9002.Upon the determination of the Secretary of Defense that such action is necessary in the national
			 interest, the Secretary may, with the approval of the Office of Management
			 and Budget, transfer up to $4,000,000,000 between the appropriations or
			 funds made available to the Department of Defense in this title: Provided, That the Secretary shall notify the Congress promptly of each transfer made pursuant to the
			 authority in this section: Provided further, That the authority provided in this section is in addition to any other transfer authority
			 available to the Department of Defense and is subject to the same terms
			 and conditions as the authority provided in the Department of Defense
			 Appropriations Act, 2015.9003.Supervision and administration costs and costs for design during construction associated with a
			 construction project funded with appropriations available for operation
			 and maintenance, Afghanistan Infrastructure Fund, or the Afghanistan Security Forces Fund provided in this Act and executed in direct support of overseas contingency operations in
			 Afghanistan, may be obligated at the time a construction contract is
			 awarded: Provided, That for the purpose of this section, supervision and administration costs and costs for design
			 during construction include all in-house Government costs.9004.From funds made available in this title, the Secretary of Defense may purchase for use by military
			 and civilian employees of the Department of Defense in the U.S. Central
			 Command area of responsibility: (a) passenger motor vehicles up to a limit
			 of $75,000 per vehicle; and (b) heavy and light armored vehicles for the
			 physical security of personnel or for force protection purposes up to a
			 limit of $250,000 per vehicle, notwithstanding price or other limitations
			 applicable to the purchase of passenger carrying vehicles.9005.Not to exceed $15,000,000 of the amount appropriated in this title under the heading Operation and Maintenance may be used, notwithstanding any other provision of law, to fund the Commander's Emergency
			 Response Program (CERP), for the purpose of enabling military commanders
			 in Afghanistan to respond to urgent, small-scale, humanitarian relief and
			 reconstruction requirements within their areas of responsibility: Provided, That each project (including any ancillary or related elements in connection with such project)
			 executed under this authority shall not exceed $10,000,000: Provided further, That not later than 45 days after the end of each fiscal year quarter, the Secretary of Defense
			 shall submit to the congressional defense committees a report regarding
			 the source of funds and the allocation and use of funds during that
			 quarter that were made available pursuant to the authority provided in
			 this section or under any other provision of law for the purposes
			 described herein: Provided further, That, not later than 30 days after the end of each month, the Army shall submit to the
			 congressional defense committees monthly commitment, obligation, and
			 expenditure data for the Commander's Emergency Response Program in
			 Afghanistan: Provided further, That not less than 15 days before making funds available pursuant to the authority provided in
			 this section or under any other provision of law for the purposes
			 described herein for a project with a total anticipated cost for
			 completion of $5,000,000 or more, the Secretary shall submit to the
			 congressional defense committees a written notice containing each of the
			 following:(1)The location, nature and purpose of the proposed project, including how the project is intended to
			 advance the military campaign plan for the country in which it is to be
			 carried out.(2)The budget, implementation timeline with milestones, and completion date for the proposed project,
			 including any other CERP funding that has been or is anticipated to be
			 contributed to the completion of the project.(3)A plan for the sustainment of the proposed project, including the agreement with either the host
			 nation, a non-Department of Defense agency of the United States Government
			 or a third-party contributor to finance the sustainment of the activities
			 and maintenance of any equipment or facilities to be provided through the
			 proposed project.9006.Funds available to the Department of Defense for operation and maintenance may be used,
			 notwithstanding any other provision of law, to provide supplies, services,
			 transportation, including airlift and sealift, and other logistical
			 support to coalition forces supporting military and stability operations
			 in Afghanistan: Provided, That the Secretary of Defense shall provide quarterly reports to the congressional defense
			 committees regarding support provided under this section.9007.None of the funds appropriated or otherwise made available by this or any other Act shall be
			 obligated or expended by the United States Government for a purpose as
			 follows:(1)To establish any military installation or base for the purpose of providing for the permanent
			 stationing of United States Armed Forces in Iraq.(2)To exercise United States control over any oil resource of Iraq.(3)To establish any military installation or base for the purpose of providing for the permanent
			 stationing of United States Armed Forces in Afghanistan.9008.None of the funds made available in this Act may be used in contravention of the following laws
			 enacted or regulations promulgated to implement the United Nations
			 Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment
			 or Punishment (done at New York on December 10, 1984):(1)Section 2340A of title 18, United States Code.(2)Section 2242 of the Foreign Affairs Reform and Restructuring Act of 1998 (division G of Public Law
			 105–277; 112 Stat. 2681–822; 8 U.S.C. 1231 note) and regulations
			 prescribed thereto, including regulations under part 208 of title 8, Code
			 of Federal Regulations, and part 95 of title 22, Code of Federal
			 Regulations.(3)Sections 1002 and 1003 of the Department of Defense, Emergency Supplemental Appropriations to
			 Address Hurricanes in the Gulf of Mexico, and Pandemic Influenza Act, 2006
			 (Public Law 109–148).9009.None of the funds provided for the Afghanistan Security Forces Fund (ASFF) may be obligated prior to the approval of a financial and activity plan by the Afghanistan
			 Resources Oversight Council (AROC) of the Department of Defense: Provided, That the AROC must approve the requirement and acquisition plan for any service requirements in
			 excess of $50,000,000 annually and any non-standard equipment requirements
			 in excess of $100,000,000 using ASFF: Provided further, That the AROC must approve all projects and the execution plan under the Afghanistan Infrastructure Fund (AIF) and any project in excess of $5,000,000 from the Commander's Emergency Response Program
			 (CERP): Provided further, That the Department of Defense must certify to the congressional defense committees that the AROC
			 has convened and approved a process for ensuring compliance with the
			 requirements in the preceding provisos and accompanying report language
			 for the ASFF, AIF, and CERP.9010.Funds made available in this title to the Department of Defense for operation and maintenance may
			 be used to purchase items having an investment unit cost of not more than
			 $250,000: Provided, That, upon determination by the Secretary of Defense that such action is necessary to meet the
			 operational requirements of a Commander of a Combatant Command engaged in
			 contingency operations overseas, such funds may be used to purchase items
			 having an investment item unit cost of not more than $500,000.9011.From funds made available to the Department of Defense in this title under the heading Operation and Maintenance up to $150,000,000 may be used by the Secretary of Defense, notwithstanding any other provision of
			 law, to support United States Government transition activities in Iraq by
			 funding the operations and activities of the Office of Security
			 Cooperation in Iraq and security assistance teams, including life support,
			 transportation and personal security, and facilities renovation and
			 construction, and site closeout activities prior to returning sites to the
			 Government of Iraq: Provided, That to the extent authorized under the National Defense Authorization Act for Fiscal Year 2015,
			 the operations and activities that may be carried out by the Office of
			 Security Cooperation in Iraq may, with the concurrence of the Secretary of
			 State, include non-operational training activities in support of Iraqi
			 Minister of Defense and Counter Terrorism Service personnel in an
			 institutional environment to address capability gaps, integrate processes
			 relating to intelligence, air sovereignty, combined arms, logistics and
			 maintenance, and to manage and integrate defense-related institutions: Provided further, That not later than 30 days following the enactment of this Act, the Secretary of Defense and the
			 Secretary of State shall submit to the congressional defense committees a
			 plan for transitioning any such training activities that they determine
			 are needed after the end of fiscal year 2015, to existing or new contracts
			 for the sale of defense articles or defense services consistent with the
			 provisions of the Arms Export Control Act (22 U.S.C. 2751 et seq.): Provided further, That not less than 15 days before making funds available pursuant to the authority provided in
			 this section, the Secretary of Defense shall submit to the congressional
			 defense committees a written notification containing a detailed
			 justification and timeline for the operations and activities of the Office
			 of Security Cooperation in Iraq at each site where such operations and
			 activities will be conducted during fiscal year 2015.9012.(a)None of the funds appropriated or otherwise made available by this Act under the heading Operation and Maintenance for payments under section 1233 of Public Law 110–181 for reimbursement to the Government of
			 Pakistan may be made available unless the Secretary of Defense, in
			 coordination with the Secretary of State, certifies to the Committees on
			 Appropriations that the Government of Pakistan is—(1)cooperating with the United States in counterterrorism efforts against the Haqqani Network, the
			 Quetta Shura Taliban, Lashkar e-Tayyiba, Jaish-e-Mohammed, Al Qaeda, and
			 other domestic and foreign terrorist organizations, including taking steps
			 to end support for such groups and prevent them from basing and operating
			 in Pakistan and carrying out cross border attacks into neighboring
			 countries;(2)not supporting terrorist activities against United States or coalition forces in Afghanistan, and
			 Pakistan's military and intelligence agencies are not intervening
			 extra-judicially into political and judicial processes in Pakistan;(3)dismantling improvised explosive device (IED) networks and interdicting precursor chemicals used in
			 the manufacture of IEDs;(4)preventing the proliferation of nuclear-related material and expertise;(5)implementing policies to protect judicial independence and due process of law;(6)issuing visas in a timely manner for United States visitors engaged in counterterrorism efforts and
			 assistance programs in Pakistan; and(7)providing humanitarian organizations access to detainees, internally displaced persons, and other
			 Pakistani civilians affected by the conflict.(b)The Secretary of Defense, in coordination with the Secretary of State, may waive the restriction in
			 paragraph (a) on a case-by-case basis by certifying in writing to the
			 Committees on Appropriations of the House of Representatives and the
			 Senate that it is in the national security interest to do so: Provided, That if the Secretary of Defense, in coordination with the Secretary of State, exercises the
			 authority of the previous proviso, the Secretaries shall report to the
			 Committees on Appropriations on both the justification for the waiver and
			 on the requirements of this section that the Government of Pakistan was
			 not able to meet: Provided further, That such report may be submitted in classified form if necessary.9013.None of the funds made available by this Act may be used with respect to Syria in contravention of
			 the War Powers Resolution (50 U.S.C. 1541 et seq.), including for the
			 introduction of United States armed or military forces into hostilities in
			 Syria, into situations in Syria where imminent involvement in hostilities
			 is clearly indicated by the circumstances, or into Syrian territory,
			 airspace, or waters while equipped for combat, in contravention of the
			 congressional consultation and reporting requirements of sections 3 and 4
			 of that law (50 U.S.C. 1542 and 1543).9014.None of the funds made available by this Act for the Afghanistan Infrastructure Fund may be used to plan, develop, or construct any project for which construction has not commenced
			 before the date of the enactment of this Act.9015.No more than 15 percent of the funds made available in Title IX may be obligated, until the
			 Secretary of Defense provides the congressional defense and intelligence
			 committees with a detailed spend plan for the funds provided, including an
			 assurance that no funds will be used in contravention of section 1035 of
			 the National Defense Authorization Act for Fiscal Year 2014.Xadditional general provisionsspending reduction account10001.The amount by which the applicable allocation of new budget authority made by the Committee on
			 Appropriations of the House of Representatives under section 302(b) of the
			 Congressional Budget Act of 1974 exceeds the amount of proposed new budget
			 authority is $0.10002.None of the funds made available by this Act may be used to enter into a contract with any offeror
			 or any of its principals if the offeror certifies, pursuant to the Federal
			 Acquisition Regulation, that the offeror or any of its principals—(1)within a 3-year period preceding this offer has been convicted of or had a civil judgment rendered
			 against it for commission of fraud or a criminal offense in connection
			 with obtaining, attempting to obtain, or performing a public (Federal,
			 State, or local) contract or subcontract; violation of Federal or State
			 antitrust statutes relating to the submission of offers; or commission of
			 embezzlement, theft, forgery, bribery, falsification or destruction of
			 records, making false statements, tax evasion, violating Federal criminal
			 tax laws, or receiving stolen property; or(2)are presently indicted for, or otherwise criminally or civilly charged by a governmental entity
			 with, commission of any of the offenses enumerated in paragraph (1); or(3)within a 3-year period preceding this offer, has been notified of any delinquent Federal taxes in
			 an amount that exceeds $3,000 for which the liability remains unsatisfied.10003.None of the funds made available by this Act may be used for the Afghanistan Infrastructure Fund.10004.None of the funds made available by this Act may be used to transfer or release to the Republic of
			 Yemen (or any entity within Yemen) a detainee who is or was held,
			 detained, or otherwise in the custody of the Department of Defense on or
			 after June 24, 2009, at the United States Naval Station, Guantanamo Bay,
			 Cuba.10005.None of the funds appropriated or otherwise made available by this Act may be used to retire,
			 divest, or transfer, or to prepare or plan for the retirement, divestment,
			 or transfer of, the entire KC–10 fleet during fiscal year 2015.10006.None of the funds made available by this Act may be used to promulgate Directive 293, issued
			 December 16, 2010, by the Office of Federal Contract Compliance Programs.10007.None of the funds made available by this Act may be used to enter into any contract with an
			 incorporated entity if such entity’s sealed bid or competitive proposal
			 shows that such entity is incorporated or chartered in Bermuda or the
			 Cayman Islands, and such entity’s sealed bid or competitive proposal shows
			 that such entity was previously incorporated in the United States.10008.None of the funds made available by this Act may be used to appoint chaplains for the military
			 departments in contravention of Department of Defense Instruction 1304.28,
			 dated June 11, 2004, incorporating change 3, dated March 20, 2014,
			 regarding the appointment of chaplains for the military departments.10009.None of the funds made available by this Act may be used to enforce section 526 of the Energy
			 Independence and Security Act of 2007 (Public Law 110–140; 42 U.S.C.
			 17142).10010.None of the funds made available by this Act may be obligated or expended to transfer man-portable
			 air defense systems (MANPADS) to any entity in Syria.10011.None of the funds made available by this Act may be used to design, implement, administer, or carry
			 out the U.S. Global Climate Research Program National Climate Assessment,
			 the Intergovernmental Panel on Climate Change’s Fifth Assessment Report,
			 the United Nations’ Agenda 21 sustainable development plan, or the May
			 2013 Technical Update of the Social Cost of Carbon for Regulatory Impact
			 Analysis Under Executive Order No. 12866.10012.None of the funds made available by this Act may be used with respect to Iraq in contravention of
			 the War Powers Resolution (50 U.S.C. 1541 et seq.), including for the
			 introduction of United States armed forces into hostilities in Iraq, into
			 situations in Iraq where imminent involvement in hostilities is clearly
			 indicated by the circumstances, or into Iraqi territory, airspace, or
			 waters while equipped for combat, in contravention of the congressional
			 consultation and reporting requirements of sections 3 and 4 of such
			 Resolution (50 U.S.C. 1542 and 1543).10013.None of the funds made available by this Act may be used to plan for or carry out a furlough of a
			 dual status military technician (as defined in section 10216 of title 10,
			 United States Code).10014.None of the funds made available by this Act may be used to implement Executive Order No. 12473 of
			 April 13, 1984, as amended by Executive Order No. 13669 of June 13, 2014,
			 as those amendments apply to section 405(i) of the Rules for
			 Courts-Martial.10015.None of the funds appropriated or otherwise made available by this Act may be used to pay for
			 storage for patrol boats procured under the Department of Navy Memorandum
			 #105–E2P–196 dated October 12, 2010.10016.None of the funds made available by this Act may be used to implement the Treaty on Open Skies,
			 done at Helsinki March 24, 1992, and entered into force January 1, 2002.10017.None of the funds made available by this Act may be used to maintain or improve Department of
			 Defense real property with a zero percent utilization rate according to
			 the Department’s real property inventory database, except in the case of
			 maintenance of an historic property as required by the National Historic
			 Preservation Act (16 U.S.C. 470 et seq.) or maintenance to prevent a
			 negative environmental impact as required by the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.).10018.None of the funds made available by this Act may be used to procure any Army Aircrew Combat
			 Uniforms.10019.None of the funds made available by this Act may be obligated or expended to implement the
			 Convention on the Prohibition of the Use, Stockpiling, Production and
			 Transfer of Anti-Personnel Mines and on their Destruction.10020.None of the funds made available by this Act may be used to carry out any of the following:(1)Section 2(b), 2(d), 2(g), 3(c), 3(e), 3(f), or 3(g) of Executive Order No. 13423.(2)Section 2(a), 2(b), 2(c), 2(f)(iii–iv), 2(h), 7, 9, 12, 13, or 16 of Executive Order No. 13514.(3)Section 2911 of title 10, United States Code.(4)Section 400AA or 400 FF of the Energy Policy and Conservation Act (42 U.S.C. 6374, 6374e).(5)Section 303 of the Energy Policy Act of 1992 (42 U.S.C. 13212).(6)Section 203 of the Energy Policy Act of 2005 (42 U.S.C. 15852).10021.None of the funds made available by this Act may be used to consult, as the term is used in reference to the Department of Defense and the National Security Agency,
			 in contravention of the assur[ance] provided in section 20(c)(1)(A) of the National Institute of Standards and Technology Act (15
			 U.S.C. 278g–3(c)(1)(A).10022.None of the funds made available by this Act may be used to propose, plan for, or execute an
			 additional Base Realignment and Closure round.10023.None of the funds made available by this Act may be used in contravention of Article II, section 2
			 of the Constitution.10024.None of the funds made available by this Act may be used to transfer weapons to the Palestinian
			 Authority.10025.None of the funds made available by this Act may be used to—(1)disestablish, or prepare to disestablish, a Senior Reserve Officers’ Training Corps program in
			 accordance with Department of Defense Instruction Number 1215.08, dated
			 June 26, 2006; or(2)close, downgrade from host to extension center, or place on probation a Senior Reserve Officers’
			 Training Corps program in accordance with the information paper of the
			 Department of the Army titled Army Senior Reserve Officers’ Training Corps (SROTC) Program Review and Criteria, dated January 27, 2014.10026.None of the funds appropriated or otherwise made available in this Act may be used to enter into a
			 contract for the planning, design, refurbishing, or construction of a
			 biofuels refinery unless such planning, design, refurbishing, or
			 construction is specifically authorized by law.10027.None of the funds made available by this Act may be used to divest, retire, transfer, or place in
			 storage, or prepare to divest, retire, transfer, or place in storage, any
			 A–10 aircraft, or to disestablish any units of the active or reserve
			 component associated with such aircraft.10028.None of the funds appropriated or otherwise made available by this Act may be used to transfer or
			 release any individual detained at United States Naval Station, Guantanamo
			 Bay, Cuba to the individual’s country of origin or to any other foreign
			 country.10029.(a)Except as provided in subsection (b), none of the funds made available by this Act may be used by
			 an officer or employee of the United States to query a collection of
			 foreign intelligence information acquired under section 702 of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a) using a United
			 States person identifier.(b)Subsection (a) shall not apply to queries for foreign intelligence information authorized under
			 section 105, 304, 703, 704, or 705 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1805; 1842; 1881b; 1881c; 1881d), or
			 title 18, United States Code, regardless of under what Foreign
			 Intelligence Surveillance Act authority it was collected.(c)Except as provided for in subsection (d), none of the funds made available by this Act may be used
			 by the National Security Agency or the Central Intelligence Agency to
			 mandate or request that a person (as defined in section 1801(m) of title
			 50, United States Code) alter its product or service to permit the
			 electronic surveillance (as defined in section 1801(f) of title 50, United
			 States Code) of any user of said product or service for said agencies.(d)Subsection (c) shall not apply with respect to mandates or requests authorized under the
			 Communications Assistance for Law Enforcement Act (47 U.S.C. 1001 et
			 seq.).10030.None of the funds made available in this Act may be used to enter into a contract with any person
			 whose disclosures of a proceeding with a disposition listed in section
			 2313(c)(1) of title 41, United States Code, in the Federal Awardee
			 Performance and Integrity Information System include the term Fair Labor Standards Act..10031.None of the funds made available by this Act may be used in contravention of section 1034 of title
			 10, Untied States Code.10032.None of the funds made available by this Act may be used by the Defense Logistics Agency to
			 implement the Small Business Administration interim final rule titled Small Business Size Standards; Adoption of 2012 North American Industry Classification System (published August 20, 2012, in the Federal Register) with respect to the procurement of footwear.10033.None of the funds made available by this Act may be obligated or expended to the following entities
			 or in contravention of section 2339B of title 18, United States Code:(1)The Government of Iran.(2)The Government of Syria.(3)The Palestinian Authority.(4)Hamas.(5)The Islamic State of Iraq and Syria.This Act may be cited as the Department of Defense Appropriations Act, 2015.That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for the
			 Department
			 of Defense for the fiscal year ending September 30, 2015, and for other
			 purposes, namely:IMilitary
		  personnelMilitary personnel, armyFor pay, allowances, individual clothing,
		  subsistence, interest on deposits, gratuities, permanent change of station
		  travel (including all expenses thereof for organizational movements), and
		  expenses of temporary duty travel between permanent duty stations, for members
		  of the Army on active duty (except members of reserve components provided for
		  elsewhere), cadets, and aviation cadets; for members of the Reserve Officers'
		  Training Corps; and for payments pursuant to section 156 of Public Law 97–377,
		  as amended (42 U.S.C. 402 note), and to the Department of Defense Military
		  Retirement Fund,
		  $41,222,729,000.Military personnel, navyFor pay, allowances, individual clothing,
		  subsistence, interest on deposits, gratuities, permanent change of station
		  travel (including all expenses thereof for organizational movements), and
		  expenses of temporary duty travel between permanent duty stations, for members
		  of the Navy on active duty (except members of the Reserve provided for
		  elsewhere), midshipmen, and aviation cadets; for members of the Reserve
		  Officers' Training Corps; and for payments pursuant to section 156 of Public
		  Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense
		  Military Retirement Fund,
		  $27,515,655,000.Military personnel, marine
		  corpsFor pay, allowances,
		  individual clothing, subsistence, interest on deposits, gratuities, permanent
		  change of station travel (including all expenses thereof for organizational
		  movements), and expenses of temporary duty travel between permanent duty
		  stations, for members of the Marine Corps on active duty (except members of the
		  Reserve provided for elsewhere); and for payments pursuant to section 156 of
		  Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of
		  Defense Military Retirement Fund,
		  $12,826,843,000.Military personnel, air forceFor pay, allowances, individual clothing,
		  subsistence, interest on deposits, gratuities, permanent change of station
		  travel (including all expenses thereof for organizational movements), and
		  expenses of temporary duty travel between permanent duty stations, for members
		  of the Air Force on active duty (except members of reserve components provided
		  for elsewhere), cadets, and aviation cadets; for members of the Reserve
		  Officers' Training Corps; and for payments pursuant to section 156 of Public
		  Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense
		  Military Retirement Fund,
		  $27,928,039,000.Reserve personnel, armyFor pay, allowances, clothing, subsistence,
		  gratuities, travel, and related expenses for personnel of the Army Reserve on
		  active duty under sections 10211, 10302, and 3038 of title 10, United States
		  Code, or while serving on active duty under section 12301(d) of title 10,
		  United States Code, in connection with performing duty specified in section
		  12310(a) of title 10, United States Code, or while undergoing reserve training,
		  or while performing drills or equivalent duty or other duty, and expenses
		  authorized by section 16131 of title 10, United States Code; and for payments
		  to the Department of Defense Military Retirement Fund,
		  $4,223,400,000.Reserve personnel, navyFor pay, allowances, clothing, subsistence,
		  gratuities, travel, and related expenses for personnel of the Navy Reserve on
		  active duty under section 10211 of title 10, United States Code, or while
		  serving on active duty under section 12301(d) of title 10, United States Code,
		  in connection with performing duty specified in section 12310(a) of title 10,
		  United States Code, or while undergoing reserve training, or while performing
		  drills or equivalent duty, and expenses authorized by section 16131 of title
		  10, United States Code; and for payments to the Department of Defense Military
		  Retirement Fund,
		  $1,841,624,000.Reserve personnel, marine
		  corpsFor pay, allowances,
		  clothing, subsistence, gratuities, travel, and related expenses for personnel
		  of the Marine Corps Reserve on active duty under section 10211 of title 10,
		  United States Code, or while serving on active duty under section 12301(d) of
		  title 10, United States Code, in connection with performing duty specified in
		  section 12310(a) of title 10, United States Code, or while undergoing reserve
		  training, or while performing drills or equivalent duty, and for members of the
		  Marine Corps platoon leaders class, and expenses authorized by section 16131 of
		  title 10, United States Code; and for payments to the Department of Defense
		  Military Retirement Fund,
		  $661,174,000.Reserve personnel, air forceFor pay, allowances, clothing, subsistence,
		  gratuities, travel, and related expenses for personnel of the Air Force Reserve
		  on active duty under sections 10211, 10305, and 8038 of title 10, United States
		  Code, or while serving on active duty under section 12301(d) of title 10,
		  United States Code, in connection with performing duty specified in section
		  12310(a) of title 10, United States Code, or while undergoing reserve training,
		  or while performing drills or equivalent duty or other duty, and expenses
		  authorized by section 16131 of title 10, United States Code; and for payments
		  to the Department of Defense Military Retirement Fund,
		  $1,660,148,000.National guard personnel,
		  armyFor pay, allowances,
		  clothing, subsistence, gratuities, travel, and related expenses for personnel
		  of the Army National Guard while on duty under sections 10211, 10302, or 12402
		  of title 10 or section 708 of title 32, United States Code, or while serving on
		  duty under section 12301(d) of title 10 or section 502(f) of title 32, United
		  States Code, in connection with performing duty specified in section 12310(a)
		  of title 10, United States Code, or while undergoing training, or while
		  performing drills or equivalent duty or other duty, and expenses authorized by
		  section 16131 of title 10, United States Code; and for payments to the
		  Department of Defense Military Retirement Fund,
		  $7,425,722,000.National guard personnel, air
		  forceFor pay, allowances,
		  clothing, subsistence, gratuities, travel, and related expenses for personnel
		  of the Air National Guard on duty under sections 10211, 10305, or 12402 of title
		  10 or section 708 of title 32, United States Code, or while serving on duty
		  under section 12301(d) of title 10 or section 502(f) of title 32, United States
		  Code, in connection with performing duty specified in section 12310(a) of title
		  10, United States Code, or while undergoing training, or while performing
		  drills or equivalent duty or other duty, and expenses authorized by section
		  16131 of title 10, United States Code; and for payments to the Department of
		  Defense Military Retirement Fund,
		  $3,125,209,000.IIoperation and maintenanceOperation and maintenance,
		  armyFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance of the
		  Army, as authorized by law,  $33,396,688,000: Provided, That not to exceed
		  $12,478,000 can be used for emergencies and
		  extraordinary expenses, to be expended on the approval or authority of the
		  Secretary of the Army, and payments may be made on his certificate of necessity
		  for confidential military purposes.Operation and Maintenance,
		  NavyFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance of the Navy
		  and the Marine Corps, as authorized by law,  $38,822,366,000: Provided, That not to exceed
		  $15,055,000 can be used for emergencies and
		  extraordinary expenses, to be expended on the approval or authority of the
		  Secretary of the Navy, and payments may be made on his certificate of necessity
		  for confidential military purposes.Operation and maintenance, marine
		  corpsFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance of the
		  Marine Corps, as authorized by law,
		  $5,997,507,000.Operation and maintenance, air
		  forceFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance of the Air
		  Force, as authorized by law,	$35,485,568,000: Provided, That not to exceed
		  $7,699,000 can be used for emergencies and
		  extraordinary expenses, to be expended on the approval or authority of the
		  Secretary of the Air Force, and payments may be made on his certificate of
		  necessity for confidential military purposes.Operation and maintenance,
		  defense-Wide(including transfer of funds)For expenses, not otherwise provided for,
		  necessary for the operation and maintenance of activities and agencies of the
		  Department of Defense (other than the military departments), as authorized by
		  law, $31,049,591,000: 
		  Provided, That not more than
		  $15,000,000 may be used for the Combatant
		  Commander Initiative Fund authorized under section 166a of title 10, United
		  States Code: 
		  Provided further, That
		  not to exceed $36,000,000 can be used for
		  emergencies and extraordinary expenses, to be expended on the approval or
		  authority of the Secretary of Defense, and payments may be made on his
		  certificate of necessity for confidential military purposes: 
		  Provided further, That
		  of the funds provided under this heading, not less than
		  $35,745,000 shall be made available for the
		  Procurement Technical Assistance Cooperative Agreement Program, of which not
		  less than $3,600,000 shall be available for
		  centers defined in 10 U.S.C. 2411(1)(D): 
		  Provided further, That
		  none of the funds appropriated or otherwise made available by this Act may be
		  used to plan or implement the consolidation of a budget or appropriations
		  liaison office of the Office of the Secretary of Defense, the office of the
		  Secretary of a military department, or the service headquarters of one of the
		  Armed Forces into a legislative affairs or legislative liaison office: 
		  Provided further, That
		  $8,881,000, to remain available until expended,
		  is available only for expenses relating to certain classified activities, and
		  may be transferred as necessary by the Secretary of Defense to operation and
		  maintenance appropriations or research, development, test and evaluation
		  appropriations, to be merged with and to be available for the same time period
		  as the appropriations to which transferred: 
		  Provided further, That
		  any ceiling on the investment item unit cost of items that may be purchased
		  with operation and maintenance funds shall not apply to the funds described in
		  the preceding proviso: 
		  Provided further, That
		  the transfer authority provided under this heading is in addition to any other
		  transfer authority provided elsewhere in this
		  Act.Operation and maintenance, army
		  reserveFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance, including
		  training, organization, and administration, of the Army Reserve; repair of
		  facilities and equipment; hire of passenger motor vehicles; travel and
		  transportation; care of the dead; recruiting; procurement of services,
		  supplies, and equipment; and communications,
		  $2,474,995,000.Operation and maintenance, navy
		  reserveFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance, including
		  training, organization, and administration, of the Navy Reserve; repair of
		  facilities and equipment; hire of passenger motor vehicles; travel and
		  transportation; care of the dead; recruiting; procurement of services,
		  supplies, and equipment; and communications,
		  $990,633,000.Operation and maintenance, marine corps
		  reserveFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance, including
		  training, organization, and administration, of the Marine Corps Reserve; repair
		  of facilities and equipment; hire of passenger motor vehicles; travel and
		  transportation; care of the dead; recruiting; procurement of services,
		  supplies, and equipment; and communications,
		  $270,482,000.Operation and maintenance, air force
		  reserveFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance, including
		  training, organization, and administration, of the Air Force Reserve; repair of
		  facilities and equipment; hire of passenger motor vehicles; travel and
		  transportation; care of the dead; recruiting; procurement of services,
		  supplies, and equipment; and communications,
		  $2,989,206,000.Operation and maintenance, army national
		  guardFor expenses of
		  training, organizing, and administering the Army National Guard, including
		  medical and hospital treatment and related expenses in non-Federal hospitals;
		  maintenance, operation, and repairs to structures and facilities; hire of
		  passenger motor vehicles; personnel services in the National Guard Bureau;
		  travel expenses (other than mileage), as authorized by law for Army personnel
		  on active duty, for Army National Guard division, regimental, and battalion
		  commanders while inspecting units in compliance with National Guard Bureau
		  regulations when specifically authorized by the Chief, National Guard Bureau;
		  supplying and equipping the Army National Guard as authorized by law; and
		  expenses of repair, modification, maintenance, and issue of supplies and
		  equipment (including aircraft),
		  $6,231,351,000.Operation and maintenance, air national
		  guardFor expenses of
		  training, organizing, and administering the Air National Guard, including
		  medical and hospital treatment and related expenses in non-Federal hospitals;
		  maintenance, operation, and repairs to structures and facilities;
		  transportation of things, hire of passenger motor vehicles; supplying and
		  equipping the Air National Guard, as authorized by law; expenses for repair,
		  modification, maintenance, and issue of supplies and equipment, including those
		  furnished from stocks under the control of agencies of the Department of
		  Defense; travel expenses (other than mileage) on the same basis as authorized
		  by law for Air National Guard personnel on active Federal duty, for Air
		  National Guard commanders while inspecting units in compliance with National
		  Guard Bureau regulations when specifically authorized by the Chief, National
		  Guard Bureau,
		  $6,361,281,000.United states court of appeals for the
		  armed forcesFor salaries and
		  expenses necessary for the United States Court of Appeals for the Armed Forces,
		  $13,723,000, of which not to exceed
		  $5,000 may be used for official representation
		  purposes.Environmental restoration,
		  army(including transfer of funds)For the Department of the Army,
		  $201,560,000, to remain available until
		  transferred: 
		  Provided, That the Secretary of the
		  Army shall, upon determining that such funds are required for environmental
		  restoration, reduction and recycling of hazardous waste, removal of unsafe
		  buildings and debris of the Department of the Army, or for similar purposes,
		  transfer the funds made available by this appropriation to other appropriations
		  made available to the Department of the Army, to be merged with and to be
		  available for the same purposes and for the same time period as the
		  appropriations to which transferred: 
		  Provided further, That
		  upon a determination that all or part of the funds transferred from this
		  appropriation are not necessary for the purposes provided herein, such amounts
		  may be transferred back to this appropriation: 
		  Provided further, That
		  the transfer authority provided under this heading is in addition to any other
		  transfer authority provided elsewhere in this
		  Act.Environmental restoration,
		  navy(including transfer of funds)For the Department of the Navy,
		  $277,294,000, to remain available until
		  transferred: 
		  Provided, That the Secretary of the
		  Navy shall, upon determining that such funds are required for environmental
		  restoration, reduction and recycling of hazardous waste, removal of unsafe
		  buildings and debris of the Department of the Navy, or for similar purposes,
		  transfer the funds made available by this appropriation to other appropriations
		  made available to the Department of the Navy, to be merged with and to be
		  available for the same purposes and for the same time period as the
		  appropriations to which transferred: 
		  Provided further, That
		  upon a determination that all or part of the funds transferred from this
		  appropriation are not necessary for the purposes provided herein, such amounts
		  may be transferred back to this appropriation: 
		  Provided further, That
		  the transfer authority provided under this heading is in addition to any other
		  transfer authority provided elsewhere in this
		  Act.Environmental restoration, air
		  force(including transfer of funds)For the Department of the Air Force,
		  $408,716,000, to remain available until
		  transferred: 
		  Provided, That the Secretary of the
		  Air Force shall, upon determining that such funds are required for
		  environmental restoration, reduction and recycling of hazardous waste, removal
		  of unsafe buildings and debris of the Department of the Air Force, or for
		  similar purposes, transfer the funds made available by this appropriation to
		  other appropriations made available to the Department of the Air Force, to be
		  merged with and to be available for the same purposes and for the same time
		  period as the appropriations to which transferred: 
		  Provided further, That
		  upon a determination that all or part of the funds transferred from this
		  appropriation are not necessary for the purposes provided herein, such amounts
		  may be transferred back to this appropriation: 
		  Provided further, That
		  the transfer authority provided under this heading is in addition to any other
		  transfer authority provided elsewhere in this
		  Act.Environmental restoration,
		  defense-Wide(including transfer of funds)For the Department of Defense,
		  $8,547,000, to remain available until
		  transferred: 
		  Provided, That the Secretary of
		  Defense shall, upon determining that such funds are required for environmental
		  restoration, reduction and recycling of hazardous waste, removal of unsafe
		  buildings and debris of the Department of Defense, or for similar purposes,
		  transfer the funds made available by this appropriation to other appropriations
		  made available to the Department of Defense, to be merged with and to be
		  available for the same purposes and for the same time period as the
		  appropriations to which transferred: 
		  Provided further, That
		  upon a determination that all or part of the funds transferred from this
		  appropriation are not necessary for the purposes provided herein, such amounts
		  may be transferred back to this appropriation: 
		  Provided further, That
		  the transfer authority provided under this heading is in addition to any other
		  transfer authority provided elsewhere in this
		  Act.Environmental restoration, formerly used
		  defense sites(including transfer of funds)For the Department of the Army,
		  $258,353,000, to remain available until
		  transferred: 
		  Provided, That the Secretary of the
		  Army shall, upon determining that such funds are required for environmental
		  restoration, reduction and recycling of hazardous waste, removal of unsafe
		  buildings and debris at sites formerly used by the Department of Defense,
		  transfer the funds made available by this appropriation to other appropriations
		  made available to the Department of the Army, to be merged with and to be
		  available for the same purposes and for the same time period as the
		  appropriations to which transferred: 
		  Provided further, That
		  upon a determination that all or part of the funds transferred from this
		  appropriation are not necessary for the purposes provided herein, such amounts
		  may be transferred back to this appropriation: 
		  Provided further, That
		  the transfer authority provided under this heading is in addition to any other
		  transfer authority provided elsewhere in this
		  Act.Overseas humanitarian, disaster, and civic
		  aidFor expenses relating to
		  the Overseas Humanitarian, Disaster, and Civic Aid programs of the Department
		  of Defense (consisting of the programs provided under sections 401, 402, 404,
		  407, 2557, and 2561 of title 10, United States Code),
		  $100,000,000, to remain available until
		  September 30, 2016.Cooperative threat reduction
		  accountFor assistance to the
		  republics of the former Soviet Union and, with appropriate authorization by the
		  Department of Defense and Department of State, to countries outside of the
		  former Soviet Union, including assistance provided by contract or by grants,
		  for facilitating the elimination and the safe and secure transportation and
		  storage of nuclear, chemical and other weapons; for establishing programs to
		  prevent the proliferation of weapons, weapons components, and weapon-related
		  technology and expertise; for programs relating to the training and support of
		  defense and military personnel for demilitarization and protection of weapons,
		  weapons components, and weapons technology and expertise, and for defense and
		  military contacts, $365,108,000, to remain
		  available until September 30, 2017.Department of defense acquisition workforce
		  development fundFor the
		  Department of Defense Acquisition Workforce Development Fund,
		  $83,034,000.IIIPROCUREMENTAircraft procurement, armyFor construction, procurement, production,
		  modification, and modernization of aircraft, equipment, including ordnance,
		  ground handling equipment, spare parts, and accessories therefor; specialized
		  equipment and training devices; expansion of public and private plants,
		  including the land necessary therefor, for the foregoing purposes, and such
		  lands and interests therein, may be acquired, and construction prosecuted
		  thereon prior to approval of title; and procurement and installation of
		  equipment, appliances, and machine tools in public and private plants; reserve
		  plant and Government and contractor-owned equipment layaway; and other expenses
		  necessary for the foregoing purposes,
		  $4,880,153,000, to remain available for
		  obligation until September 30, 2017.Missile procurement, armyFor construction, procurement, production,
		  modification, and modernization of missiles, equipment, including ordnance,
		  ground handling equipment, spare parts, and accessories therefor; specialized
		  equipment and training devices; expansion of public and private plants,
		  including the land necessary therefor, for the foregoing purposes, and such
		  lands and interests therein, may be acquired, and construction prosecuted
		  thereon prior to approval of title; and procurement and installation of
		  equipment, appliances, and machine tools in public and private plants; reserve
		  plant and Government and contractor-owned equipment layaway; and other expenses
		  necessary for the foregoing purposes,
		  $1,008,692,000, to remain available for
		  obligation until September 30, 2017.Procurement of weapons and tracked combat
		  vehicles, armyFor
		  construction, procurement, production, and modification of weapons and tracked
		  combat vehicles, equipment, including ordnance, spare parts, and accessories
		  therefor; specialized equipment and training devices; expansion of public and
		  private plants, including the land necessary therefor, for the foregoing
		  purposes, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; and procurement and
		  installation of equipment, appliances, and machine tools in public and private
		  plants; reserve plant and Government and contractor-owned equipment layaway;
		  and other expenses necessary for the foregoing purposes,
		  $1,701,549,000, to remain available for
		  obligation until September 30, 2017.Procurement of ammunition,
		  armyFor construction,
		  procurement, production, and modification of ammunition, and accessories
		  therefor; specialized equipment and training devices; expansion of public and
		  private plants, including ammunition facilities, authorized by section 2854 of
		  title 10, United States Code, and the land necessary therefor, for the
		  foregoing purposes, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; and procurement and
		  installation of equipment, appliances, and machine tools in public and private
		  plants; reserve plant and Government and contractor-owned equipment layaway;
		  and other expenses necessary for the foregoing purposes,
		  $1,015,477,000, to remain available for
		  obligation until September 30, 2017.Other Procurement,
		  ArmyFor construction, procurement, production,
		  and modification of vehicles, including tactical, support, and non-tracked
		  combat vehicles; the purchase of passenger motor vehicles for replacement only;
		  communications and electronic equipment; other support equipment; spare parts,
		  ordnance, and accessories therefor; specialized equipment and training devices;
		  expansion of public and private plants, including the land necessary therefor,
		  for the foregoing purposes, and such lands and interests therein, may be
		  acquired, and construction prosecuted thereon prior to approval of title; and
		  procurement and installation of equipment, appliances, and machine tools in
		  public and private plants; reserve plant and Government and contractor-owned
		  equipment layaway; and other expenses necessary for the foregoing purposes,
		  $4,449,383,000, to remain available for
		  obligation until September 30, 2017.Aircraft procurement, navyFor construction, procurement, production,
		  modification, and modernization of aircraft, equipment, including ordnance,
		  spare parts, and accessories therefor; specialized equipment; expansion of
		  public and private plants, including the land necessary therefor, and such
		  lands and interests therein, may be acquired, and construction prosecuted
		  thereon prior to approval of title; and procurement and installation of
		  equipment, appliances, and machine tools in public and private plants; reserve
		  plant and Government and contractor-owned equipment layaway,
		  $13,960,270,000, to remain available for
		  obligation until September 30, 2017.Weapons procurement, navyFor construction, procurement, production,
		  modification, and modernization of missiles, torpedoes, other weapons, and
		  related support equipment including spare parts, and accessories therefor;
		  expansion of public and private plants, including the land necessary therefor,
		  and such lands and interests therein, may be acquired, and construction
		  prosecuted thereon prior to approval of title; and procurement and installation
		  of equipment, appliances, and machine tools in public and private plants;
		  reserve plant and Government and contractor-owned equipment layaway,
		  $3,263,794,000, to remain available for
		  obligation until September 30, 2017.Procurement of ammunition, navy and marine
		  corpsFor construction,
		  procurement, production, and modification of ammunition, and accessories
		  therefor; specialized equipment and training devices; expansion of public and
		  private plants, including ammunition facilities, authorized by section 2854 of
		  title 10, United States Code, and the land necessary therefor, for the
		  foregoing purposes, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; and procurement and
		  installation of equipment, appliances, and machine tools in public and private
		  plants; reserve plant and Government and contractor-owned equipment layaway;
		  and other expenses necessary for the foregoing purposes,
		  $754,845,000, to remain available for obligation
		  until September 30, 2017.Shipbuilding and conversion,
		  navyFor expenses necessary
		  for the construction, acquisition, or conversion of vessels as authorized by
		  law, including armor and armament thereof, plant equipment, appliances, and
		  machine tools and installation thereof in public and private plants; reserve
		  plant and Government and contractor-owned equipment layaway; procurement of
		  critical, long lead time components and designs for vessels to be constructed
		  or converted in the future; and expansion of public and private plants,
		  including land necessary therefor, and such lands and interests therein, may be
		  acquired, and construction prosecuted thereon prior to approval of title, as
		  follows:Carrier Replacement Program,
			 $1,230,000,000;Virginia Class Submarine,
			 $3,553,254,000;Virginia Class Submarine (AP),
			 $2,330,325,000;CVN Refueling Overhauls (AP),
			 $483,600,000;DDG–1000 Program,
			 $419,532,000;DDG–51 Destroyer,
			 $2,671,415,000;DDG–51 Destroyer (AP),
			 $134,039,000;Littoral Combat Ship, $1,507,049,000;LPD–17, $800,000,000;LHA Replacement, $29,093,000;Joint High Speed Vessel,
			 $200,000,000;Moored Training Ship,
			 $737,268,000;Moored Training Ship (AP), $64,388,000;Ship to Shore Connector, $184,233,000;LCAC Service Life Extension Program,
			 $40,485,000; andFor outfitting, post delivery, conversions,
			 and first destination transportation,
			 $503,804,000.Completion of Prior Year Shipbuilding
			 Programs, $1,007,285,000.In all:
		  $15,895,770,000, to remain available for
		  obligation until September 30, 2019: 
		  Provided, That additional
		  obligations may be incurred after September 30, 2019, for engineering services,
		  tests, evaluations, and other such budgeted work that must be performed in the
		  final stage of ship construction: 
		  Provided further, That
		  none of the funds provided under this heading for the construction or
		  conversion of any naval vessel to be constructed in shipyards in the United
		  States shall be expended in foreign facilities for the construction of major
		  components of such vessel: 
		  Provided further, That
		  none of the funds provided under this heading shall be used for the
		  construction of any naval vessel in foreign
		  shipyards.Other procurement,
		  navyFor procurement, production, and
		  modernization of support equipment and materials not otherwise provided for,
		  Navy ordnance (except ordnance for new aircraft, new ships, and ships
		  authorized for conversion); the purchase of passenger motor vehicles for
		  replacement only; expansion of public and private plants, including the land
		  necessary therefor, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; and procurement and
		  installation of equipment, appliances, and machine tools in public and private
		  plants; reserve plant and Government and contractor-owned equipment layaway,
		  $6,060,433,000, to remain available for
		  obligation until September 30, 2017.Procurement, marine corpsFor expenses necessary for the procurement,
		  manufacture, and modification of missiles, armament, military equipment, spare
		  parts, and accessories therefor; plant equipment, appliances, and machine
		  tools, and installation thereof in public and private plants; reserve plant and
		  Government and contractor-owned equipment layaway; vehicles for the Marine
		  Corps, including the purchase of passenger motor vehicles for replacement only;
		  and expansion of public and private plants, including land necessary therefor,
		  and such lands and interests therein, may be acquired, and construction
		  prosecuted thereon prior to approval of title,
		  $944,029,000, to remain available for
		  obligation until September 30, 2017.Aircraft Procurement, Air
		  ForceFor construction, procurement, and
		  modification of aircraft and equipment, including armor and armament,
		  specialized ground handling equipment, and training devices, spare parts, and
		  accessories therefor; specialized equipment; expansion of public and private
		  plants, Government-owned equipment and installation thereof in such plants,
		  erection of structures, and acquisition of land, for the foregoing purposes,
		  and such lands and interests therein, may be acquired, and construction
		  prosecuted thereon prior to approval of title; reserve plant and Government and
		  contractor-owned equipment layaway; and other expenses necessary for the
		  foregoing purposes, including rents and transportation of things,
		  $11,214,612,000, to remain available for
		  obligation until September 30, 2017.Missile procurement, air
		  forceFor construction,
		  procurement, and modification of missiles, spacecraft, rockets, and related
		  equipment, including spare parts and accessories therefor; ground handling
		  equipment, and training devices; expansion of public and private plants,
		  Government-owned equipment and installation thereof in such plants, erection of
		  structures, and acquisition of land, for the foregoing purposes, and such lands
		  and interests therein, may be acquired, and construction prosecuted thereon
		  prior to approval of title; reserve plant and Government and contractor-owned
		  equipment layaway; and other expenses necessary for the foregoing purposes,
		  including rents and transportation of things,
		  $4,652,552,000, to remain available for
		  obligation until September 30, 2017.Procurement of ammunition, air
		  forceFor construction,
		  procurement, production, and modification of ammunition, and accessories
		  therefor; specialized equipment and training devices; expansion of public and
		  private plants, including ammunition facilities, authorized by section 2854 of
		  title 10, United States Code, and the land necessary therefor, for the
		  foregoing purposes, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; and procurement and
		  installation of equipment, appliances, and machine tools in public and private
		  plants; reserve plant and Government and contractor-owned equipment layaway;
		  and other expenses necessary for the foregoing purposes,
		  $675,459,000, to remain available for obligation
		  until September 30, 2017.Other procurement, air
		  forceFor procurement and modification of
		  equipment (including ground guidance and electronic control equipment, and
		  ground electronic and communication equipment), and supplies, materials, and
		  spare parts therefor, not otherwise provided for; the purchase of passenger
		  motor vehicles for replacement only; lease of passenger motor vehicles; and
		  expansion of public and private plants, Government-owned equipment and
		  installation thereof in such plants, erection of structures, and acquisition of
		  land, for the foregoing purposes, and such lands and interests therein, may be
		  acquired, and construction prosecuted thereon, prior to approval of title;
		  reserve plant and Government and contractor-owned equipment layaway,
		  $16,500,308,000, to remain available for
		  obligation until September 30, 2017.Procurement,
		  Defense-WideFor expenses of activities and agencies of
		  the Department of Defense (other than the military departments) necessary for
		  procurement, production, and modification of equipment, supplies, materials,
		  and spare parts therefor, not otherwise provided for; the purchase of passenger
		  motor vehicles for replacement only; expansion of public and private plants,
		  equipment, and installation thereof in such plants, erection of structures, and
		  acquisition of land for the foregoing purposes, and such lands and interests
		  therein, may be acquired, and construction prosecuted thereon prior to approval
		  of title; reserve plant and Government and contractor-owned equipment layaway,
		  $4,380,729,000, to remain available for
		  obligation until September 30, 2017.Defense production act
		  purchasesFor activities by
		  the Department of Defense pursuant to sections 108, 301, 302, and 303 of the
		  Defense Production Act of 1950 (50 U.S.C. App. 2078, 2091, 2092, and 2093),
		  $51,638,000, to remain available until
		  expended.IVRESEARCH, DEVELOPMENT, TEST AND
			 EVALUATIONResearch, development, test and evaluation,
		  armyFor expenses necessary
		  for basic and applied scientific research, development, test and evaluation,
		  including maintenance, rehabilitation, lease, and operation of facilities and
		  equipment, $6,544,151,000, to remain available
		  for obligation until September 30, 2016.Research, development, test and evaluation,
		  navyFor expenses necessary
		  for basic and applied scientific research, development, test and evaluation,
		  including maintenance, rehabilitation, lease, and operation of facilities and
		  equipment, $15,920,372,000, to remain available
		  for obligation until September 30, 2016: 
		  Provided, That funds appropriated
		  in this paragraph which are available for the V–22 may be used to meet unique
		  operational requirements of the Special Operations Forces.Research, development, test and evaluation,
		  air forceFor expenses
		  necessary for basic and applied scientific research, development, test and
		  evaluation, including maintenance, rehabilitation, lease, and operation of
		  facilities and equipment, $23,082,702,000, to
		  remain available for obligation until September 30,
		  2016.Research, Development, Test and Evaluation,
		  Defense-Wide(including transfer of funds)For expenses of activities and agencies of
		  the Department of Defense (other than the military departments), necessary for
		  basic and applied scientific research, development, test and evaluation;
		  advanced research projects as may be designated and determined by the Secretary
		  of Defense, pursuant to law; maintenance, rehabilitation, lease, and operation
		  of facilities and equipment, $16,805,571,000, to
		  remain available for obligation until September 30, 2016: 
		  Provided, That of the funds made
		  available in this paragraph, $75,000,000 for
		  the Defense Rapid Innovation Program shall only be available for expenses, not
		  otherwise provided for, to include program management and oversight, to conduct
		  research, development, test and evaluation to include proof of concept
		  demonstration; engineering, testing, and validation; and transition to
		  full-scale production: 
		  Provided further, That
		  the Secretary of Defense may transfer funds provided herein for the Defense
		  Rapid Innovation Program to appropriations for research, development, test and
		  evaluation to accomplish the purpose provided herein: 
		  Provided further, That
		  this transfer authority is in addition to any other transfer authority
		  available to the Department of Defense: 
		  Provided further, That
		  the Secretary of Defense shall, not fewer than 30 days prior to making
		  transfers from this appropriation, notify the congressional defense committees
		  in writing of the details of any such transfer.Operational test and evaluation,
		  defenseFor expenses, not
		  otherwise provided for, necessary for the independent activities of the
		  Director, Operational Test and Evaluation, in the direction and supervision of
		  operational test and evaluation, including initial operational test and
		  evaluation which is conducted prior to, and in support of, production
		  decisions; joint operational testing and evaluation; and administrative
		  expenses in connection therewith, $214,038,000,
		  to remain available for obligation until September 30,
		  2016.Vrevolving and management fundsDefense working capital fundsFor the Defense Working Capital Funds,
		  $1,659,468,000.National Defense Sealift FundFor National Defense Sealift Fund programs,
		  projects, and activities, and for expenses of the National Defense Reserve
		  Fleet, as established by section 11 of the Merchant Ship Sales Act of 1946 (50
		  U.S.C. App. 1744), and for the necessary expenses to maintain and preserve a
		  U.S.-flag merchant fleet to serve the national security needs of the United
		  States, $490,610,000, to remain available until
		  expended: 
		  Provided, That none of the funds
		  provided in this paragraph shall be used to award a new contract that provides
		  for the acquisition of any of the following major components unless such
		  components are manufactured in the United States: auxiliary equipment,
		  including pumps, for all shipboard services; propulsion system components
		  (engines, reduction gears, and propellers); shipboard cranes; and spreaders for
		  shipboard cranes: 
		  Provided further, That
		  the exercise of an option in a contract awarded through the obligation of
		  previously appropriated funds shall not be considered to be the award of a new
		  contract: 
		  Provided further, That none of the funds provided in this paragraph shall be used to award a new contract for the
			 construction, acquisition, or conversion of vessels, including procurement
			 of critical, long lead time components and designs for vessels to be
			 constructed or converted in the future: 
		  Provided further, That
		  the Secretary of the military department responsible for such procurement may
		  waive the restrictions in the first proviso on a case-by-case basis by
		  certifying in writing to the Committees on Appropriations of the House of
		  Representatives and the Senate that adequate domestic supplies are not
		  available to meet Department of Defense requirements on a timely basis and that
		  such an acquisition must be made in order to acquire capability for national
		  security purposes.VIother department of defense
			 programsDefense health programFor expenses, not otherwise provided for,
		  for medical and health care programs of the Department of Defense as authorized
		  by law, $31,570,895,000; of which
		  $29,826,688,000 shall be for operation and
		  maintenance, of which not to exceed 1 percent shall remain available for
			 obligation until
		  September 30, 2016, and of which up to
		  $14,531,858,000 may be available for contracts
		  entered into under the TRICARE program; of which
		  $308,413,000, to remain available for obligation
		  until September 30, 2017, shall be for procurement; and of which
		  $1,435,794,000, to remain available for
		  obligation until September 30, 2016, shall be for research, development, test
		  and evaluation: 
		  Provided, That of the funds provided under this heading for operation and maintenance, procurement, and
			 research, development, test and evaluation for the Interagency Program
			 Office, the Defense Healthcare Management Systems Modernization
			 (DHMSM) program, and the Defense Medical Information Exchange, not
			 more than 25 percent may be obligated until the Secretary of Defense
			 submits to the Government Accountability Office and
			 the Committees on Appropriations of the House of Representatives and the
			 Senate, and such Committees approve, a plan for expenditure that
			 describes: (1) the status of the final request for proposal for DHMSM and
			 how the program office used comments received from industry from draft
			 requests for proposal to refine the final request for proposal; (2) any
			 changes to the deployment timeline, including benchmarks, for full
			 operating capability; (3) any refinements to the cost estimate for full
			 operating capability and  the total life cycle cost of the project; (4) an
			 assurance that the acquisition strategy will comply with the acquisition
			 rules, requirements, guidelines, and systems acquisition management
			 practices of the Federal Government; (5) the status of the effort to
			 achieve interoperability between the electronic health record systems of
			 the Department of Defense and the Department of Veterans Affairs,
			 including the scope, cost, schedule, mapping to health data standards, and
			 performance benchmarks of the interoperable record; and (6) the progress
			 toward developing, implementing, and fielding the interoperable electronic
			 health record throughout the two Departments’ medical facilities.Chemical agents and munitions destruction,
		  defenseFor expenses, not
		  otherwise provided for, necessary for the destruction of the United States
		  stockpile of lethal chemical agents and munitions in accordance with the
		  provisions of section 1412 of the Department of Defense Authorization Act, 1986
		  (50 U.S.C. 1521), and for the destruction of other chemical warfare materials
		  that are not in the chemical weapon stockpile,
		  $798,268,000, of which
		  $192,128,000 shall be for operation and
		  maintenance, of which no less than $52,102,000
		  shall be for the Chemical Stockpile Emergency Preparedness Program, consisting
		  of $21,016,000 for activities on military
		  installations and $31,086,000, to remain
		  available until September 30, 2016, to assist State and local governments;
		  $10,227,000 shall be for procurement, to remain
		  available until September 30, 2017, of which
		  $3,225,000 shall be for the Chemical Stockpile
		  Emergency Preparedness Program to assist State and local governments; and
		  $595,913,000, to remain available until
		  September 30, 2016, shall be for research, development, test and evaluation, of
		  which $575,808,000 shall only be for the
		  Assembled Chemical Weapons Alternatives (ACWA)
		  program.Drug Interdiction and Counter-Drug
		  Activities, Defense(including transfer of funds)For drug interdiction and counter-drug
		  activities of the Department of Defense, for transfer to appropriations
		  available to the Department of Defense for military personnel of the reserve
		  components serving under the provisions of title 10 and title 32, United States
		  Code; for operation and maintenance; for procurement; and for research,
		  development, test and evaluation,
		  $950,687,000: 
		  Provided, That the funds
		  appropriated under this heading shall be available for obligation for the same
		  time period and for the same purpose as the appropriation to which transferred:
		  
		  Provided further, That
		  upon a determination that all or part of the funds transferred from this
		  appropriation are not necessary for the purposes provided herein, such amounts
		  may be transferred back to this appropriation: 
		  Provided further, That
		  the transfer authority provided under this heading is in addition to any other
		  transfer authority contained elsewhere in this
		  Act.Support for international sporting competitionsFor logistical and security support for international sporting competitions
(including pay and non-travel related allowances only for members of the
Reserve Components of the Armed Forces of the United States called or
ordered to active duty in connection with providing such support),
$10,000,000, to remain available until expended.Office of the inspector
		  generalFor expenses and
		  activities of the Office of the Inspector General in carrying out the
		  provisions of the Inspector General Act of 1978, as amended,
		  $311,830,000, of which
		  $310,830,000 shall be for operation and
		  maintenance, of which not to exceed $700,000 is
		  available for emergencies and extraordinary expenses to be expended on the
		  approval or authority of the Inspector General, and payments may be made on the
		  Inspector General's certificate of necessity for confidential military
		  purposes; and of which $1,000,000, to remain
		  available until September 30, 2017, shall be for procurement.VIIrelated agenciesCentral intelligence agency retirement and
		  disability system fundFor
		  payment to the Central Intelligence Agency Retirement and Disability System
		  Fund, to maintain the proper funding level for continuing the operation of the
		  Central Intelligence Agency Retirement and Disability System,
		  $514,000,000.Intelligence community management
		  accountFor necessary expenses
		  of the Intelligence Community Management Account,
		  $509,374,000.VIIIgeneral provisions8001.No part of any appropriation contained in
			 this Act shall be used for publicity or propaganda purposes not authorized
			 by
			 the Congress.8002.During the current fiscal year, provisions
			 of law prohibiting the payment of compensation to, or employment of, any
			 person
			 not a citizen of the United States shall not apply to personnel of the
			 Department of Defense: 
			 Provided, That salary increases
			 granted to direct and indirect hire foreign national employees of the
			 Department of Defense funded by this Act shall not be at a rate in excess
			 of
			 the percentage increase authorized by law for civilian employees of the
			 Department of Defense whose pay is computed under the provisions of
			 section
			 5332 of title 5, United States Code, or at a rate in excess of the
			 percentage
			 increase provided by the appropriate host nation to its own employees,
			 whichever is higher: 
			 Provided further,
			 That this section shall not apply to Department of Defense foreign service
			 national employees serving at United States diplomatic missions whose pay
			 is
			 set by the Department of State under the Foreign Service Act of 1980: 
			 Provided further,
			 That the limitations of this provision shall not apply to foreign national
			 employees of the Department of Defense in the Republic of Turkey.8003.No part of any appropriation contained in
			 this Act shall remain available for obligation beyond the current fiscal
			 year,
			 unless expressly so provided herein.8004.No more than 20 percent of the
			 appropriations in this Act which are limited for obligation during the
			 current
			 fiscal year shall be obligated during the last 2 months of the fiscal
			 year: 
			 Provided, That this section shall
			 not apply to obligations for support of active duty training of reserve
			 components or summer camp training of the Reserve Officers' Training
			 Corps.(transfer of
		  funds)8005.Upon determination by the Secretary of
			 Defense that such action is necessary in the national interest, he may,
			 with
			 the approval of the Office of Management and Budget, transfer not to
			 exceed
			 $4,500,000,000 of working capital funds of the
			 Department of Defense or funds made available in this Act to the
			 Department of
			 Defense for military functions (except military construction) between such
			 appropriations or funds or any subdivision thereof, to be merged with and
			 to be
			 available for the same purposes, and for the same time period, as the
			 appropriation or fund to which transferred: 
			 Provided, That such authority to
			 transfer may not be used unless for higher priority items, based on
			 unforeseen
			 military requirements, than those for which originally appropriated and in
			 no
			 case where the item for which funds are requested has been denied by the
			 Congress: 
			 Provided further,
			 That the Secretary of Defense shall notify the Congress promptly of all
			 transfers made pursuant to this authority or any other authority in this
			 Act: 
			 Provided further,
			 That no part of the funds in this Act shall be available to prepare or
			 present
			 a request to the Committees on Appropriations for reprogramming of funds,
			 unless for higher priority items, based on unforeseen military
			 requirements,
			 than those for which originally appropriated and in no case where the item
			 for
			 which reprogramming is requested has been denied by the Congress: 
			 Provided further,
			 That a request for multiple reprogrammings of funds using authority
			 provided in
			 this section shall be made prior to June 30, 2015: 
			 Provided further,
			 That transfers among military personnel appropriations shall not be taken
			 into
			 account for purposes of the limitation on the amount of funds that may be
			 transferred under this section.8006.(a)With regard to the list of specific
			 programs, projects, and activities (and the dollar amounts and adjustments
			 to
			 budget activities corresponding to such programs, projects, and
			 activities)
			 contained in the tables titled Committee Recommended Adjustments
			 in the explanatory statement regarding this Act, the obligation and
			 expenditure
			 of amounts appropriated or otherwise made available in this Act for those
			 programs, projects, and activities for which the amounts appropriated
			 exceed
			 the amounts requested are hereby required by law to be carried out in the
			 manner provided by such tables to the same extent as if the tables were
			 included in the text of this Act.(b)Amounts specified in the referenced tables
			 described in subsection (a) shall not be treated as subdivisions of
			 appropriations for purposes of section 8005 of this Act: 
			 Provided, That section 8005 shall
			 apply when transfers of the amounts described in subsection (a) occur
			 between
			 appropriation accounts.8007.(a)Not later than 60 days after enactment of
			 this Act, the Department of Defense shall submit a report to the
			 congressional
			 defense committees to establish the baseline for application of
			 reprogramming
			 and transfer authorities for fiscal year 2015: 
			 Provided, That the report shall
			 include—(1)a table for each appropriation with a
			 separate column to display the President's budget request, adjustments
			 made by
			 Congress, adjustments due to enacted rescissions, if appropriate, and the
			 fiscal year enacted level;(2)a delineation in the table for each
			 appropriation both by budget activity and program, project, and activity
			 as
			 detailed in the Budget Appendix; and(3)an identification of items of special
			 congressional interest.(b)Notwithstanding section 8005 of this Act,
			 none of the funds provided in this Act shall be available for
			 reprogramming or
			 transfer until the report identified in subsection (a) is submitted to the
			 congressional defense committees, unless the Secretary of Defense
			 certifies in
			 writing to the congressional defense committees that such reprogramming or
			 transfer is necessary as an emergency requirement.(TRANSFER OF
		  FUNDS)8008.During the current fiscal year, cash
			 balances in working capital funds of the Department of Defense established
			 pursuant to section 2208 of title 10, United States Code, may be
			 maintained in
			 only such amounts as are necessary at any time for cash disbursements to
			 be
			 made from such funds: 
			 Provided, That transfers may be
			 made between such funds: 
			 Provided further,
			 That transfers may be made between working capital funds and the Foreign
			 Currency Fluctuations, Defense appropriation and the Operation
			 and Maintenance appropriation accounts in such amounts as may be
			 determined by the Secretary of Defense, with the approval of the Office of
			 Management and Budget, except that such transfers may not be made unless
			 the
			 Secretary of Defense has notified the Congress of the proposed transfer.
			 Except
			 in amounts equal to the amounts appropriated to working capital funds in
			 this
			 Act, no obligations may be made against a working capital fund to procure
			 or
			 increase the value of war reserve material inventory, unless the Secretary
			 of
			 Defense has notified the Congress prior to any such obligation.8009.Funds appropriated by this Act may not be
			 used to initiate a special access program without prior notification 30
			 calendar days in advance to the congressional defense committees.8010.None of the funds provided in this Act
			 shall be available to initiate: (1) a multiyear contract that employs
			 economic
			 order quantity procurement in excess of
			 $20,000,000 in any one year of the contract or
			 that includes an unfunded contingent liability in excess of
			 $20,000,000; or (2) a contract for advance
			 procurement leading to a multiyear contract that employs economic order
			 quantity procurement in excess of $20,000,000 in
			 any one year, unless the congressional defense committees have been
			 notified at
			 least 30 days in advance of the proposed contract award: 
			 Provided, That no part of any
			 appropriation contained in this Act shall be available to initiate a
			 multiyear
			 contract for which the economic order quantity advance procurement is not
			 funded at least to the limits of the Government's liability: 
			 Provided further,
			 That no part of any appropriation contained in this Act shall be available
			 to
			 initiate multiyear procurement contracts for any systems or component
			 thereof
			 if the value of the multiyear contract would exceed
			 $500,000,000 unless specifically provided in
			 this Act: 
			 Provided further,
			 That no multiyear procurement contract can be terminated without 30-day
			 prior
			 notification to the congressional defense committees: 
			 Provided further,
			 That the execution of multiyear authority shall require the use of a
			 present
			 value analysis to determine lowest cost compared to an annual procurement: 
			 Provided further,
			 That none of the funds provided in this Act may be used for a multiyear
			 contract executed after the date of the enactment of this Act unless in
			 the
			 case of any such contract—(1)the Secretary of Defense has submitted to
			 Congress a budget request for full funding of units to be procured through
			 the
			 contract and, in the case of a contract for procurement of aircraft, that
			 includes, for any aircraft unit to be procured through the contract for
			 which
			 procurement funds are requested in that budget request for production
			 beyond
			 advance procurement activities in the fiscal year covered by the budget,
			 full
			 funding of procurement of such unit in that fiscal year;(2)cancellation provisions in the contract do
			 not include consideration of recurring manufacturing costs of the
			 contractor
			 associated with the production of unfunded units to be delivered under the
			 contract;(3)the contract provides that payments to the
			 contractor under the contract shall not be made in advance of incurred
			 costs on
			 funded units; and(4)the contract does not provide for a price
			 adjustment based on a failure to award a follow-on contract.8011.Within the funds appropriated for the
			 operation and maintenance of the Armed Forces, funds are hereby
			 appropriated
			 pursuant to section 401 of title 10, United States Code, for humanitarian
			 and
			 civic assistance costs under chapter 20 of title 10, United States Code.
			 Such
			 funds may also be obligated for humanitarian and civic assistance costs
			 incidental to authorized operations and pursuant to authority granted in
			 section 401 of chapter 20 of title 10, United States Code, and these
			 obligations shall be reported as required by section 401(d) of title 10,
			 United
			 States Code: 
			 Provided, That funds available
			 for operation and maintenance shall be available for providing
			 humanitarian and
			 similar assistance by using Civic Action Teams in the Trust Territories of
			 the
			 Pacific Islands and freely associated states of Micronesia, pursuant to
			 the
			 Compact of Free Association as authorized by Public Law 99–239: 
			 Provided further,
			 That upon a determination by the Secretary of the Army that such action is
			 beneficial for graduate medical education programs conducted at Army
			 medical
			 facilities located in Hawaii, the Secretary of the Army may authorize the
			 provision of medical services at such facilities and transportation to
			 such
			 facilities, on a nonreimbursable basis, for civilian patients from
			 American
			 Samoa, the Commonwealth of the Northern Mariana Islands, the Marshall
			 Islands,
			 the Federated States of Micronesia, Palau, and Guam.8012.(a)During fiscal year 2015, the civilian
			 personnel of the Department of Defense may not be managed on the basis of
			 any
			 end-strength, and the management of such personnel during that fiscal year
			 shall not be subject to any constraint or limitation (known as an
			 end-strength)
			 on the number of such personnel who may be employed on the last day of
			 such
			 fiscal year.(b)The fiscal year 2016 budget request for the
			 Department of Defense as well as all justification material and other
			 documentation supporting the fiscal year 2016 Department of Defense budget
			 request shall be prepared and submitted to the Congress as if subsections
			 (a)
			 and (b) of this provision were effective with regard to fiscal year
			 2016.(c)Nothing in this section shall be construed
			 to apply to military (civilian) technicians.8013.None of the funds made available by this
			 Act shall be used in any way, directly or indirectly, to influence
			 congressional action on any legislation or appropriation matters pending
			 before
			 the Congress.8014.None of the funds appropriated by this Act
			 shall be available for the basic pay and allowances of any member of the
			 Army
			 participating as a full-time student and receiving benefits paid by the
			 Secretary of Veterans Affairs from the Department of Defense Education
			 Benefits
			 Fund when time spent as a full-time student is credited toward completion
			 of a
			 service commitment: 
			 Provided, That this section shall
			 not apply to those members who have reenlisted with this option prior to
			 October 1, 1987: 
			 Provided further,
			 That this section applies only to active components of the Army.(TRANSFER OF
		  FUNDS)8015.Funds appropriated in title III of this Act
			 for the Department of Defense Pilot Mentor-Protégé Program may be
			 transferred
			 to any other appropriation contained in this Act solely for the purpose of
			 implementing a Mentor-Protégé Program developmental assistance agreement
			 pursuant to section 831 of the National Defense Authorization Act for
			 Fiscal
			 Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note), as amended, under the
			 authority of this provision or any other transfer authority contained in
			 this
			 Act.(including transfer of funds)8016.In addition to amounts provided elsewhere in this Act, there is appropriated $139,000,000, for an
			 additional amount for “Operation and Maintenance, Defense-Wide”, to remain
			 available until expended: 
			 Provided, That such funds shall only be available to the Secretary of Defense, acting through the Office of
			 Economic Adjustment of the Department of Defense, or for transfer to the
			 Secretary of Education, notwithstanding any other provision of law, to
			 make grants, conclude cooperative agreements, or supplement other Federal
			 funds to construct, renovate, repair, or expand elementary and secondary
			 public schools on military installations in order to address capacity or
			 facility condition deficiencies at such schools: 
			 Provided further,
			 That in making such funds available, the Office of Economic Adjustment or
			 the Secretary of Education shall give priority consideration to those
			 military installations with schools having the most serious capacity or
			 facility condition deficiencies as determined by the Secretary of Defense: 
			 Provided further,
			 That such grants shall be accompanied by a reasonable cost sharing
			 agreement.8017.None of the funds available to the
			 Department of Defense may be used to demilitarize or dispose of M–1
			 Carbines,
			 M–1 Garand rifles, M–14 rifles, .22 caliber rifles, .30 caliber rifles, or
			 M–1911 pistols, or to demilitarize or destroy small arms ammunition or
			 ammunition components that are not otherwise prohibited from commercial
			 sale
			 under Federal law, unless the small arms ammunition or ammunition
			 components
			 are certified by the Secretary of the Army or designee as unserviceable,
			 unsuitable, or
			 unsafe for further use.8018.No more than
			 $500,000 of the funds appropriated or made
			 available in this Act shall be used during a single fiscal year for any
			 single
			 relocation of an organization, unit, activity or function of the
			 Department of
			 Defense into or within the National Capital Region: 
			 Provided, That the Secretary of
			 Defense may waive this restriction on a case-by-case basis by certifying
			 in
			 writing to the congressional defense committees that such a relocation is
			 required in the best interest of the Government.8019.Of the funds appropriated in this Act, up to $15,000,000 may be made available for incentive
			 payments authorized by section 504 of the Indian Financing Act of 1974 (25
			 U.S.C. 1544): 
			 Provided, That a prime contractor or a subcontractor at any tier that makes a subcontract award to any
			 subcontractor or supplier as defined in section 1544 of title 25, United
			 States Code, or a small business owned and controlled by an individual or
			 individuals defined under section 4221(9) of title 25, United States Code,
			 shall be considered a contractor for the purposes of being allowed
			 additional compensation under section 504 of the Indian Financing Act of
			 1974 (25 U.S.C. 1544) whenever the prime contract or subcontract amount is
			 over $500,000 and involves the expenditure of funds appropriated by an Act
			 making Appropriations for the Department of Defense with respect to any
			 fiscal year: 
			 Provided further,
			 That  notwithstanding section 1906 of title 41, United States Code, this
			 section shall be applicable to any Department of Defense acquisition of
			 supplies or services, including any contract and any subcontract at any
			 tier for acquisition of commercial items produced or manufactured, in
			 whole or in part, by any subcontractor or supplier defined in section 1544
			 of title 25, United States Code, or a small business owned and controlled
			 by an individual or individuals defined under section 4221(9) of title 25,
			 United States Code.8020.Funds appropriated by this Act for the
			 Defense Media Activity shall not be used for any national or international
			 political or psychological activities.8021.During the current fiscal year, the
			 Department of Defense is authorized to incur obligations of not to exceed
			 $350,000,000 for purposes specified in section
			 2350j(c) of title 10, United States Code, in anticipation of receipt of
			 contributions, only from the Government of Kuwait, under that section: 
			 Provided, That upon receipt, such
			 contributions from the Government of Kuwait shall be credited to the
			 appropriations or fund which incurred such obligations.8022.(a)Of the funds made available in this Act,
			 not less than $37,800,000 shall be available for
			 the Civil Air Patrol Corporation, of which—(1)$27,400,000
			 shall be available from Operation and Maintenance, Air Force to
			 support Civil Air Patrol Corporation operation and maintenance, readiness,
			 counterdrug activities, and drug demand reduction activities involving
			 youth
			 programs; and(2)$10,400,000
			 shall be available from Aircraft Procurement, Air Force.(b)The Secretary of the Air Force should waive
			 reimbursement for any funds used by the Civil Air Patrol for counter-drug
			 activities in support of Federal, State, and local government agencies.8023.(a)None of the funds appropriated in this Act
			 are available to establish a new Department of Defense (department)
			 federally
			 funded research and development center (FFRDC), either as a new entity, or
			 as a
			 separate entity administrated by an organization managing another FFRDC,
			 or as
			 a nonprofit membership corporation consisting of a consortium of other
			 FFRDCs
			 and other nonprofit entities.(b)No member of a Board of Directors,
			 Trustees, Overseers, Advisory Group, Special Issues Panel, Visiting
			 Committee,
			 or any similar entity of a defense FFRDC, and no paid consultant to any
			 defense
			 FFRDC, except when acting in a technical advisory capacity, may be
			 compensated
			 for his or her services as a member of such entity, or as a paid
			 consultant by
			 more than one FFRDC in a fiscal year: 
			 Provided, That a member of any
			 such entity referred to previously in this subsection shall be allowed
			 travel
			 expenses and per diem as authorized under the Federal Joint Travel
			 Regulations,
			 when engaged in the performance of membership duties.(c)Notwithstanding any other provision of law,
			 none of the funds available to the department from any source during
			 fiscal
			 year 2015 may be used by a defense FFRDC, through a fee or other payment
			 mechanism, for construction of new buildings, for payment of cost sharing
			 for
			 projects funded by Government grants, for absorption of contract overruns,
			 or
			 for certain charitable contributions, not to include employee
			 participation in
			 community service and/or development.(d)Notwithstanding any other provision of law,
			 of the funds available to the department during fiscal year 2015, not more
			 than
			 5,750 staff years of technical effort (staff years) may be funded for
			 defense
			 FFRDCs: 
			 Provided, That of the specific
			 amount referred to previously in this subsection, not more than 1,125
			 staff
			 years may be funded for the defense studies and analysis FFRDCs: 
			 Provided further,
			 That this subsection shall not apply to staff years funded in the National
			 Intelligence Program (NIP) and the Military Intelligence Program (MIP).(e)The Secretary of Defense shall, with the
			 submission of the department's fiscal year 2016 budget request, submit a
			 report
			 presenting the specific amounts of staff years of technical effort to be
			 allocated for each defense FFRDC during that fiscal year and the
			 associated
			 budget estimates.(f)Notwithstanding any other provision of this
			 Act, the total amount appropriated in this Act for FFRDCs is hereby
			 reduced by
			 $40,000,000.8024.None of the funds appropriated or made
			 available in this Act shall be used to procure carbon, alloy, or armor
			 steel
			 plate for use in any Government-owned facility or property under the
			 control of
			 the Department of Defense which were not melted and rolled in the United
			 States
			 or Canada: 
			 Provided, That these procurement
			 restrictions shall apply to any and all Federal Supply Class 9515,
			 American
			 Society of Testing and Materials (ASTM) or American Iron and Steel
			 Institute
			 (AISI) specifications of carbon, alloy or armor steel plate: 
			 Provided further,
			 That the Secretary of the military department responsible for the
			 procurement
			 may waive this restriction on a case-by-case basis by certifying in
			 writing to
			 the Committees on Appropriations of the House of Representatives and the
			 Senate
			 that adequate domestic supplies are not available to meet Department of
			 Defense
			 requirements on a timely basis and that such an acquisition must be made
			 in
			 order to acquire capability for national security purposes: 
			 Provided further,
			 That these restrictions shall not apply to contracts which are in being as
			 of
			 the date of the enactment of this Act.8025.For the purposes of this Act, the term
			 congressional defense committees means the Armed Services
			 Committee of the House of Representatives, the Armed Services Committee of
			 the
			 Senate, the Subcommittee on Defense of the Committee on Appropriations of
			 the
			 Senate, and the Subcommittee on Defense of the Committee on Appropriations
			 of
			 the House of Representatives.8026.During the current fiscal year, the
			 Department of Defense may acquire the modification, depot maintenance and
			 repair of aircraft, vehicles and vessels as well as the production of
			 components and other Defense-related articles, through competition between
			 Department of Defense depot maintenance activities and private firms: 
			 Provided, That the Senior
			 Acquisition Executive of the military department or Defense Agency
			 concerned,
			 with power of delegation, shall certify that successful bids include
			 comparable
			 estimates of all direct and indirect costs for both public and private
			 bids: 
			 Provided further,
			 That Office of Management and Budget Circular A–76 shall not apply to
			 competitions conducted under this section.8027.(a)(1)If the Secretary of Defense, after
			 consultation with the United States Trade Representative, determines that
			 a
			 foreign country which is party to an agreement described in paragraph (2)
			 has
			 violated the terms of the agreement by discriminating against certain
			 types of
			 products produced in the United States that are covered by the agreement,
			 the
			 Secretary of Defense shall rescind the Secretary's blanket waiver of the
			 Buy
			 American Act with respect to such types of products produced in that
			 foreign
			 country.(2)An agreement referred to in paragraph (1)
			 is any reciprocal defense procurement memorandum of understanding, between
			 the
			 United States and a foreign country pursuant to which the Secretary of
			 Defense
			 has prospectively waived the Buy American Act for certain products in that
			 country.(b)The Secretary of Defense shall submit to
			 the Congress a report on the amount of Department of Defense purchases
			 from
			 foreign entities in fiscal year 2015. Such report shall separately
			 indicate the
			 dollar value of items for which the Buy American Act was waived pursuant
			 to any
			 agreement described in subsection (a)(2), the Trade Agreement Act of 1979
			 (19
			 U.S.C. 2501 et seq.), or any international agreement to which the United
			 States
			 is a party.(c)For purposes of this section, the term
			 Buy American Act means chapter 83 of title 41, United States
			 Code.8028.During the current fiscal year, amounts
			 contained in the Department of Defense Overseas Military Facility
			 Investment
			 Recovery Account established by section 2921(c)(1) of the National Defense
			 Authorization Act of 1991 (Public Law 101–510; 10 U.S.C. 2687 note) shall
			 be
			 available until expended for the payments specified by section 2921(c)(2)
			 of
			 that Act.8029.(a)Notwithstanding any other provision of law,
			 the Secretary of the Air Force may convey at no cost to the Air Force,
			 without
			 consideration, to Indian tribes located in the States of Nevada, Idaho,
			 North
			 Dakota, South Dakota, Montana, Oregon, Minnesota, and Washington
			 relocatable
			 military housing units located at Grand Forks Air Force Base, Malmstrom
			 Air
			 Force Base, Mountain Home Air Force Base, Ellsworth Air Force Base, and
			 Minot
			 Air Force Base that are excess to the needs of the Air Force.(b)The Secretary of the Air Force shall
			 convey, at no cost to the Air Force, military housing units under
			 subsection
			 (a) in accordance with the request for such units that are submitted to
			 the
			 Secretary by the Operation Walking Shield Program on behalf of Indian
			 tribes
			 located in the States of Nevada, Idaho, North Dakota, South Dakota,
			 Montana,
			 Oregon, Minnesota, and Washington. Any such conveyance shall be subject to
			 the
			 condition that the housing units shall be removed within a reasonable
			 period of
			 time, as determined by the Secretary.(c)The Operation Walking Shield Program shall
			 resolve any conflicts among requests of Indian tribes for housing units
			 under
			 subsection (a) before submitting requests to the Secretary of the Air
			 Force
			 under subsection (b).(d)In this section, the term Indian
			 tribe means any recognized Indian tribe included on the current list
			 published by the Secretary of the Interior under section 104 of the
			 Federally
			 Recognized Indian Tribe Act of 1994 (Public Law 103–454; 108 Stat. 4792;
			 25
			 U.S.C. 479a–1).8030.During the current fiscal year,
			 appropriations which are available to the Department of Defense for
			 operation
			 and maintenance may be used to purchase items having an investment item
			 unit
			 cost of not more than $250,000.8031.(a)During the current fiscal year, none of the
			 appropriations or funds available to the Department of Defense Working
			 Capital
			 Funds shall be used for the purchase of an investment item for the purpose
			 of
			 acquiring a new inventory item for sale or anticipated sale during the
			 current
			 fiscal year or a subsequent fiscal year to customers of the Department of
			 Defense Working Capital Funds if such an item would not have been
			 chargeable to
			 the Department of Defense Business Operations Fund during fiscal year 1994
			 and
			 if the purchase of such an investment item would be chargeable during the
			 current fiscal year to appropriations made to the Department of Defense
			 for
			 procurement.(b)The fiscal year 2016 budget request for the
			 Department of Defense as well as all justification material and other
			 documentation supporting the fiscal year 2016 Department of Defense budget
			 shall be prepared and submitted to the Congress on the basis that any
			 equipment
			 which was classified as an end item and funded in a procurement
			 appropriation
			 contained in this Act shall be budgeted for in a proposed fiscal year 2016
			 procurement appropriation and not in the supply management business area
			 or any
			 other area or category of the Department of Defense Working Capital
			 Funds.8032.None of the funds appropriated by this Act
			 for programs of the Central Intelligence Agency shall remain available for
			 obligation beyond the current fiscal year, except for funds appropriated
			 for
			 the Reserve for Contingencies, which shall remain available until
			 September 30,
			 2016: 
			 Provided, That funds
			 appropriated, transferred, or otherwise credited to the Central
			 Intelligence
			 Agency Central Services Working Capital Fund during this or any prior or
			 subsequent fiscal year shall remain available until expended: 
			 Provided further,
			 That any funds appropriated or transferred to the Central Intelligence
			 Agency
			 for advanced research and development acquisition, for agent operations,
			 and
			 for covert action programs authorized by the President under section 503
			 of the
			 National Security Act of 1947, as amended, shall remain available until
			 September 30, 2016.8033.Notwithstanding any other provision of law,
			 funds made available in this Act for the Defense Intelligence Agency may
			 be
			 used for the design, development, and deployment of General Defense
			 Intelligence Program intelligence communications and intelligence
			 information
			 systems for the Services, the Unified and Specified Commands, and the
			 component
			 commands.8034.Of the funds appropriated to the Department
			 of Defense under the heading Operation and Maintenance,
			 Defense-Wide, not less than $12,000,000
			 may be made available only for the mitigation of environmental impacts,
			 including training and technical assistance to tribes, related
			 administrative
			 support, the gathering of information, documenting of environmental
			 damage, and
			 developing a system for prioritization of mitigation and cost to complete
			 estimates for mitigation, on Indian lands resulting from Department of
			 Defense
			 activities.8035.(a)None of the funds appropriated in this Act
			 may be expended by an entity of the Department of Defense unless the
			 entity, in
			 expending the funds, complies with the Buy American Act. For purposes of
			 this
			 subsection, the term Buy American Act means chapter 83 of title
			 41, United States Code.(b)If the Secretary of Defense determines that
			 a person has been convicted of intentionally affixing a label bearing a
			 Made in America inscription to any product sold in or shipped to
			 the United States that is not made in America, the Secretary shall
			 determine,
			 in accordance with section 2410f of title 10, United States Code, whether
			 the
			 person should be debarred from contracting with the Department of
			 Defense.(c)In the case of any equipment or products
			 purchased with appropriations provided under this Act, it is the sense of
			 the
			 Congress that any entity of the Department of Defense, in expending the
			 appropriation, purchase only American-made equipment and products,
			 provided
			 that American-made equipment and products are cost-competitive, quality
			 competitive, and available in a timely fashion.8036.None of the funds appropriated by this Act
			 shall be available for a contract for studies, analysis, or consulting
			 services
			 entered into without competition on the basis of an unsolicited proposal
			 unless
			 the head of the activity responsible for the procurement determines—(1)as a result of thorough technical
			 evaluation, only one source is found fully qualified to perform the
			 proposed
			 work;(2)the purpose of the contract is to explore
			 an unsolicited proposal which offers significant scientific or
			 technological
			 promise, represents the product of original thinking, and was submitted in
			 confidence by one source; or(3)the purpose of the contract is to take
			 advantage of unique and significant industrial accomplishment by a
			 specific
			 concern, or to insure that a new product or idea of a specific concern is
			 given
			 financial support: 
			 Provided, That this limitation
			 shall not apply to contracts in an amount of less than
			 $25,000, contracts related to improvements of
			 equipment that is in development or production, or contracts as to which a
			 civilian official of the Department of Defense, who has been confirmed by
			 the
			 Senate, determines that the award of such contract is in the interest of
			 the
			 national defense.8037.(a)Except as provided in subsections (b) and
			 (c), none of the funds made available by this Act may be used—(1)to establish a field operating agency;
			 or(2)to pay the basic pay of a member of the
			 Armed Forces or civilian employee of the department who is transferred or
			 reassigned from a headquarters activity if the member or employee's place
			 of
			 duty remains at the location of that headquarters.(b)The Secretary of Defense or Secretary of a
			 military department may waive the limitations in subsection (a), on a
			 case-by-case basis, if the Secretary determines, and certifies to the
			 Committees on Appropriations of the House of Representatives and the
			 Senate
			 that
			 the granting of the waiver will reduce the personnel requirements or the
			 financial requirements of the department.(c)This section does not apply to—(1)field operating agencies funded within the
			 National Intelligence Program;(2)an Army field operating agency established
			 to eliminate, mitigate, or counter the effects of improvised explosive
			 devices,
			 and, as determined by the Secretary of the Army, other similar threats;(3)an Army field operating agency established
			 to improve the effectiveness and efficiencies of biometric activities and
			 to
			 integrate common biometric technologies throughout the Department of
			 Defense; or(4)an Air Force operating agency established to administer the Air Force Mortuary Affairs Program and
			 Mortuary Operations for the Department of Defense and authorized Federal
			 entities.8038.(a)None of the funds appropriated by this Act
			 shall be available to convert to contractor performance an activity or
			 function
			 of the Department of Defense that, on or after the date of the enactment
			 of
			 this Act, is performed by Department of Defense civilian employees
			 unless—(1)the conversion is based on the result of a
			 public-private competition that includes a most efficient and cost
			 effective
			 organization plan developed by such activity or function;(2)the Competitive Sourcing Official
			 determines that, over all performance periods stated in the solicitation
			 of
			 offers for performance of the activity or function, the cost of
			 performance of
			 the activity or function by a contractor would be less costly to the
			 Department
			 of Defense by an amount that equals or exceeds the lesser of—(A)10 percent of the most efficient
			 organization's personnel-related costs for performance of that activity or
			 function by Federal employees; or(B)$10,000,000;
			 and(3)the contractor does not receive an
			 advantage for a proposal that would reduce costs for the Department of
			 Defense
			 by—(A)not making an employer-sponsored health
			 insurance plan available to the workers who are to be employed in the
			 performance of that activity or function under the contract; or(B)offering to such workers an
			 employer-sponsored health benefits plan that requires the employer to
			 contribute less towards the premium or subscription share than the amount
			 that
			 is paid by the Department of Defense for health benefits for civilian
			 employees
			 under chapter 89 of title 5, United States Code.(b)(1)The Department of Defense, without regard
			 to subsection (a) of this section or subsection (a), (b), or (c) of
			 section
			 2461 of title 10, United States Code, and notwithstanding any
			 administrative
			 regulation, requirement, or policy to the contrary shall have full
			 authority to
			 enter into a contract for the performance of any commercial or industrial
			 type
			 function of the Department of Defense that—(A)is included on the procurement list
			 established pursuant to section 2 of the Javits-Wagner-O’Day Act (section
			 8503
			 of title 41, United States Code);(B)is planned to be converted to performance
			 by a qualified nonprofit agency for the blind or by a qualified nonprofit
			 agency for other severely handicapped individuals in accordance with that
			 Act;
			 or(C)is planned to be converted to performance
			 by a qualified firm under at least 51 percent ownership by an Indian
			 tribe, as
			 defined in section 4(e) of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b(e)), or a Native Hawaiian Organization, as
			 defined in section 8(a)(15) of the Small Business Act (15 U.S.C.
			 637(a)(15)).(2)This section shall not apply to depot
			 contracts or contracts for depot maintenance as provided in sections 2469
			 and
			 2474 of title 10, United States Code.(c)The conversion of any activity or function
			 of the Department of Defense under the authority provided by this section
			 shall
			 be credited toward any competitive or outsourcing goal, target, or
			 measurement
			 that may be established by statute, regulation, or policy and is deemed to
			 be
			 awarded under the authority of, and in compliance with, subsection (h) of
			 section 2304 of title 10, United States Code, for the competition or
			 outsourcing of commercial activities.(RESCISSIONS)8039.Of the funds appropriated in Department of Defense Appropriations Acts, the following funds are
			 hereby rescinded from the following accounts and programs in the specified
			 amounts: 
			 Provided, That no amounts may be rescinded from amounts that were designated by the Congress for Overseas
			 Contingency Operations/Global War on Terrorism or as an emergency
			 requirement pursuant to the Concurrent Resolution on the Budget or the
			 Balanced Budget and Emergency Deficit Control Act of 1985, as amended:Aircraft Procurement, Army, 2013/2015, $18,242,000;Other Procurement, Army, 2013/2015, $141,726,000;Aircraft Procurement, Navy, 2013/2015, $47,200,000;Procurement, Marine Corps, 2013/2015, $119,400,000;Aircraft Procurement, Air Force, 2013/2015, $88,300,000;Procurement, Defense-Wide, 2013/2015, $11,500,000;Aircraft Procurement, Army, 2014/2016, $73,500,000;Other Procurement, Army, 2014/2016, $142,598,000;Aircraft Procurement, Navy, 2014/2016, $489,267,000;Shipbuilding and Conversion, Navy, 2014/2018: Virginia Class Submarine, $20,000,000;Aircraft Procurement, Air Force, 2014/2016, $232,000,000;Missile Procurement, Air Force, 2014/2016, $154,709,000;Procurement, Defense-Wide, 2014/2016, $12,100,000;Research, Development, Test and Evaluation, Air Force, 2014/2015, $39,336,000; andResearch, Development, Test and Evaluation, Navy, 2014/2015, $120,470,000.8040.None of the funds available in this Act may
			 be used to reduce the authorized positions for military technicians (dual
			 status) of the Army National Guard, Air National Guard, Army Reserve and
			 Air
			 Force Reserve for the purpose of applying any administratively imposed
			 civilian
			 personnel ceiling, freeze, or reduction on military technicians (dual
			 status),
			 unless such reductions are a direct result of a reduction in military
			 force
			 structure.8041.None of the funds appropriated or otherwise
			 made available in this Act may be obligated or expended for assistance to
			 the
			 Democratic People's Republic of Korea unless specifically appropriated for
			 that
			 purpose.8042.Funds appropriated in this Act for
			 operation and maintenance of the Military Departments, Combatant Commands
			 and
			 Defense Agencies shall be available for reimbursement of pay, allowances
			 and
			 other expenses which would otherwise be incurred against appropriations
			 for the
			 National Guard and Reserve when members of the National Guard and Reserve
			 provide intelligence or counterintelligence support to Combatant Commands,
			 Defense Agencies and Joint Intelligence Activities, including the
			 activities
			 and programs included within the National Intelligence Program and the
			 Military
			 Intelligence Program: 
			 Provided, That nothing in this
			 section authorizes deviation from established Reserve and National Guard
			 personnel and training procedures.8043.Of the amounts appropriated for Working Capital Fund, Army, $225,000,000 shall be for the Industrial Mobilization Capacity account.8044.(a)None of the funds available to the
			 Department of Defense for any fiscal year for drug interdiction or
			 counter-drug
			 activities may be transferred to any other department or agency of the
			 United
			 States except as specifically provided in an appropriations law.(b)None of the funds available to the Central
			 Intelligence Agency for any fiscal year for drug interdiction or
			 counter-drug
			 activities may be transferred to any other department or agency of the
			 United
			 States except as specifically provided in an appropriations law.8045.In addition to the amounts appropriated or otherwise made available elsewhere in this Act,
			 $20,000,000 is hereby appropriated to the Department of Defense: 
			 Provided, That upon the determination of the Secretary of Defense that it shall serve the national
			 interest, the Secretary shall make a grant in the amount specified as
			 follows: $20,000,000 to the United Service Organizations.8046.None of the funds in this Act may be used
			 to purchase any supercomputer which is not manufactured in the United
			 States,
			 unless the Secretary of Defense certifies to the congressional defense
			 committees that such an acquisition must be made in order to acquire
			 capability
			 for national security purposes that is not available from United States
			 manufacturers.8047.Notwithstanding any other provision in this Act, the Small Business Innovation Research program and
			 the Small Business Technology Transfer program set-asides shall be taken
			 proportionally from all programs, projects, or activities to the extent
			 they contribute to the extramural budget.8048.(a)Notwithstanding any other provision of law,
			 none of the funds available to the Department of Defense for the current
			 fiscal
			 year and hereafter may be obligated or expended to transfer to another
			 nation or an
			 international organization any defense articles or services (other than
			 intelligence services) for use in the activities described in subsection
			 (b)
			 unless the congressional defense committees, the Committee on Foreign
			 Affairs
			 of the House of Representatives, and the Committee on Foreign Relations of
			 the
			 Senate are notified 15 days in advance of such transfer.(b)This section applies to—(1)any international peacekeeping or
			 peace-enforcement operation under the authority of chapter VI or chapter
			 VII of
			 the United Nations Charter under the authority of a United Nations
			 Security
			 Council resolution; and(2)any other international peacekeeping,
			 peace-enforcement, or humanitarian assistance operation.(c)A notice under subsection (a) shall include
			 the following:(1)A description of the equipment, supplies,
			 or services to be transferred.(2)A statement of the value of the equipment,
			 supplies, or services to be transferred.(3)In the case of a proposed transfer of
			 equipment or supplies—(A)a statement of whether the inventory
			 requirements of all elements of the Armed Forces (including the reserve
			 components) for the type of equipment or supplies to be transferred have
			 been
			 met; and(B)a statement of whether the items proposed
			 to be transferred will have to be replaced and, if so, how the President
			 proposes to provide funds for such replacement.8049.None of the funds available to the
			 Department of Defense under this Act shall be obligated or expended to pay
			 a
			 contractor under a contract with the Department of Defense for costs of
			 any
			 amount paid by the contractor to an employee when—(1)such costs are for a bonus or otherwise in
			 excess of the normal salary paid by the contractor to the employee; and(2)such bonus is part of restructuring costs
			 associated with a business combination.(INCLUDING TRANSFER OF
		  FUNDS)8050.During the current fiscal year, no more
			 than $30,000,000 of appropriations made in this
			 Act under the heading Operation and Maintenance, Defense-Wide
			 may be transferred to appropriations available for the pay of military
			 personnel, to be merged with, and to be available for the same time period
			 as
			 the appropriations to which transferred, to be used in support of such
			 personnel in connection with support and services for eligible
			 organizations
			 and activities outside the Department of Defense pursuant to section 2012
			 of
			 title 10, United States Code.8051.During the current fiscal year, in the case of an 
appropriation account of the Department of Defense for which the period 
of availability for obligation has expired or which has closed under the 
provisions of section 1552 of title 31, United States Code, and which 
has a negative unliquidated or unexpended balance, an obligation or an 
adjustment of an obligation may be charged to any current appropriation 
account for the same purpose as the expired or closed account if—(1)the obligation would have been properly chargeable 
	(except as to amount) to the expired or closed account before 
	the end of the period of availability or closing of that 
	account;(2)the obligation is not otherwise properly chargeable to 
	any current appropriation account of the Department of Defense; 
	and(3)in the case of an expired account, the obligation is not 
	chargeable to a current appropriation of the Department of 
	Defense under the provisions of section 1405(b)(8) of the 
	National Defense Authorization Act for Fiscal Year 1991, Public 
	Law 101–510, as amended (31 U.S.C. 1551 note):	Provided, That 
	in the case of an expired account, if subsequent review or 
	investigation discloses that there was not in fact a negative 
	unliquidated or unexpended balance in the account, any charge to 
	a current account under the authority of this section shall be 
	reversed and recorded against the expired account:  Provided further, That the total amount charged to a current 
	appropriation under this section may not exceed an amount equal 
	to 1 percent of the total appropriation for that account.8052.(a)Notwithstanding any other provision of law,
			 the Chief of the National Guard Bureau may permit the use of equipment of
			 the
			 National Guard Distance Learning Project by any person or entity on a
			 space-available, reimbursable basis. The Chief of the National Guard
			 Bureau
			 shall establish the amount of reimbursement for such use on a case-by-case
			 basis.(b)Amounts collected under subsection (a)
			 shall be credited to funds available for the National Guard Distance
			 Learning
			 Project and be available to defray the costs associated with the use of
			 equipment of the project under that subsection. Such funds shall be
			 available
			 for such purposes without fiscal year limitation.(INCLUDING TRANSFER OF
		  FUNDS)8053.Of the funds appropriated in this Act under the heading “Operation and Maintenance, Defense-wide”,
			 $25,000,000 shall be for continued implementation and expansion of the
			 Sexual Assault Special Victims’ Counsel Program, and $5,709,000 shall be
			 for
			 support of high priority Sexual Assault Prevention and Response Program
			 requirements and activities, including the training and funding of
			 personnel: 
			 Provided, That the funds are made available for transfer to the Department of the Army, the Department of
			 the Navy, and the Department of the Air Force:  Provided further, That funds transferred shall be merged with and available for the same purposes and for the same
			 time period as the appropriations to which the funds are transferred:	Provided further, That this transfer authority is in addition to any other transfer authority provided in this Act.8054.None of the funds appropriated in title IV
			 of this Act may be used to procure end-items for delivery to military
			 forces
			 for operational training, operational use or inventory requirements: 
			 Provided, That this restriction
			 does not apply to end-items used in development, prototyping, and test
			 activities preceding and leading to acceptance for operational use: 
			 Provided further,
			 That this restriction does not apply to programs funded within the
			 National
			 Intelligence Program: 
			 Provided further,
			 That the Secretary of Defense may waive this restriction on a case-by-case
			 basis by certifying in writing to the Committees on Appropriations of the
			 House
			 of Representatives and the Senate that it is in the national security
			 interest
			 to do so.8055.(a)The Secretary of Defense may, on a
			 case-by-case basis, waive with respect to a foreign country each
			 limitation on
			 the procurement of defense items from foreign sources provided in law if
			 the
			 Secretary determines that the application of the limitation with respect
			 to
			 that country would invalidate cooperative programs entered into between
			 the
			 Department of Defense and the foreign country, or would invalidate
			 reciprocal
			 trade agreements for the procurement of defense items entered into under
			 section 2531 of title 10, United States Code, and the country does not
			 discriminate against the same or similar defense items produced in the
			 United
			 States for that country.(b)Subsection (a) applies with respect
			 to—(1)contracts and subcontracts entered into on
			 or after the date of the enactment of this Act; and(2)options for the procurement of items that
			 are exercised after such date under contracts that are entered into before
			 such
			 date if the option prices are adjusted for any reason other than the
			 application of a waiver granted under subsection (a).(c)Subsection (a) does not apply to a
			 limitation regarding construction of public vessels, ball and roller
			 bearings,
			 food, and clothing or textile materials as defined by section 11 (chapters
			 50–65) of the Harmonized Tariff Schedule and products classified under
			 headings
			 4010, 4202, 4203, 6401 through 6406, 6505, 7019, 7218 through 7229,
			 7304.41
			 through 7304.49, 7306.40, 7502 through 7508, 8105, 8108, 8109, 8211, 8215,
			 and
			 9404.8056.(a)In General(1)None of the funds made available by this Act may be used for any training, equipment, or other
			 assistance for the members of a unit of a foreign security force if the
			 Secretary of Defense has credible information that the unit has committed
			 a gross violation of human rights.(2)The Secretary of Defense, in consultation with the Secretary of State, shall ensure that prior to a
			 decision to provide any training, equipment, or other assistance to a unit
			 of a foreign security force full consideration is given to any credible
			 information available to the Department of State relating to human rights
			 violations by such unit.(b)ExceptionThe prohibition in subsection (a)(1) shall not apply if the Secretary of Defense, after
			 consultation with the Secretary of State, determines that the government
			 of such country has taken all necessary corrective steps.(c)WaiverThe Secretary of Defense, after consultation with the Secretary of State, may waive the provisions
			 of subsections (a)(1) and (a)(2) if the Secretary of Defense determines
			 that such waiver is required by extraordinary circumstances, or if the
			 training, equipment, or other assistance is necessary to assist in
			 disaster relief operations or other humanitarian or national security
			 emergencies.(d)ProceduresThe Secretary of Defense shall establish, and periodically update, procedures to ensure that any
			 information in the possession of the Department of Defense about gross
			 violations of human rights by units of foreign security forces is shared
			 on a timely basis with the Department of State.(e)ReportNot more than 15 days after the application of any exception under subsection (b) or the exercise
			 of any waiver under subsection (c), the Secretary of Defense shall submit
			 to the appropriate congressional committees a report—(1)in the case of an exception under subsection (b), providing notice of the use of the exception and
			 stating the grounds for the exception; and(2)in the case of a waiver under subsection (c), describing the information relating to the gross
			 violation of human rights; the extraordinary or other circumstances that
			 necessitate the waiver; the purpose and duration of the training,
			 equipment, or other assistance; and the United States forces and the
			 foreign security force unit involved.(f)DefinitionFor purposes of this section the term appropriate congressional committees means the congressional defense Committees and the Committees on Appropriations.8057.None of the funds appropriated or otherwise
			 made available by this or other Department of Defense Appropriations Acts
			 may
			 be obligated or expended for the purpose of performing repairs or
			 maintenance
			 to military family housing units of the Department of Defense, including
			 areas
			 in such military family housing units that may be used for the purpose of
			 conducting official Department of Defense business.8058.Notwithstanding any other provision of law,
			 funds appropriated in this Act under the heading Research, Development,
			 Test and Evaluation, Defense-Wide for any new start advanced concept
			 technology demonstration project or joint capability demonstration project
			 may
			 only be obligated 45 days after a report, including a description of the
			 project, the planned acquisition and transition strategy and its estimated
			 annual and total cost, has been provided in writing to the congressional
			 defense committees: 
			 Provided, That the Secretary of
			 Defense may waive this restriction on a case-by-case basis by certifying
			 to the
			 congressional defense committees that it is in the national interest to do
			 so.8059.The Secretary of Defense shall provide a
			 classified quarterly report beginning 30 days after enactment of this Act,
			 to
			 the House and Senate Appropriations Committees, Subcommittees on Defense
			 on
			 certain matters as directed in the classified annex accompanying this
			 Act.8060.During the current fiscal year	and hereafter, none of the
			 funds available to the Department of Defense may be used to provide
			 support to
			 another department or agency of the United States if such department or
			 agency
			 is more than 90 days in arrears in making payment to the Department of
			 Defense
			 for goods or services previously provided to such department or agency on
			 a
			 reimbursable basis: 
			 Provided, That this restriction
			 shall not apply if the department is authorized by law to provide support
			 to
			 such department or agency on a nonreimbursable basis, and is providing the
			 requested support pursuant to such authority: 
			 Provided further,
			 That the Secretary of Defense may waive this restriction on a case-by-case
			 basis by certifying in writing to the Committees on Appropriations of the
			 House
			 of Representatives and the Senate that it is in the national security
			 interest
			 to do so.8061.Notwithstanding section 12310(b) of title
			 10, United States Code, a member of the National Guard
			 serving
			 on full-time National Guard duty under section 502(f) of title 32, United
			 States Code, may perform duties in support of the ground-based elements of
			 the
			 National Ballistic Missile Defense System.8062.None of the funds provided in this Act may
			 be used to transfer to any nongovernmental entity ammunition held by the
			 Department of Defense that has a center-fire cartridge and a United States
			 military nomenclature designation of armor penetrator,
			 armor piercing (AP), armor piercing incendiary
			 (API), or armor-piercing incendiary tracer (API–T),
			 except to an entity performing demilitarization services for the
			 Department of
			 Defense under a contract that requires the entity to demonstrate to the
			 satisfaction of the Department of Defense that armor piercing projectiles
			 are
			 either: (1) rendered incapable of reuse by the demilitarization process;
			 or (2)
			 used to manufacture ammunition pursuant to a contract with the Department
			 of
			 Defense or the manufacture of ammunition for export pursuant to a License
			 for
			 Permanent Export of Unclassified Military Articles issued by the
			 Department of
			 State.8063.In specifying the amounts requested for the Department of the Army for Arlington National Cemetery,
			 Virginia, the budget of the President submitted to Congress shall request
			 such amounts in the Cemeterial Expenses, Army appropriation, and shall not
			 request such amounts in the Operation and Maintenance, Army appropriation.8064.None of the funds appropriated by this Act
			 shall be used for the support of any nonappropriated funds activity of the
			 Department of Defense that procures malt beverages and wine with
			 nonappropriated funds for resale (including such alcoholic beverages sold
			 by
			 the drink) on a military installation located in the United States unless
			 such
			 malt beverages and wine are procured within that State, or in the case of
			 the
			 District of Columbia, within the District of Columbia, in which the
			 military
			 installation is located: 
			 Provided, That in a case in which
			 the military installation is located in more than one State, purchases may
			 be
			 made in any State in which the installation is located: 
			 Provided further,
			 That such local procurement requirements for malt beverages and wine shall
			 apply to all alcoholic beverages only for military installations in States
			 which are not contiguous with another State: 
			 Provided further,
			 That alcoholic beverages other than wine and malt beverages, in contiguous
			 States and the District of Columbia shall be procured from the most
			 competitive
			 source, price and other factors considered.(INCLUDING TRANSFER OF
		  FUNDS)8065.Of the amounts appropriated in this Act
			 under the heading Operation and Maintenance, Army,
			 $106,189,900 shall remain available until
			 expended: 
			 Provided, That notwithstanding
			 any other provision of law, the Secretary of Defense is authorized to
			 transfer
			 such funds to other activities of the Federal Government: 
			 Provided further,
			 That the Secretary of Defense is authorized to enter into and carry out
			 contracts for the acquisition of real property, construction, personal
			 services, and operations related to projects carrying out the purposes of
			 this
			 section: 
			 Provided further,
			 That contracts entered into under the authority of this section may
			 provide for
			 such indemnification as the Secretary determines to be necessary: 
			 Provided further,
			 That projects authorized by this section shall comply with applicable
			 Federal,
			 State, and local law to the maximum extent consistent with the national
			 security, as determined by the Secretary of Defense.8066.(a)None of the funds appropriated in this or any other Act may be used to take any action to modify—(1)the appropriations account structure for the National Intelligence Program budget, including
			 through the creation of a new appropriation account;(2)how the National Intelligence Program budget request is presented in the unclassified P–1, R–1, and
			 O–1 documents supporting the Department of Defense 2016 budget request;(3)the process by which the National Intelligence Program appropriations are apportioned to the
			 executing agencies; or(4)the process by which the National Intelligence Program appropriations are allotted, obligated and
			 disbursed.(b)Nothing in section (a) shall be construed to prohibit the merger of programs or changes to the
			 National Intelligence Program budget at or below the Expenditure Center
			 level, provided such change is otherwise in accordance with section (a).(c)The Director of National Intelligence and the Secretary of Defense may jointly, only for the
			 purposes of achieving auditable financial statements and improving fiscal
			 reporting, study and develop detailed proposals for alternative financial
			 management processes.	Such study shall include a comprehensive
			 counterintelligence risk assessment to ensure that none of the alternative
			 processes will adversely affect counterintelligence.(d)Upon development of alternative financial management processes that meet the priorities established
			 in this section, the Office of the Director of National  Intelligence
			 shall, prior to taking any other action—(1)provide the proposed alternatives to all affected agencies;(2)receive certification from all affected agencies attesting that the proposed alternatives will help
			 achieve auditability, improve fiscal reporting, and will not adversely
			 affect counterintelligence; and(3)not later than 30 days after receiving all necessary certifications under paragraph (2), present
			 the proposed alternatives and certifications to the congressional defense
			 and intelligence committees.(including transfer of
		  funds)8067.During the current fiscal year, not to
			 exceed $200,000,000 from funds available under
			 Operation and Maintenance, Defense-Wide may be transferred to
			 the Department of State Global Security Contingency Fund: 
			 Provided, That this transfer
			 authority is in addition to any other transfer authority available to the
			 Department of Defense: 
			 Provided further,
			 That the Secretary of Defense shall, not fewer than 30 days prior to
			 making
			 transfers to the Department of State Global Security Contingency
			 Fund, notify the congressional defense committees in writing with the
			 source of funds and a detailed justification, execution plan, and timeline
			 for
			 each proposed project.8068.The Secretary of Defense shall issue regulations to prohibit the sale of any tobacco or
			 tobacco-related products in military resale outlets in the United States,
			 its territories and possessions at a price below the most competitive
			 price in the local community: 
			 Provided,
			 That such regulations shall direct that the prices of tobacco or
			 tobacco-related products in overseas military retail outlets shall be
			 within the range of prices established for military retail system stores
			 located in the United States.(including transfer of
		  funds)8069.Of the amounts appropriated in this Act
			 under the headings Procurement, Defense-Wide and
			 Research, Development, Test and Evaluation, Defense-Wide,
			 $621,575,000 shall be for the Israeli
			 Cooperative Programs: 
			 Provided, That of this amount,
			 $350,972,000 shall be for the Secretary of
			 Defense to provide to the Government of Israel for the procurement of the
			 Iron
			 Dome defense system to counter short-range rocket threats, subject to the
			 U.S.-Israel Iron Dome Procurement Agreement, as amended, 
			 $137,934,000 shall be for the Short Range
			 Ballistic Missile Defense (SRBMD) program, including cruise missile
			 defense
			 research and development under the SRBMD program, of which
			 $15,000,000 shall be for production activities
			 of SRBMD missiles in the United States and in Israel to meet Israel's
			 defense
			 requirements consistent with each nation's laws, regulations, and
			 procedures,
			 $76,468,000 shall be available for an upper-tier
			 component to the Israeli Missile Defense Architecture, and
			 $56,201,000 shall be for the Arrow System
			 Improvement Program including development of a long range, ground and
			 airborne,
			 detection suite: 
			 Provided further,
			 That funds made available under this provision for production of missiles
			 and
			 missile components may be transferred to appropriations available for the
			 procurement of weapons and equipment, to be merged with and to be
			 available for
			 the same time period and the same purposes as the appropriation to which
			 transferred: 
			 Provided further,
			 That the transfer authority provided under this provision is in addition
			 to any
			 other transfer authority contained in this Act.8070.None of the funds made available by this Act may be used by the Department of Defense to grant an
			 enlistment waiver for an offense within offense code 433 (rape, sexual
			 abuse, sexual assault, criminal sexual abuse, incest, or other sex
			 crimes), as specified in Table 1 of the memorandum from the Under
			 Secretary of Defense with the subject line Directive-Type Memorandum (DTM) 08–018—Enlistment Waivers, dated June 27, 2008 (incorporating Change 3, March 20, 2013).(INCLUDING TRANSFER OF
		  FUNDS)8071.Of the amounts appropriated in this Act
			 under the heading “Shipbuilding and Conversion, Navy”,
			 $1,007,285,000 shall be available until September
			 30, 2015, to fund prior year shipbuilding cost increases: 
			 Provided, That upon enactment of
			 this Act, the Secretary of the Navy shall transfer funds to the following
			 appropriations in the amounts specified: 
			 Provided further,
			 That the amounts transferred shall be merged with and be available for the
			 same
			 purposes as the appropriations to which transferred to:Under the heading Shipbuilding and Conversion, Navy, 2008/2015: Carrier Replacement Program $663,000,000;Under the heading Shipbuilding and Conversion, Navy, 2009/2015: LPD–17 Amphibious Transport Dock Program $54,096,000;Under the heading Shipbuilding and Conversion, Navy, 2010/2015: DDG–51 Destroyer $65,771,000;Under the heading Shipbuilding and Conversion, Navy, 2010/2015: Littoral Combat Ship $51,345,000;Under the heading Shipbuilding and Conversion, Navy, 2011/2015: DDG–51 Destroyer $63,373,000;Under the heading Shipbuilding and Conversion, Navy, 2011/2015: Littoral Combat Ship $41,700,000;Under the heading Shipbuilding and Conversion, Navy, 2011/2015: Joint High Speed Vessel $9,340,000;Under the heading Shipbuilding and Conversion, Navy, 2012/2015: CVN Refueling Overhauls Program $54,000,000;Under the heading Shipbuilding and Conversion, Navy, 2012/2015: Joint High Speed Vessel $2,620,000; andUnder the heading Shipbuilding and Conversion, Navy, 2013/2015: Joint High Speed Vessel $2,040,000.8072.Funds appropriated by this Act, or made
			 available by the transfer of funds in this Act, for intelligence
			 activities are
			 deemed to be specifically authorized by the Congress for purposes of
			 section
			 504 of the National Security Act of 1947 (50 U.S.C. 3094) during fiscal
			 year
			 2015 until the enactment of the Intelligence Authorization Act for Fiscal
			 Year
			 2015.8073.None of the funds provided in this Act
			 shall be available for obligation or expenditure through a reprogramming
			 of
			 funds that creates or initiates a new program, project, or activity unless
			 such
			 program, project, or activity must be undertaken immediately in the
			 interest of
			 national security and only after written prior notification to the
			 congressional defense committees.8074.The budget of the President for fiscal year
			 2016 submitted to the Congress pursuant to section 1105 of title 31,
			 United
			 States Code, shall include separate budget justification documents for
			 costs of
			 United States Armed Forces' participation in contingency operations for
			 the
			 Military Personnel accounts, the Operation and Maintenance accounts, the
			 Procurement accounts, and the Research, Development, Test and Evaluation
			 accounts: 
			 Provided, That these documents
			 shall include a description of the funding requested for each contingency
			 operation, for each military service, to include all Active and Reserve
			 components, and for each appropriations account: 
			 Provided further,
			 That these documents shall include estimated costs for each element of
			 expense
			 or object class, a reconciliation of increases and decreases for each
			 contingency operation, and programmatic data including, but not limited
			 to,
			 troop strength for each Active and Reserve component, and estimates of the
			 major weapons systems deployed in support of each contingency: 
			 Provided further,
			 That these documents shall include budget exhibits OP–5 and OP–32 (as
			 defined
			 in the Department of Defense Financial Management Regulation) for all
			 contingency operations for the budget year and the two preceding fiscal
			 years.8075.None of the funds in this Act may be used
			 for research, development, test, evaluation, procurement or deployment of
			 nuclear armed interceptors of a missile defense system.8076.Notwithstanding any other provision of this Act, to reflect savings due to favorable foreign
			 exchange rates, the total amount appropriated in this Act is hereby
			 reduced by $300,000,000.8077.None of the funds appropriated or made
			 available in this Act shall be used to reduce or disestablish the
			 operation of
			 the 53rd Weather Reconnaissance Squadron of the Air Force Reserve, if such
			 action would reduce the WC–130 Weather Reconnaissance mission below the
			 levels
			 funded in this Act: 
			 Provided, That the Air Force
			 shall allow the 53rd Weather Reconnaissance Squadron to perform other
			 missions
			 in support of national defense requirements during the non-hurricane
			 season.8078.None of the funds provided in this Act
			 shall be available for integration of foreign intelligence information
			 unless
			 the information has been lawfully collected and processed during the
			 conduct of
			 authorized foreign intelligence activities: 
			 Provided, That information
			 pertaining to United States persons shall only be handled in accordance
			 with
			 protections provided in the Fourth Amendment of the United States
			 Constitution
			 as implemented through Executive Order No. 12333.8079.Of the amounts appropriated for Missile Procurement, Air Force, $125,000,000 shall be available for the acceleration of a competitively awarded Evolved
			 Expendable Launch Vehicle mission: Provided, That competitions shall be open to all certified providers of Evolved Expendable Launch
			 Vehicle-class systems: Provided further, That competitions shall consider bids from two or more certified providers:Provided further, That notwithstanding any other provision of law, such providers may compete any certified launch
			 vehicle in their inventory.(INCLUDING TRANSFER OF
		  FUNDS)8080.The Secretary of Defense may transfer funds
			 from any available Department of the Navy appropriation to any available
			 Navy
			 ship construction appropriation for the purpose of liquidating necessary
			 changes resulting from inflation, market fluctuations, or rate adjustments
			 for
			 any ship construction program appropriated in law: 
			 Provided, That the Secretary may
			 transfer not to exceed $50,000,000 under the
			 authority provided by this section: 
			 Provided further,
			 That the Secretary may not transfer any funds until 30 days after the
			 proposed
			 transfer has been reported to the Committees on Appropriations of the
			 House of
			 Representatives and the Senate, unless a response from the Committees is
			 received sooner: 
			 Provided further,
			 That any funds transferred pursuant to this section shall retain the same
			 period of availability as when originally appropriated: 
			 Provided further,
			 That the transfer authority provided by this section is in addition to any
			 other transfer authority contained elsewhere in this Act.8081.(a)None of the funds appropriated by this Act
			 may be used to transfer research and development, acquisition, or other
			 program
			 authority relating to current tactical unmanned aerial vehicles (TUAVs)
			 from
			 the Army.(b)The Army shall retain responsibility for
			 and operational control of the MQ–1C Gray Eagle Unmanned Aerial Vehicle
			 (UAV)
			 in order to support the Secretary of Defense in matters relating to the
			 employment of unmanned aerial vehicles.8082.Up to
			 $15,000,000 of the funds appropriated under the
			 heading Operation and Maintenance, Navy may be made available
			 for the Asia Pacific Regional Initiative Program for the purpose of
			 enabling
			 the Pacific Command to execute Theater Security Cooperation activities
			 such as
			 humanitarian assistance, and payment of incremental and personnel costs of
			 training and exercising with foreign security forces: 
			 Provided, That funds made
			 available for this purpose may be used, notwithstanding any other funding
			 authorities for humanitarian assistance, security assistance or combined
			 exercise expenses: 
			 Provided further,
			 That funds may not be obligated to provide assistance to any foreign
			 country
			 that is otherwise prohibited from receiving such type of assistance under
			 any
			 other provision of law.8083.None of the funds appropriated by this Act
			 for programs of the Office of the Director of National Intelligence shall
			 remain available for obligation beyond the current fiscal year, except for
			 funds appropriated for research and technology, which shall remain
			 available
			 until September 30, 2016.8084.For purposes of section 1553(b) of title
			 31, United States Code, any subdivision of appropriations made in this Act
			 under the heading Shipbuilding and Conversion, Navy shall be
			 considered to be for the same purpose as any subdivision under the heading
			 Shipbuilding and Conversion, Navy appropriations in any prior
			 fiscal year, and the 1 percent limitation shall apply to the total amount
			 of
			 the appropriation.8085.(a)Not later than 60 days after the date of enactment of
			 this Act, the Director of National Intelligence shall submit a report to
			 the
			 congressional intelligence committees to establish the baseline for
			 application
			 of reprogramming and transfer authorities for fiscal year 2015: 
			 Provided, That the report shall
			 include—(1)a table for each appropriation with a
			 separate column to display the President's budget request, adjustments
			 made by
			 Congress, adjustments due to enacted rescissions, if appropriate, and the
			 fiscal year enacted level;(2)a delineation in the table for each
			 appropriation by Expenditure Center and project; and(3)an identification of items of special
			 congressional interest.(b)None of the funds provided for the National
			 Intelligence Program in this Act shall be available for reprogramming or
			 transfer until the report identified in subsection (a) is submitted to the
			 congressional intelligence committees, unless the Director of National
			 Intelligence certifies in writing to the congressional intelligence
			 committees
			 that such reprogramming or transfer is necessary as an emergency
			 requirement.8086.During the current fiscal year and hereafter, none of the funds made available by this Act for
			 excess defense articles, assistance under section 1206 of the
			 National Defense Authorization Act for Fiscal Year 2006 (Public Law
			 109–163; 119 Stat. 3456), or peacekeeping operations for the countries
			 designated in 2013 to be in violation of the standards of the Child
			 Soldiers Prevention Act of 2008 may be used to support any military
			 training or operation that includes child soldiers, as defined by the
			 Child Soldiers Prevention Act of 2008 (Public Law 110–457; 22 U.S.C.
			 2370c–1), unless such assistance is otherwise permitted under section 404
			 of the Child Soldiers Prevention Act of 2008.(INCLUDING TRANSFER OF
		  FUNDS)8087.Of the funds appropriated in the
			 Intelligence Community Management Account for the Program Manager for the
			 Information Sharing Environment, $20,000,000 is
			 available for transfer by the Director of National Intelligence to other
			 departments and agencies for purposes of Government-wide information
			 sharing
			 activities: 
			 Provided, That funds transferred
			 under this provision are to be merged with and available for the same
			 purposes
			 and time period as the appropriation to which transferred: 
			 Provided further,
			 That the Office of Management and Budget must approve any transfers made
			 under
			 this provision.8088.(a)None of the funds provided for the National
			 Intelligence Program in this or any prior appropriations Act shall be
			 available
			 for obligation or expenditure through a reprogramming or transfer of funds
			 in
			 accordance with section 102A(d) of the National Security Act of 1947 (50
			 U.S.C.
			 403–1(d)) that—(1)creates a new start effort;(2)terminates a program with appropriated
			 funding of $10,000,000 or more;(3)transfers funding into or out of the
			 National Intelligence Program; or(4)transfers funding between
			 appropriations,unless the congressional
			 intelligence committees are notified 30 days in advance of such
			 reprogramming
			 of funds; this notification period may be reduced for urgent national
			 security
			 requirements.(b)None of the funds provided for the National
			 Intelligence Program in this or any prior appropriations Act shall be
			 available
			 for obligation or expenditure through a reprogramming or transfer of funds
			 in
			 accordance with section 102A(d) or the National Security Act of 1947 (50
			 U.S.C.
			 403–1(d)) that results in a cumulative increase or decrease of the levels
			 specified in the classified annex accompanying the Act unless the
			 congressional
			 intelligence committees are notified 30 days in advance of such
			 reprogramming
			 of funds; this notification period may be reduced for urgent national
			 security
			 requirements.8089.The Director of National Intelligence shall
			 submit to Congress each year, at or about the time that the President's
			 budget
			 is submitted to Congress that year under section 1105(a) of title 31,
			 United
			 States Code, a future-years intelligence program (including associated
			 annexes)
			 reflecting the estimated expenditures and proposed appropriations included
			 in
			 that budget. Any such future-years intelligence program shall cover the
			 fiscal
			 year with respect to which the budget is submitted and at least the four
			 succeeding fiscal years.8090.For the purposes of this Act, the term
			 congressional intelligence committees means the Permanent Select
			 Committee on Intelligence of the House of Representatives, the Select
			 Committee
			 on Intelligence of the Senate, the Subcommittee on Defense of the
			 Committee on
			 Appropriations of the House of Representatives, and the Subcommittee on
			 Defense
			 of the Committee on Appropriations of the Senate.8091.The Department of Defense shall continue to
			 report incremental contingency operations costs for Operation Enduring
			 Freedom on a monthly basis and any other operation designated and
			 identified by the Secretary of Defense for the purposes of section 127a of
			 title 10, United States Code, on a semi-annual basis in the Cost of War
			 Execution
			 Report as prescribed in the Department of Defense Financial Management
			 Regulation Department of Defense Instruction 7000.14, Volume 12, Chapter
			 23
			 Contingency Operations, Annex 1, dated September 2005.(INCLUDING TRANSFER OF
		  FUNDS)8092.During the current fiscal year, not to
			 exceed $11,000,000 from each of the
			 appropriations made in title II of this Act for Operation and
			 Maintenance, Army, Operation and Maintenance, Navy, and
			 Operation and Maintenance, Air Force may be transferred by the
			 military department concerned to its central fund established for Fisher
			 Houses
			 and Suites pursuant to section 2493(d) of title 10, United States Code.(INCLUDING TRANSFER OF
		  FUNDS)8093.Funds appropriated by this Act for
			 operation and maintenance may be available for the purpose of making
			 remittances and transfer to the Defense Acquisition Workforce Development
			 Fund in
			 accordance
			 with section 1705 of title 10, United States Code.8094.(a)Any agency receiving funds made available
			 in this Act, shall, subject to subsections (b) and (c), post on the public
			 Web site of that agency any report required to be submitted by the
			 Congress
			 in
			 this or any other Act, upon the determination by the head of the agency
			 that it
			 shall serve the national interest.(b)Subsection (a) shall not apply to a report
			 if—(1)the public posting of the report
			 compromises national security; or(2)the report contains proprietary
			 information.(c)The head of the agency posting such report
			 shall do so only after such report has been made available to the
			 requesting
			 Committee or Committees of Congress for no less than 45 days.8095.(a)None of the funds appropriated or otherwise
			 made available by this Act may be expended for any Federal contract for an
			 amount in excess of $1,000,000, unless the
			 contractor agrees not to—(1)enter into any agreement with any of its
			 employees or independent contractors that requires, as a condition of
			 employment, that the employee or independent contractor agree to resolve
			 through arbitration any claim under title VII of the Civil Rights Act of
			 1964
			 or any tort related to or arising out of sexual assault or harassment,
			 including assault and battery, intentional infliction of emotional
			 distress,
			 false imprisonment, or negligent hiring, supervision, or retention; or(2)take any action to enforce any provision of
			 an existing agreement with an employee or independent contractor that
			 mandates
			 that the employee or independent contractor resolve through arbitration
			 any
			 claim under title VII of the Civil Rights Act of 1964 or any tort related
			 to or
			 arising out of sexual assault or harassment, including assault and
			 battery,
			 intentional infliction of emotional distress, false imprisonment, or
			 negligent
			 hiring, supervision, or retention.(b)None of the funds appropriated or otherwise
			 made available by this Act may be expended for any Federal contract unless
			 the
			 contractor certifies that it requires each covered subcontractor to agree
			 not
			 to enter into, and not to take any action to enforce any provision of, any
			 agreement as described in paragraphs (1) and (2) of subsection (a), with
			 respect to any employee or independent contractor performing work related
			 to
			 such subcontract. For purposes of this subsection, a covered
			 subcontractor is an entity that has a subcontract in excess of
			 $1,000,000 on a contract subject to subsection
			 (a).(c)The prohibitions in this section do not
			 apply with respect to a contractor's or subcontractor's agreements with
			 employees or independent contractors that may not be enforced in a court
			 of the
			 United States.(d)The Secretary of Defense may waive the
			 application of subsection (a) or (b) to a particular contractor or
			 subcontractor for the purposes of a particular contract or subcontract if
			 the
			 Secretary or the Deputy Secretary personally determines that the waiver is
			 necessary to avoid harm to national security interests of the United
			 States,
			 and that the term of the contract or subcontract is not longer than
			 necessary
			 to avoid such harm. The determination shall set forth with specificity the
			 grounds for the waiver and for the contract or subcontract term selected,
			 and
			 shall state any alternatives considered in lieu of a waiver and the
			 reasons
			 each such alternative would not avoid harm to national security interests
			 of
			 the United States. The Secretary of Defense shall transmit to Congress,
			 and
			 simultaneously make public, any determination under this subsection not
			 less
			 than 15 business days before the contract or subcontract addressed in the
			 determination may be awarded.(including transfer of
		  funds)8096.From within the funds appropriated for
			 operation and maintenance for the Defense Health Program in this Act, up
			 to
			 $146,857,000, shall be available for transfer to
			 the Joint Department of Defense-Department of Veterans Affairs Medical
			 Facility
			 Demonstration Fund in accordance with the provisions of section 1704 of
			 the
			 National Defense Authorization Act for Fiscal Year 2010, Public Law
			 111–84: 
			 Provided, That for purposes of
			 section 1704(b), the facility operations funded are operations of the
			 integrated Captain James A. Lovell Federal Health Care Center, consisting
			 of
			 the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory
			 Care
			 Center, and supporting facilities designated as a combined Federal medical
			 facility as described by section 706 of Public Law 110–417: 
			 Provided further,
			 That additional funds may be transferred from funds appropriated for
			 operation
			 and maintenance for the Defense Health Program to the Joint Department of
			 Defense-Department of Veterans Affairs Medical Facility Demonstration Fund
			 upon
			 written notification by the Secretary of Defense to the Committees on
			 Appropriations of the House of Representatives and the Senate.8097.(a)The Secretary of Defense shall submit
			 annual reports to the Department of Defense Inspector General regarding
			 the
			 costs and contracting procedures related to each conference held by the
			 Department of Defense during fiscal year 2015 for which the cost to the
			 United
			 States Government was more than $100,000.(b)Each report submitted shall include, for
			 each conference described in subsection (a) held during the applicable
			 period—(1)a description of its purpose;(2)the number of participants
			 attending;(3)a detailed statement of the costs to the
			 United States Government, including—(A)the cost of any food or beverages;(B)the cost of any audio-visual
			 services;(C)the cost of employee or contractor travel
			 to and from the conference; and(D)a discussion of the methodology used to
			 determine which costs relate to the conference; and(4)a description of the contracting procedures
			 used including—(A)whether contracts were awarded on a
			 competitive basis; and(B)a discussion of any cost comparison
			 conducted by the departmental component or office in evaluating potential
			 contractors for the conference.(c)Within 15 days of the date of a conference
			 held by the Department of Defense funded by this Act during fiscal year
			 2015
			 for which the cost to the United States Government was more than
			 $20,000, the Secretary of Defense shall notify
			 the Department of Defense Inspector General of the date, location, and
			 number
			 of employees attending such conference.(d)A grant or contract funded by amounts
			 appropriated by this or any other appropriations Act to the Department of
			 Defense may not be used for the purpose of defraying the costs of a
			 conference
			 described in subsection (c) that is not directly and programmatically
			 related
			 to the purpose for which the grant or contract was awarded, such as a
			 conference held in connection with planning, training, assessment, review,
			 or
			 other routine purposes related to a project funded by the grant or
			 contract.(e)None of the funds made available in this
			 Act may be used for travel and conference activities that are not in
			 compliance
			 with Office of Management and Budget Memorandum M–12–12 dated May 11,
			 2012.8098.None of the funds appropriated or otherwise
			 made available by this Act and hereafter may be obligated or expended to
			 pay a retired
			 general or flag officer to serve as a senior mentor advising the
			 Department of
			 Defense unless such retired officer files a Standard Form 278 (or
			 successor
			 form concerning public financial disclosure under part 2634 of title 5,
			 Code of
			 Federal Regulations) to the Office of Government Ethics.8099.Appropriations available to the Department
			 of Defense may be used for the purchase of heavy and light armored
			 vehicles for
			 the physical security of personnel or for force protection purposes up to
			 a
			 limit of $250,000 per vehicle, notwithstanding
			 price or other limitations applicable to the purchase of passenger
			 carrying
			 vehicles.8100.None of the funds appropriated or otherwise made available by this Act or any other Act may be used
			 by the Department of Defense or a component thereof in contravention of
			 section 1266 of the National Defense Authorization Act for Fiscal Year
			 2015, as reported in the Senate, relating to limitations on providing
			 certain missile defense information to the Russian Federation.8101.None of the funds made available by this Act may be used by the Secretary of Defense to take
			 beneficial occupancy of more than 3,000 parking spaces (other than
			 handicap-reserved spaces) to be provided by the BRAC 133 project:  Provided, That this limitation may be waived in part if:(a)the Secretary of Defense certifies to Congress that levels of service at existing intersections in
			 the vicinity of the project have not experienced failing levels of service
			 as defined by the Transportation Research Board Highway Capacity Manual
			 over a consecutive 90-day period;(b)the Department of Defense and the Virginia Department of Transportation agree on the number of
			 additional parking spaces that may be made available to employees of the
			 facility subject to continued 90-day traffic monitoring; and(c)the Secretary of Defense notifies the congressional defense committees in writing at least 14 days
			 prior to exercising this waiver of the number of additional parking spaces
			 to be made available.8102.The Secretary of Defense shall require, consistent with applicable international agreements, that
			 the exchange store system—(1)shall either become a signatory to, or otherwise abide by, the applicable requirements and terms
			 set forth in the Accord on Fire and Building Safety in Bangladesh for the
			 purchase of garments manufactured in Bangladesh for the private label
			 brands of the exchange store system; and(2)shall provide, to the maximum extent practicable, a preference to retail suppliers that are
			 signatories to the Accord on Fire and Building Safety in Bangladesh for
			 the purchase of garments manufactured in Bangladesh from retail suppliers.8103.The Secretary of Defense shall require that agreements for the licensing of logos, marks and other
			 insignia which are trademarked by the Department of Defense or a branch of
			 the military contain a requirement that licensees, who source from or
			 manufacture garments and apparel in Bangladesh, shall become a signatory
			 to, or otherwise abide by, the applicable requirements and terms set forth
			 in the Accord on Fire and Building Safety in Bangladesh: 
			 Provided, That the requirement imposed by this section shall take effect no later than 90 days after
			 enactment of this Act.(including transfer of funds)8104.Upon a determination by the Director of National Intelligence that such action is necessary and in
			 the national interest, the Director may, with the approval of the Office
			 of Management and Budget, transfer not to exceed $2,000,000,000 of the
			 funds made available in this Act for the National Intelligence Program: 
			 Provided, That such authority to transfer may not be used unless for higher priority items, based on
			 unforeseen intelligence requirements, than those for which originally
			 appropriated and in no case where the item for which funds are requested
			 has been denied by the Congress: 
			 Provided further,
			 That a request for multiple reprogrammings of funds using authority
			 provided in this section shall be made prior to June 30, 2015.(including transfer of funds)8105.The Secretary of the Navy shall transfer funds from the Ship Modernization, Operations and
			 Sustainment Fund to appropriations for military personnel; operation and
			 maintenance; research, development, test and evaluation; and procurement,
			 only for the purposes of manning, operating, sustaining, equipping and
			 modernizing the Ticonderoga-class guided missile cruisers CG–63, CG–64,
			 CG–65, CG–66, CG–67, CG–68, CG–69, CG–70, CG–71, CG–72, CG–73, and the
			 Whidbey Island -class dock landing ships LSD–41, LSD–42, and LSD–46: 
			 Provided, That funds transferred shall be merged with and be available for the same purposes and for the
			 same time period as the appropriation to which they are transferred: 
			 Provided further,
			 That the transfer authority provided herein shall be in addition to any
			 other transfer authority available to the Department of Defense: 
			 Provided further,
			 That the Secretary of the Navy shall, not less than 30 days prior to
			 making any transfer from the Ship Modernization, Operations and
			 Sustainment Fund, notify the congressional defense committees in writing
			 of the details of such transfer: 
			 Provided further,
			 That the Secretary of the Navy shall transfer and obligate funds from the
			 “Ship Modernization, Operations and Sustainment Fund” for modernization of
			 two Ticonderoga-class guided missile cruisers as detailed above in fiscal
			 year 2015: 
			 Provided further,
			 That no more than six Ticonderoga-class guided missile cruisers shall be
			 in a phased modernization at any time: 
			 Provided further,
			 That the prohibition in section 2244a(a) of title 10, United States Code,
			 shall not apply to the use of any funds transferred pursuant to this
			 section.8106.None of the funds appropriated in this Act may be obligated or expended by the Secretary of a
			 military department in contravention of the provisions of section 352 of
			 the National Defense Authorization Act for Fiscal Year 2014 to adopt any
			 new camouflage pattern design or uniform fabric for any combat or
			 camouflage utility uniform or family of uniforms for use by an Armed
			 Force.8107.(a)None of the funds appropriated or otherwise made available in this Act may be used to transfer,
			 release, or assist in the transfer or release to or within the United
			 States, its territories, or possessions Khalid Sheikh Mohammed or any
			 other detainee who—(1)is not a United States citizen or a member of the Armed Forces of the United States; and(2)is or was held on or after June 24, 2009, at the United States Naval Station, Guantánamo Bay, Cuba,
			 by the Department of Defense.(b)This section shall continue in effect through the date of enactment of an Act authorizing
			 appropriations for fiscal year 2015 for military activities of the
			 Department of Defense.8108.None of the funds appropriated or otherwise made available in this Act may be used to transfer any
			 individual detained at United States Naval Station Guantánamo Bay, Cuba,
			 to the custody or control of the individual’s country of origin, any other
			 foreign country, or any other foreign entity except in accordance with
			 section 1035 of the National Defense Authorization Act for Fiscal Year
			 2014.8109.None of the funds made available by this
			 Act may be used to enter into a contract, memorandum of understanding, or
			 cooperative agreement with, make a grant to, or provide a loan or loan
			 guarantee to, any corporation that any unpaid Federal tax liability that
			 has
			 been assessed, for which all judicial and administrative remedies have
			 been
			 exhausted or have lapsed, and that is not being paid in a timely manner
			 pursuant to an agreement with the authority responsible for collecting the
			 tax
			 liability, where the awarding agency is aware of the unpaid tax liability,
			 unless a Federal agency has considered suspension or debarment of the
			 corporation and
			 made a determination that this further action is not necessary to protect
			 the
			 interests of the Government.8110.None of the funds made available by this
			 Act may be used to enter into a contract, memorandum of understanding, or
			 cooperative agreement with, make a grant to, or provide a loan or loan
			 guarantee to, any corporation that was convicted of a felony criminal
			 violation
			 under any Federal law within the preceding 24 months, where the awarding
			 agency
			 is aware of the conviction, unless a Federal agency has considered
			 suspension or
			 debarment of the corporation and made a determination that this further
			 action
			 is not necessary to protect the interests of the Government.8111.None of the funds made available by this
			 Act to carry out voluntary military education programs may be disbursed or
			 delivered to an institution of higher education (or other postsecondary
			 educational institution) on behalf of a student, or to a student to be
			 used to
			 attend the institution, unless the institution certifies to the Secretary
			 of
			 Defense that it will not use revenues derived from educational assistance
			 funds
			 provided in any form under any Federal law for advertising, marketing or
			 student recruitment activities (other than activities required or
			 specifically
			 authorized by title IV of the Higher Education Act of 1965 or otherwise
			 specified by the Secretary
			 of
			 Defense).8112.(a)Prohibition regarding voluntary military
			 education program assistanceNone of the funds made available by this
			 Act to carry out voluntary military education programs may be disbursed or
			 delivered on behalf of a student to a proprietary institution of higher
			 education (as defined in section 102(b) of the Higher Education Act of
			 1965 (20
			 U.S.C. 1002(b))), or to a student to be used to attend such institution,
			 until
			 the institution demonstrates to the Secretary of Defense that the
			 institution
			 derives not less than 10 percent of such institution’s revenues from
			 sources
			 other than funds provided under title IV of such Act (20 U.S.C. 1070 et
			 seq.)
			 and funds provided under such voluntary military education programs, as
			 calculated in a manner to be determined by such Secretary and consistent
			 with
			 section 487(d)(1) of such Act.(b)Voluntary military education programs
			 definedIn this section, the
			 term voluntary military education programs means—(1)the programs to assist military spouses in
			 achieving education and training for extended employment and portable
			 career
			 opportunities under section 1784a of title 10, United States Code
			 (commonly
			 referred to as MyCAA); and(2)the authority to pay tuition for off-duty
			 training or education of members of the Armed Forces under section 2005 or
			 2007
			 of title 10, United States Code.8113.(a)None of the funds appropriated or otherwise made available by this or any other Act may be used by
			 the Secretary of Defense, or any other official or officer of the
			 Department of Defense, to enter into a contract, memorandum of
			 understanding, or cooperative agreement with, or make a grant to,
			 or provide a loan or loan guarantee to Rosoboronexport or any subsidiary
			 of Rosoboronexport.(b)The Secretary of Defense may waive the limitation in subsection (a) if the Secretary, in
			 consultation with the Secretary of State and the Director of National
			 Intelligence, determines that it is in the vital national security
			 interest of the United States to do so, and certifies in writing to the
			 congressional defense committees that, to the best of the Secretary's
			 knowledge:(1)Rosoboronexport has ceased the transfer of lethal military equipment to, and the maintenance of
			 existing lethal military equipment for, the Government of the Syrian Arab
			 Republic;(2)The armed forces of the Russian Federation have withdrawn from Crimea, other than armed forces
			 present on military bases subject to agreements in force between the
			 Government of the Russian Federation and the Government of Ukraine; and(3)Agents of the Russian Federation have ceased taking active measures to destabilize the control of
			 the Government of Ukraine over eastern Ukraine.8114.None of the funds appropriated in this or any other Act may be obligated or expended by the United
			 States Government for the direct personal benefit of the President of
			 Afghanistan.8115.(a)Of the funds appropriated in this Act for
			 the Department of Defense, amounts may be made available, under such
			 regulations as the Secretary may prescribe, to local military commanders
			 appointed by the Secretary of Defense, or by an officer or employee
			 designated
			 by the Secretary, to provide at their discretion ex gratia payments in
			 amounts
			 consistent with subsection (d) of this section for damage, personal
			 injury, or
			 death that is incident to combat operations of the Armed Forces in a
			 foreign
			 country.(b)An ex gratia payment under this section may
			 be provided only if—(1)the prospective foreign civilian recipient
			 is determined by the local military commander to be friendly to the United
			 States;(2)a claim for damages would not be
			 compensable under chapter 163 of title 10, United States Code (commonly
			 known
			 as the Foreign Claims Act); and(3)the property damage, personal injury, or
			 death was not caused by action by an enemy.(c)Nature of paymentsAny payments provided under a program under
			 subsection (a) shall not be considered an admission or acknowledgement of
			 any
			 legal obligation to compensate for any damage, personal injury, or
			 death.(d)Amount of paymentsIf the Secretary of Defense determines a
			 program under subsection (a) to be appropriate in a particular setting,
			 the
			 amounts of payments, if any, to be provided to civilians determined to
			 have
			 suffered harm incident to combat operations of the Armed Forces under the
			 program should be determined pursuant to regulations prescribed by the
			 Secretary and based on an assessment, which should include such factors as
			 cultural appropriateness and prevailing economic conditions.(e)Legal adviceLocal military commanders shall receive
			 legal advice before making ex gratia payments under this subsection. The
			 legal
			 advisor, under regulations of the Department of Defense, shall advise on
			 whether an ex gratia payment is proper under this section and applicable
			 Department of Defense regulations.(f)Written
			 recordA written record of
			 any ex gratia payment offered or denied shall be kept by the local
			 commander
			 and on a timely basis submitted to the appropriate office in the
			 Department of
			 Defense as determined by the Secretary of Defense.(g)ReportThe Secretary of Defense shall report to
			 the congressional defense committees on an annual basis the efficacy of
			 the ex
			 gratia payment program including the number of types of cases considered,
			 amounts offered, the response from ex gratia payment recipients, and any
			 recommended modifications to the program.(h)LimitationNothing in this section shall be deemed to
			 provide any new authority to the Secretary of Defense.8116.None of the funds available in this Act to the Department of Defense, other than appropriations
			 made for necessary or routine refurbishments, upgrades or maintenance
			 activities, shall be used to reduce or to prepare to reduce the number of
			 deployed and non-deployed strategic delivery vehicles and launchers below
			 the levels set forth in the report submitted to Congress in accordance
			 with section 1042 of the National Defense Authorization Act for Fiscal
			 Year 2012.8117.The Secretary of Defense shall post grant awards on a public Web site in a searchable format.8118.(a)None of the funds appropriated or otherwise made available in this or any other Act may be used to
			 construct, acquire, or modify any facility in the United States, its
			 territories, or possessions to house any individual described in
			 subsection (c) for the purposes of detention or imprisonment in the
			 custody or under the effective control of the Department of Defense.(b)The prohibition in subsection (a) shall not apply to any modification of facilities at United
			 States Naval Station, Guantánamo Bay, Cuba.(c)An individual described in this subsection is any individual who, as of June 24, 2009, is located
			 at United States Naval Station, Guantánamo Bay, Cuba, and who—(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and(2)is—(A)in the custody or under the effective control of the Department of Defense; or(B)otherwise under detention at United States Naval Station, Guantánamo Bay, Cuba.(d)This provision shall continue in effect until enactment of the National Defense Authorization Act
			 for Fiscal Year 2015.8119.(a)Within 90 days of enactment of this Act, the Secretary of Defense shall submit a report to the
			 congressional defense committees to assess whether the justification and
			 approval requirements under section 811 of the National Defense
			 Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2405)
			 have, inconsistent with the intent of Congress—(1)negatively impacted the ability of covered entities to be awarded sole-source contracts with the
			 Department of Defense greater than $20,000,000;(2)discouraged agencies from awarding contracts greater than $20,000,000 to covered entities; and(3)been misconstrued and/or inconsistently implemented.(b)The Comptroller General shall analyze and report to the congressional defense committees on the
			 sufficiency of the Department’s report in addressing the requirements;
			 review the extent to which section 811 has negatively impacted the ability
			 of covered entities to be awarded sole-source contracts with the
			 Department, discouraged agencies from awarding contracts, or been
			 misconstrued and/or inconsistently implemented.8120.The Secretary of the Air Force shall designate a facility located on Scott Air Force Base,
			 Illinois, to be named after Senator Alan J. Dixon in recognition of his
			 significant public service achievements.8121.Notwithstanding section 1552 of title 31, United States Code, funds made available under the
			 heading OPERATION AND MAINTENANCE under the heading DEPARTMENT OF DEFENSE under title III of division A of Public Law 111–5 (123 Stat. 132) and any funds made available for
			 Fossil Energy Research and Development by the Department of Energy under
			 title IV of the same division of Public Law 111–5 (123 Stat. 139) shall
			 remain available for expenditure, until such funds have been expended, for
			 the purpose of liquidating the obligations.8122.(a)In generalExcept as provided in subsections (b) and (c), none of the funds appropriated or otherwise made
			 available by this Act may be used for any Department of Defense contract
			 with a foreign incorporated entity which is treated as an inverted
			 domestic corporation under subsection (d) of this section, or any
			 subsidiary of such an entity.(b)Waivers(1)In generalThe Secretary of Defense shall waive subsection (a) with respect to any contract under the
			 authority of the Department of Defense if the Secretary determines that
			 the waiver is required in the interest of national security.(2)Report to congressThe Secretary of Defense shall notify the congressional defense committees not later than 14 days
			 after exercising a waiver under paragraph (1).(c)ExceptionThis section shall not apply to any Department of Defense contract entered into before the date of
			 the enactment of this Act, or to any task order issued pursuant to such
			 contract.(d)Inverted domestic corporationFor purposes of this section—(1)In generalA foreign incorporated entity shall be treated as an inverted domestic corporation if, pursuant to
			 a plan (or a series of related transactions)—(A)the entity has, directly or indirectly, acquired—(i)substantially all of the properties held directly or indirectly by a domestic corporation; or(ii)substantially all of the assets of, or substantially all of the properties constituting a trade or
			 business of, a domestic partnership; and(B)either—(i)after the acquisition at least 50 percent of the stock (by vote or value) of the entity is held—(I)in the case of an acquisition with respect to a domestic corporation, by former shareholders of the
			 domestic corporation by reason of holding stock in the domestic
			 corporation; or(II)in the case of an acquisition with respect to a domestic partnership, by former partners of the
			 domestic partnership by reason of holding a capital or profits interest in
			 the domestic partnership; or(ii)(I)the expanded affiliated group which after the acquisition includes the entity has substantial
			 business activities in the United States; and(II)the management and control of the entity (or of any other member of the expanded affiliated group
			 which after the acquisition includes the entity and to which this
			 subclause applies under regulations  prescribed by the Secretary of the
			 Treasury or the Secretary's delegate) occurs, directly or indirectly,
			 primarily within the United States.(2)Substantial business activities exceptionA foreign incorporated entity described in paragraph (1) shall not be treated as an inverted
			 domestic corporation if the expanded affiliated group which after the
			 acquisition includes the entity has substantial business activities in the
			 foreign country in which or under the law of which the entity is created
			 or organized when compared to the total business activities of such
			 expanded affiliated group.(3)Management and control(A)In generalFor purposes of subclause (II) of paragraph (1)(B)(ii), the Secretary of the Treasury (or the
			 Secretary's delegate) shall prescribe regulations for purposes of
			 determining cases in which the management and control of an entity is to
			 be treated as occurring primarily within the United States.(B)Executive officers and senior managementSuch regulations shall provide that—(i)the management and control of an entity shall be treated as occurring primarily within the United
			 States if substantially all of the executive officers and senior
			 management of the entity who exercise day-to-day responsibility for making
			 decisions involving strategic, financial, and operational policies of the
			 entity are located primarily within the United States; and(ii)individuals who are not executive officers and senior management of the entity (including
			 individuals who are officers or employees of other members of the expanded
			 affiliated group which includes the entity) shall be treated as executive
			 officers and senior management if such individuals exercise the day-to-day
			 responsibilities of the entity described in clause (i).(e)Other definitionsFor purposes of this section—(1)any term used in this section which is also used in section 835 of the Homeland Security Act of
			 2002 (6 U.S.C. 395) shall have the meaning given such term under such
			 section; and(2)rules similar to the rules of subsection (c)(1) of section 835 of such Act (6 U.S.C. 395(c)(1))
			 shall apply.8123.None of the funds in this Act may be used to require that seafood procured for the Department of
			 Defense from sustainably managed fisheries in the United States, as
			 determined by the National Marine Fisheries Service, be required to
			 additionally meet sustainability certification criteria prescribed by
			 third-party nongovernmental organizations.8124.None of the funds made available under this Act shall be used to suspend, terminate, or otherwise
			 alter the Federal Excess Personal Property program or the  Firefighter
			 Property program.8125.(a)None of the funds appropriated or otherwise made available by this Act may be used to disestablish,
			 or prepare to disestablish, a Senior Reserve Officers’ Training Corps
			 program in accordance with Department of Defense Instruction Number
			 1215.08, dated June 26, 2006.(b)The Secretary of Defense may not, during fiscal year 2015—(1)downgrade any Senior Reserve Officers’ Training Corps program from a host to extension center; or(2)place on probation any Senior Reserve Officers’ Training Corps program.8126.Of the amounts appropriated by title VI under the heading Defense Health Program, $7,500,000 shall be available for peer-reviewed
			 medical research on amyotrophic lateral sclerosis (ALS).8127.No plan may be implemented by the Secretary of Defense, the Secretary of a military department, the
			 Director of the Defense Finance and Accounting Service, or any other
			 person to transfer financial management, bill paying, or accounting
			 services functions from the Defense Finance and Accounting Service to
			 another entity until the Secretary of Defense provides the congressional
			 defense committees a written report on the plan and the Secretary
			 certifies to such committees that the plan would reduce costs, increase
			 efficiencies, and maintain the timeline for auditability of financial
			 statements.IXOverseas contingency operationsMilitary
		  PersonnelMilitary Personnel, ArmyFor an additional amount for Military
		  Personnel, Army, $3,711,003,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Military Personnel, NavyFor an additional amount for Military
		  Personnel, Navy, $331,347,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Military Personnel, Marine
		  CorpsFor an additional amount
		  for Military Personnel, Marine Corps,
		  $420,627,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Military Personnel, Air ForceFor an additional amount for Military
		  Personnel, Air Force, $708,347,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Reserve Personnel, ArmyFor an additional amount for Reserve
		  Personnel, Army, $24,990,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Reserve Personnel, NavyFor an additional amount for Reserve
		  Personnel, Navy, $13,953,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Reserve Personnel, Marine
		  CorpsFor an additional amount
		  for Reserve Personnel, Marine Corps,
		  $5,069,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Reserve Personnel, Air ForceFor an additional amount for Reserve
		  Personnel, Air Force, $19,175,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.National Guard Personnel,
		  ArmyFor an additional amount
		  for National Guard Personnel, Army,
		  $185,578,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.National Guard Personnel, Air
		  ForceFor an additional amount
		  for National Guard Personnel, Air Force,
		  $4,894,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Operation and
		  MaintenanceOperation and Maintenance,
		  ArmyFor an additional amount
		  for Operation and Maintenance, Army,
		  $16,355,722,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Operation and Maintenance,
		  NavyFor an additional amount
		  for Operation and Maintenance, Navy,
		  $5,263,921,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Operation and Maintenance, Marine
		  CorpsFor an additional amount
		  for Operation and Maintenance, Marine Corps,
		  $1,474,804,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Operation and Maintenance, Air
		  ForceFor an additional amount
		  for Operation and Maintenance, Air Force,
		  $8,177,556,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Operation and Maintenance,
		  Defense-WideFor an additional amount for “Operation and Maintenance, Defense-Wide”, $6,722,463,000: 
		  Provided, That of the funds provided under this heading, not to exceed $1,260,000,000, to remain available
			 until September 30, 2016, shall be for payments to reimburse key
			 cooperating nations for logistical, military, and other support, including
			 access, provided to United States military and stability operations in
			 Afghanistan: 
			 Provided further,
			 That such reimbursement payments may be made in such amounts as the
			 Secretary of Defense, with the concurrence of the Secretary of State, and
			 in consultation with the Director of the Office of Management and Budget,
			 may determine, based on documentation determined by the Secretary of
			 Defense to adequately account for the support provided, and such
			 determination is final and conclusive upon the accounting officers of the
			 United States, and 15 days following notification to the appropriate
			 congressional committees: 
			 Provided further,
			 That these funds may be used for the purpose of providing specialized
			 training and procuring supplies and specialized equipment and providing
			 such supplies and loaning such equipment on a non-reimbursable basis to
			 coalition forces supporting United States military and stability
			 operations in Afghanistan, and 15 days following notification to the
			 appropriate congressional committees: 
			 Provided further,
			 That these funds may be used to reimburse the government of
			 Jordan, in such amounts as the Secretary of Defense may determine, to
			 maintain the ability of the Jordanian armed forces to maintain security
			 along the border between Jordan and Syria, upon 15 days prior written
			 notification to the congressional defense committees outlining the amounts
			 reimbursed and the nature of the expenses to be reimbursed: 
			 Provided further,
			 That the Secretary of Defense shall provide quarterly reports to the
			 congressional defense committees on the use of funds provided in this
			 paragraph: 
			 Provided further,
			 That such amount is designated by the Congress for Overseas Contingency
			 Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of
			 the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Army
		  ReserveFor an additional
		  amount for Operation and Maintenance, Army Reserve,
		  $36,572,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Operation and Maintenance, Navy
		  ReserveFor an additional
		  amount for Operation and Maintenance, Navy Reserve,
		  $45,876,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Operation and Maintenance, Marine Corps
		  ReserveFor an additional
		  amount for Operation and Maintenance, Marine Corps Reserve,
		  $10,540,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Operation and Maintenance, Air Force
		  ReserveFor an additional
		  amount for Operation and Maintenance, Air Force Reserve,
		  $77,794,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Operation and Maintenance, Army National
		  GuardFor an additional amount
		  for Operation and Maintenance, Army National Guard,
		  $76,461,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Operation and Maintenance, Air National
		  GuardFor an additional amount
		  for Operation and Maintenance, Air National Guard,
		  $20,300,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Afghanistan Security Forces
		  FundFor the Afghanistan Security Forces
		  Fund, $4,109,333,000, to remain
		  available until September 30, 2016: 
		  Provided, That such funds shall be
		  available to the Secretary of Defense, notwithstanding any other provision of
		  law, for the purpose of allowing the Commander, Combined Security Transition
		  Command—Afghanistan, or the Secretary's designee, to provide assistance, with
		  the concurrence of the Secretary of State, to the security forces of
		  Afghanistan, including the provision of equipment, supplies, services,
		  training, facility and infrastructure repair, renovation, construction, and
		  funding: 
		  Provided further, That
		  the authority to provide assistance under this heading is in addition to any
		  other authority to provide assistance to foreign nations: 
		  Provided further, That
		  contributions of funds for the purposes provided herein from any person,
		  foreign government, or international organization may be credited to this Fund,
		  to remain available until expended, and used for such purposes: 
		  Provided further, That
		  the Secretary of Defense shall notify the congressional defense committees in
		  writing upon the receipt and upon the obligation of any contribution,
		  delineating the sources and amounts of the funds received and the specific use
		  of such contributions: 
		  Provided further, That
		  the Secretary of Defense shall, not fewer than 15 days prior to obligating from
		  this appropriation account, notify the congressional defense committees in
		  writing of the details of any such obligation: 
		  Provided further, That
		  the Secretary of Defense shall notify the congressional defense committees of
		  any proposed new projects or transfer of funds between budget sub-activity
		  groups in excess of $20,000,000: 
		  Provided further, That
		  the United States may accept equipment procured using funds provided under this
		  heading in this or prior Acts that was transferred to the security forces of
		  Afghanistan and returned by such forces to the United States: 
		  Provided further, That
		  equipment procured using funds provided under this heading in this or prior Acts,
			 and not yet transferred to the security forces of Afghanistan or
			 transferred to the security forces of Afghanistan and returned by such
			 forces to the United States, may be treated
		  as stocks of the Department of Defense upon written notification to the
		  congressional defense committees: 
		  Provided further, That
		  of the funds provided under this heading, not less than
		  $25,000,000 shall be for recruitment and
		  retention of women in the Afghanistan National Security Forces, and the
			 recruitment and training of female security personnel for the 2015
			 parliamentary elections: 
		  Provided further, That
		  such amount is designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.Counterterrorism Partnerships Fund(including transfer of funds)For the Counterterrorism Partnerships Fund, $1,900,000,000, to remain available until 
September 30, 2016:  Provided, That such funds shall be available, under the authority provided by any other provision of law,
			 to enhance counterterrorism and crisis response activities undertaken by
			 the Armed Forces, and to provide support and assistance to foreign
			 security forces or other groups or individuals, as authorized by a
			 separate provision of law, to conduct, support, or facilitate
			 counterterrorism and crisis response activities: Provided further, That the Secretary of Defense shall, with the approval of the Office of Management and Budget,
			 transfer the funds provided herein to military personnel, operation and
			 maintenance, or procurement accounts, or, with the approval of the Office
			 of Management and Budget and the concurrence of the Secretary of State,
			 may also transfer such funds to Overseas Contingency Operations, Bilateral Economic Assistance, Funds Appropriated to the
			 President, Complex Crises Fund: Provided further, That the transfer authority in the preceding proviso is in addition to any 
other transfer authority available to the Department of Defense: Provided further, That funds so transferred shall be merged with and be available for the same purposes, to the
			 extent consistent with the purposes identified in the first proviso, and
			 subject to the same authorities and for the same time period as the
			 appropriation or fund to which transferred: Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to transferring amounts from
			 this appropriation account, notify the congressional defense committees
			 and the Committees on Appropriations in writing of the details of any such
			 transfer, except that under extraordinary circumstances, the Secretary of
			 Defense may transfer such funds if such committees are notified within 48
			 hours of the transfer: Provided further, That the Secretary of Defense may obligate and expend funds transferred under this heading in
			 excess of the authorized limits in section 1206 of the National Defense
			 Authorization Act for Fiscal Year 2006 (Public Law 109–163), as amended,
			 for a total of $700,000,000 in any fiscal year, and in excess of the
			 authorized limits in section 1208 of the National Defense Authorization
			 Act for Fiscal Year 2005 (Public Law 108–375), as amended, for a total of
			 $80,000,000 in any fiscal year: Provided further, That recipients of any training, equipment, or other assistance provided with funds transferred
			 under this heading
			 shall be subject to section 8056 of this Act: Provided further, That the amount provided under this heading is designated by the 
Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 
251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended.European Reassurance Initiative(including transfer of funds)For the “European Reassurance Initiative”, $1,000,000,000, to remain available until September 30,
			 2016: 
		  Provided, That such funds shall be available, under the authority provided by any other provision of law,
			 to provide support and assistance to allies and partner nations in Europe: 
			 Provided further,
			 That such support and assistance may include training, equipment, and
			 logistic supplies, support, and services; the payment of incremental
			 expenses of the Armed Forces associated with prepositioning additional
			 equipment and undertaking additional or extended deployments in Europe and
			 adjacent waters: 
		  Provided further, That of the funds provided herein, not less than $75,000,000 shall be made available for
			 activities in support of Ukraine, and not less than $30,000,000 shall be
			 made available for activities in support of Estonia, Lithuania, and
			 Latvia: 
		  Provided further, That the Secretary of Defense shall transfer the funds provided herein to military personnel or
			 operation and maintenance appropriations: 
		  Provided further, That funds transferred shall be merged with and be available for the same purposes and for the
			 same time period as the appropriation to which transferred: 
		  Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to transferring amounts from
			 this appropriation, notify the congressional defense committees in writing
			 of the details of any such transfer: 
		  Provided further, That upon a determination by the Secretary of Defense that all or part of the funds transferred
			 from this appropriation are not necessary for the purposes herein, such
			 amounts may be transferred back to the appropriation and shall be
			 available for the same purposes and for the same time period as originally
			 appropriated: 
		  Provided further, That such amount is designated by Congress for Overseas Contingency Operations/Global War on
			 Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985.ProcurementAircraft Procurement, ArmyFor an additional amount for Aircraft
		  Procurement, Army, $196,200,000, to
		  remain available until September 30, 2017: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Missile Procurement, ArmyFor an additional amount for Missile
		  Procurement, Army, $29,100,000, to
		  remain available until September 30, 2017: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Procurement of Weapons and Tracked Combat Vehicles, ArmyFor an additional amount for “Procurement of Weapons and Tracked Combat Vehicles, Army”,
			 $10,000,000,
			 to remain available until September 30, 2017: 
		  Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on
			 Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985.Procurement of Ammunition,
		  ArmyFor an additional amount
		  for Procurement of Ammunition, Army,
		  $140,905,000, to remain available until
		  September 30, 2017: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Other Procurement, ArmyFor an additional amount for Other
		  Procurement, Army, $614,424,000, to
		  remain available until September 30, 2017: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Aircraft Procurement, NavyFor an additional amount for Aircraft
		  Procurement, Navy, $158,503,000, to
		  remain available until September 30, 2017: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Weapons Procurement, NavyFor an additional amount for Weapons
		  Procurement, Navy, $12,456,000, to
		  remain available until September 30, 2017: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Procurement of Ammunition, Navy and Marine
		  CorpsFor an additional amount
		  for Procurement of Ammunition, Navy and Marine Corps,
		  $152,009,000, to remain available until
		  September 30, 2017: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Other Procurement, NavyFor an additional amount for Other
		  Procurement, Navy, $219,370,000, to
		  remain available until September 30, 2017: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Procurement, Marine CorpsFor an additional amount for
		  Procurement, Marine Corps,
		  $67,589,000, to remain available until
		  September 30, 2017: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Aircraft Procurement, Air
		  ForceFor an additional amount
		  for Aircraft Procurement, Air Force,
		  $296,200,000, to remain available until
		  September 30, 2017: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Missile Procurement, Air
		  ForceFor an additional amount for Missile
		  Procurement, Air Force, $114,939,000, to
		  remain available until September 30, 2017: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Procurement of Ammunition, Air
		  ForceFor an additional amount
		  for Procurement of Ammunition, Air Force,
		  $170,732,000, to remain available until
		  September 30, 2017: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Other Procurement, Air ForceFor an additional amount for Other
		  Procurement, Air Force, $3,361,272,000,
		  to remain available until September 30, 2017: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Procurement, Defense-WideFor an additional amount for
		  Procurement, Defense-Wide,
		  $211,541,000, to remain available until
		  September 30, 2017: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.national guard and reserve equipment accountFor procurement of aircraft, missiles, tracked combat vehicles, ammunition, other weapons and other
			 procurement for the reserve components of the Armed Forces,
			 $1,000,000,000, to remain available for obligation until September 30,
			 2017: Provided, That the Chiefs of National Guard and Reserve components shall, not later than 30 days after
			 enactment of this Act, individually submit to the congressional defense
			 committee the modernization priority assessment for their respective
			 National Guard or Reserve component: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on
			 Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985.Research, Development, Test and
		  EvaluationResearch, Development, Test and Evaluation,
		  ArmyFor an additional amount
		  for Research, Development, Test and Evaluation, Army,
		  $2,000,000, to remain available until September
		  30, 2016: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Research, Development, Test and Evaluation,
		  NavyFor an additional
		  amount for Research, Development, Test and Evaluation, Navy, $35,080,000, to remain available
		  until September 30, 2016: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Research, Development, Test and Evaluation,
		  Defense-WideFor an additional
		  amount for Research, Development, Test and Evaluation,
		  Defense-Wide, $45,597,000, to remain
		  available until September 30, 2016: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Revolving and Management
		  FundsDefense Working Capital FundsFor an additional amount for Defense
		  Working Capital Funds, $91,350,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Other Department of Defense
		  ProgramsDefense Health ProgramFor an additional amount for Defense
		  Health Program, $300,531,000, which
		  shall be for operation and maintenance: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Drug Interdiction and Counter-Drug
		  Activities, DefenseFor an
		  additional amount for Drug Interdiction and Counter-Drug Activities,
		  Defense, $209,000,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.Joint Improvised Explosive Device Defeat
		  Fund(including transfer of funds)For the Joint Improvised Explosive
		  Device Defeat Fund, $444,463,000, to
		  remain available until September 30, 2017: 
		  Provided, That such funds shall be
		  available to the Secretary of Defense, notwithstanding any other provision of
		  law, for the purpose of allowing the Director of the Joint Improvised Explosive
		  Device Defeat Organization to investigate, develop and provide equipment,
		  supplies, services, training, facilities, personnel and funds to assist United
		  States forces in the defeat of improvised explosive devices: 
		  Provided further, That
		  the Secretary of Defense may transfer funds provided herein to appropriations
		  for military personnel; operation and maintenance; procurement; research,
		  development, test and evaluation; and defense working capital funds to
		  accomplish the purpose provided herein: 
		  Provided further, That
		  this transfer authority is in addition to any other transfer authority
		  available to the Department of Defense: 
		  Provided further, That
		  the Secretary of Defense shall, not fewer than 15 days prior to making
		  transfers from this appropriation, notify the congressional defense committees
		  in writing of the details of any such transfer: 
		  Provided further, That
		  such amount is designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.Office of the Inspector
		  GeneralFor an additional
		  amount for the Office of the Inspector General,
		  $7,968,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.GENERAL PROVISIONS—THIS
		  TITLE9001.Notwithstanding any other provision of law,
			 funds made available in this title are in addition to amounts appropriated
			 or
			 otherwise made available for the Department of Defense for fiscal year
			 2015.(including transfer of
		  funds)9002.Upon the determination of the Secretary of
			 Defense that such action is necessary in the national interest, the
			 Secretary
			 may, with the approval of the Office of Management and Budget, transfer up
			 to
			 $3,500,000,000 between the appropriations or
			 funds made available to the Department of Defense in this title: 
			 Provided, That the Secretary
			 shall notify the Congress promptly of each transfer made pursuant to the
			 authority in this section: 
			 Provided further,
			 That the authority provided in this section is in addition to any other
			 transfer authority available to the Department of Defense and is subject
			 to the
			 same terms and conditions as the authority provided in the Department of
			 Defense Appropriations Act, 2015.9003.Supervision and administration costs
			 associated with a construction project funded with appropriations
			 available for
			 operation and maintenance or
			 the Afghanistan Security Forces Fund provided in this Act and
			 executed in direct support of overseas contingency operations in
			 Afghanistan,
			 may be obligated at the time a construction contract is awarded: 
			 Provided, That for the purpose of
			 this section, supervision and administration costs include all in-house
			 Government costs.9004.From funds made available in this title,
			 the Secretary of Defense may purchase for use by military and civilian
			 employees of the Department of Defense in the U.S. Central Command area of
			 responsibility: (a) passenger motor vehicles up to a limit of
			 $75,000 per vehicle; and (b) heavy and light
			 armored vehicles for the physical security of personnel or for force
			 protection
			 purposes up to a limit of $250,000 per vehicle,
			 notwithstanding price or other limitations applicable to the purchase of
			 passenger carrying vehicles.9005.Not to exceed
			 $10,000,000 of the amounts appropriated in this
			 title under the heading Operation and Maintenance, Army may be
			 used, notwithstanding any other provision of law, to fund the Commander's
			 Emergency Response Program (CERP), for the purpose of enabling military
			 commanders in Afghanistan to respond to urgent, small-scale, humanitarian
			 relief and reconstruction requirements within their areas of
			 responsibility: 
			 Provided, That each project
			 (including any ancillary or related elements in connection with such
			 project)
			 executed under this authority shall not exceed
			 $2,000,000: 
			 Provided further,
			 That not later than 45 days after the end of each fiscal year quarter, the
			 Secretary of Defense shall submit to the congressional defense committees
			 a
			 report regarding the source of funds and the allocation and use of funds
			 during
			 that quarter that were made available pursuant to the authority provided
			 in
			 this section or under any other provision of law for the purposes
			 described
			 herein: 
			 Provided further,
			 That, not later than 30 days after the end of each month, the Army shall
			 submit
			 to the congressional defense committees monthly commitment, obligation,
			 and
			 expenditure data for the Commander’s Emergency Response Program in
			 Afghanistan:
			 
			 Provided further,
			 That not less than 15 days before making funds available pursuant to the
			 authority provided in this section or under any other provision of law for
			 the
			 purposes described herein for a project with a total anticipated cost for
			 completion of $500,000 or more, the Secretary
			 shall submit to the congressional defense committees a written notice
			 containing each of the following:(1)The location, nature and purpose of the
			 proposed project, including how the project is intended to advance the
			 military
			 campaign plan for the country in which it is to be carried out.(2)The budget, implementation timeline with
			 milestones, and completion date for the proposed project, including any
			 other
			 CERP funding that has been or is anticipated to be contributed to the
			 completion of the project.(3)A plan for the sustainment of the proposed
			 project, including the agreement with either the host nation, a
			 non-Department
			 of Defense agency of the United States Government or a third-party
			 contributor
			 to finance the sustainment of the activities and maintenance of any
			 equipment
			 or facilities to be provided through the proposed project.9006.Funds available to the Department of
			 Defense for operation and maintenance may be used, notwithstanding any
			 other
			 provision of law, to provide supplies, services, transportation, including
			 airlift and sealift, and other logistical support to coalition forces
			 supporting military and stability operations in Afghanistan: 
			 Provided, That the Secretary of
			 Defense shall provide quarterly reports to the congressional defense
			 committees
			 regarding support provided under this section.9007.None of the funds appropriated or otherwise
			 made available by this or any other Act shall be obligated or expended by
			 the
			 United States Government for a purpose as follows:(1)To establish any military installation or
			 base for the purpose of providing for the permanent stationing of United
			 States
			 Armed Forces in Iraq.(2)To exercise United States control over any
			 oil resource of Iraq.(3)To establish any military installation or
			 base for the purpose of providing for the permanent stationing of United
			 States
			 Armed Forces in Afghanistan.9008.None of the funds made available in this
			 Act may be used in contravention of the following laws enacted or
			 regulations
			 promulgated to implement the United Nations Convention Against Torture and
			 Other Cruel, Inhuman or Degrading Treatment or Punishment (done at New
			 York on
			 December 10, 1984):(1)Section 2340A of title 18, United States
			 Code.(2)Section 2242 of the Foreign Affairs Reform
			 and Restructuring Act of 1998 (division G of Public Law 105–277; 112 Stat.
			 2681–822; 8 U.S.C. 1231 note) and regulations prescribed thereto,
			 including
			 regulations under part 208 of title 8, Code of Federal Regulations, and
			 part 95
			 of title 22, Code of Federal Regulations.(3)Sections 1002 and 1003 of the Department of
			 Defense, Emergency Supplemental Appropriations to Address Hurricanes in
			 the
			 Gulf of Mexico, and Pandemic Influenza Act, 2006 (Public Law 109–148).9009.None of the funds provided for the
			 Afghanistan Security Forces Fund (ASFF) may be obligated prior
			 to the approval of a financial and activity plan by the Afghanistan
			 Resources
			 Oversight Council (AROC) of the Department of Defense: 
			 Provided, That the AROC must
			 approve the requirement and acquisition plan for any service requirements
			 in
			 excess of $50,000,000 annually and any
			 non-standard equipment requirements in excess of
			 $100,000,000 using ASFF: 
			  Provided further,
			 That the AROC must approve any project in excess
			 of $5,000,000 from the Commanders Emergency
			 Response Program (CERP): 
			  Provided further,
			 That the Department of Defense must certify to the congressional defense
			 committees that the AROC has convened and approved a process for ensuring
			 compliance with the requirements in the preceding provisos and
			 accompanying
			 report language for the ASFF and CERP.9010.Funds made available in this title to the
			 Department of Defense for operation and maintenance may be used to
			 purchase
			 items having an investment unit cost of not more than
			 $250,000: 
			 Provided, That, upon
			 determination by the Secretary of Defense that such action is necessary to
			 meet
			 the operational requirements of a Commander of a Combatant Command engaged
			 in
			 contingency operations overseas, such funds may be used to purchase items
			 having an investment item unit cost of not more than
			 $500,000.9011.From funds made available to the Department
			 of Defense in this title under the heading Operation and Maintenance,
			 Air Force up to $140,000,000 may be used
			 by the Secretary of Defense, notwithstanding any other provision of law,
			 to
			 support United States Government transition activities in Iraq by funding
			 the
			 operations and activities of the Office of Security Cooperation in Iraq
			 and
			 security assistance teams, including life support, transportation and
			 personal
			 security, and facilities renovation and construction, and site closeout
			 activities prior to returning sites to the Government of Iraq: 
			 Provided, That to the extent
			 authorized under the National Defense Authorization Act for Fiscal Year
			 2015,
			 the operations and activities that may be carried out by the Office of
			 Security
			 Cooperation in Iraq may, with the concurrence of the Secretary of State,
			 include non-operational training activities in support of Iraqi Minister
			 of
			 Defense and Counter Terrorism Service personnel in an institutional
			 environment
			 to address capability gaps, integrate processes relating to intelligence,
			 air
			 sovereignty, combined arms, logistics and maintenance, and to manage and
			 integrate defense-related institutions: 
			 Provided further,
			 That not later than 30 days following the enactment of this Act, the
			 Secretary
			 of Defense and the Secretary of State shall submit to the congressional
			 defense
			 committees a plan for transitioning any such training activities that they
			 determine are needed after the end of fiscal year 2015, to existing or new
			 contracts for the sale of defense articles or defense services consistent
			 with
			 the provisions of the Arms Export Control Act (22 U.S.C. 2751 et seq.): 
			 Provided further,
			 That not less than 15 days before making funds available pursuant to the
			 authority provided in this section, the Secretary of Defense shall submit
			 to the
			 congressional defense committees a written notice containing a detailed
			 justification and timeline for the operations and activities of the Office
			 of
			 Security Cooperation in Iraq at each site where such operations and
			 activities
			 will be conducted during fiscal year 2015.(rescissions)9012.Of the funds appropriated in Department of Defense Appropriations Acts, the following funds are
			 hereby rescinded from the following accounts and programs in the specified
			 amounts: 
			 Provided, That such amounts are designated by the Congress for Overseas Contingency Operations/Global War
			 on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget
			 and Emergency Deficit Control Act of 1985, as amended:Other Procurement, Army, 2013/2015, $8,200,000;Aircraft Procurement, Army, 2014/2016, $464,000,000; andAfghanistan Security Forces Fund, 2014/2015, $109,643,000.9013.None of the funds made available by this Act may be used 
with respect to Syria in contravention of the War Powers Resolution (50 
U.S.C. 1541 et seq.), including for the introduction of United States 
armed or military forces into hostilities in Syria, into situations in 
Syria where imminent involvement in hostilities is clearly indicated by 
the circumstances, or into Syrian territory, airspace, or waters while 
equipped for combat, in contravention of the congressional consultation 
and reporting requirements of sections 3 and 4 of that law (50 U.S.C. 
1542 and 1543).9014.In addition to the amounts appropriated in this Act, $250,000,000 is hereby appropriated,
			 notwithstanding any other provision of law, to conduct surface and
			 subsurface clearance of unexploded ordnance at closed training ranges used
			 by the Armed Forces of the United States in Afghanistan: 
			 Provided, That such funds shall be available until September 30, 2016: 
			 Provided further,
			 That such ranges shall not have been transferred to the Islamic Republic
			 of Afghanistan for use by its armed forces: 
			 Provided further,
			 That within 90 days of enactment of this Act, the Secretary of Defense
			 shall provide to the congressional defense committees a written
			 plan to mitigate the threat of unexploded ordnance at such ranges,
			 including a detailed spend plan: 
			 Provided further,
			 That the Secretary of Defense shall provide the congressional defense
			 committees written progress reports every 180 days after the submission of
			 the initial plan, until such funds are fully expended: 
			 Provided further,
			 That such amount is designated by the Congress for Overseas Contingency
			 Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of
			 the Balanced Budget and Emergency Deficit Control Act of 1985.9015.The Secretary of Defense is authorized, with the concurrence of the Secretary of State, to provide
			 assistance, including the provision of defense articles and defense
			 services, to appropriately vetted elements of the Syrian opposition and
			 other appropriately vetted Syrian groups or individuals for the following
			 purposes: (1) Defending the Syrian people from attacks by the Syrian
			 regime, facilitating the provision of essential services, and stabilizing
			 territory controlled by the opposition; (2) Protecting the United States,
			 its friends and allies, and the Syrian people from threats posed by
			 terrorists in Syria; (3) Promoting the conditions for a negotiated
			 settlement to end the conflict in Syria: Provided, That of the funds appropriated in this title under the heading, Operation and Maintenance, Defense-wide, up to $500,000,000 may be used for activities authorized by this section: Provided further, That the Secretary may accept contributions, including assistance in-kind, from foreign
			 governments to carry out activities as authorized by this section, except
			 that any funds so accepted by the Secretary shall not be available for
			 obligation until a reprogramming action is submitted to the congressional
			 defense committees: Provided further, That 15 days prior to initiating a program to transfer defense articles or provide defense
			 services as authorized by this section, the Secretary of Defense shall
			 provide the congressional defense committees with a report describing the
			 details and objectives of such program, including the goals of the
			 program, a concept of operations, the amount of assistance to be provided,
			 the cooperation of partner nations, the number of United States Armed
			 Forces personnel involved, and other relevant details: Provided further, That the term appropriately vetted as used in this section shall be construed to mean, at a minimum, assessments of possible
			 recipients for associations with terrorist groups, commitment to the rule
			 of law, opposition to sectarian violence, commitment to a peaceful and
			 democratic Syria under civilian rule, and compliance with section 8056 of
			 this Act: Provided further, That nothing in this section shall be construed to constitute a specific statutory authorization
			 for the introduction of the United States Armed Forces into hostilities or
			 into situations wherein hostilities are clearly indicated by the
			 circumstances, in accordance with section 8(a)(1) of the War Powers
			 Resolution: Provided further, That the authority to provide assistance under this section shall terminate upon enactment of the
			 National Defense Authorization Act for Fiscal Year 2015, or September 30,
			 2015.9016.None of the funds in this Act may be made available for the transfer of additional C–130 cargo
			 aircraft to the Afghanistan National Security Forces or the Afghanistan
			 Air Force until the Department of Defense provides a review to the
			 congressional defense committees of the Afghanistan Air Force’s medium
			 airlift requirements.	  The review should identify Afghanistan’s ability
			 to utilize and maintain existing medium lift aircraft in the inventory and
			 the best alternative platform, if necessary, to provide additional support
			 to the Afghanistan Air Force’s current medium airlift capacity.9017.Each amount designated in titles IX, X, and XI of this Act by the Congress for Overseas Contingency
			 Operations/Global War
			 on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget
			 and
			 Emergency Deficit Control Act of 1985 shall be available (or rescinded, if
			 applicable) only if the President subsequently so designates all such
			 amounts and transmits such designations to the Congress.XOverseas contingency operationsBILATERAL ECONOMIC ASSISTANCEFunds appropriated to the PresidentComplex crises fundFor an additional amount for Complex Crises Fund, $1,000,000,000, to remain available until September 30, 2016:  Provided, That such funds may be made available for the purposes of undertaking counterterrorism
			 partnership efforts, responding to crises, and addressing regional
			 instability resulting from the conflict in Syria (including in addition to
			 amounts otherwise available for such purposes, up to 5 percent for
			 administrative expenses):  Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on
			 Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985.INTERNATIONAL SECURITY ASSISTANCEDepartment of stateContributions for international peacekeeping activitiesFor an additional amount for Contributions for International Peacekeeping Activities, $278,000,000, to remain available until September 30, 2016, which may be made available to
			 support international peacekeeping missions including in the Central
			 African Republic:  Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on
			 Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985.Funds appropriated to the presidentForeign military financing programFor an additional amount for Foreign Military Financing Program, $75,000,000, to remain available until September 30, 2016, which may be made available to
			 strengthen the capacity of partner states in Europe including to support
			 security sector reform:  Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on
			 Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985.GENERAL PROVISION—THIS TITLE10001.The provisions of sections 8002 and 8003 of S. 2499, as reported to the Senate
			 on June 19, 2014, shall apply to funds
			 appropriated under this heading, including  for the transfer of funds
			 among fiscal year 2015 appropriations accounts cited therein and including
			 for the purposes specified herein.XIOverseas Contingency OperationsDepartment of DefenseMilitary Construction, Defense-WideFor an additional amount for Military Construction, Defense-Wide, $46,000,000, to remain available until September 30, 2017: Provided, That notwithstanding any other provision of law, such funds may be obligated and expended to
			 carry out a military construction project outside of the United States not
			 otherwise authorized by law:  Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on
			 Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985.This Act may be cited as the
		  Department of Defense Appropriations Act, 2015.June 25, 2014Received; read twice and referred to the Committee on AppropriationsJuly 17, 2014Reported with an amendment